Exhibit 10.2

Execution Version

Published CUSIP Number: 03878NAA0

SECOND AMENDED AND RESTATED

REVOLVING CREDIT AGREEMENT

dated as of November 12, 2013

among

ARC LOGISTICS PARTNERS LP

ARC LOGISTICS LLC

ARC TERMINALS HOLDINGS LLC

as Borrower

THE LENDERS FROM TIME TO TIME PARTY HERETO

and

SUNTRUST BANK

as Administrative Agent

 

 

 

CITIBANK, N.A. and WELLS FARGO BANK, N.A.

as Co-Syndication Agents

BARCLAYS BANK PLC and REGIONS BANK

as Co-Documentation Agents

SUNTRUST ROBINSON HUMPHREY, INC.

CITIGROUP CAPITAL MARKETS, INC.

WELLS FARGO SECURITIES, LLC

BARCLAYS BANK PLC

as Joint Lead Arrangers and Joint Book Managers



--------------------------------------------------------------------------------

TABLE OF CONTENTS

 

         Page  

ARTICLE I

 

DEFINITIONS; CONSTRUCTION

     1   

Section 1.1.

 

Definitions

     1   

Section 1.2.

 

Classifications of Loans and Borrowings

     32   

Section 1.3.

 

Accounting Terms and Determination

     32   

Section 1.4.

 

Terms Generally

     32   

ARTICLE II

 

AMOUNT AND TERMS OF THE COMMITMENTS

     33   

Section 2.1.

 

General Description of Facilities

     33   

Section 2.2.

 

Revolving Loans

     33   

Section 2.3.

 

Procedure for Revolving Borrowings

     34   

Section 2.4.

 

Swingline Commitment

     34   

Section 2.5.

 

Existing Revolving Loans

     36   

Section 2.6.

 

Funding of Borrowings

     36   

Section 2.7.

 

Interest Elections

     37   

Section 2.8.

 

Optional Reduction and Termination of Commitments

     38   

Section 2.9.

 

Repayment of Loans

     38   

Section 2.10.

 

Evidence of Indebtedness

     38   

Section 2.11.

 

Optional Prepayments

     39   

Section 2.12.

 

Mandatory Prepayments

     39   

Section 2.13.

 

Interest on Loans

     40   

Section 2.14.

 

Fees

     41   

Section 2.15.

 

Computation of Interest and Fees

     42   

Section 2.16.

 

Inability to Determine Interest Rates

     42   

Section 2.17.

 

Illegality

     42   

Section 2.18.

 

Increased Costs

     43   

Section 2.19.

 

Funding Indemnity

     44   

Section 2.20.

 

Taxes

     44   

Section 2.21.

 

Payments Generally; Pro Rata Treatment; Sharing of Set-offs

     47   

Section 2.22.

 

Letters of Credit

     49   

Section 2.23.

 

Increase of Commitments; Additional Lenders

     52   

Section 2.24.

 

Mitigation of Obligations

     55   

Section 2.25.

 

Replacement of Lenders

     55   

Section 2.26.

 

Defaulting Lenders

     55   

ARTICLE III

 

CONDITIONS PRECEDENT TO LOANS AND LETTERS OF CREDIT

     57   

Section 3.1.

 

Conditions to Effectiveness

     57   

Section 3.2.

 

Conditions to Each Credit Event

     60   

Section 3.3.

 

Delivery of Documents

     60   

ARTICLE IV

 

REPRESENTATIONS AND WARRANTIES

     60   

Section 4.1.

 

Existence; Power

     60   

Section 4.2.

 

Organizational Power; Authorization

     61   

Section 4.3.

 

Governmental Approvals; No Conflicts

     61   

Section 4.4.

 

Financial Statements

     61   

Section 4.5.

 

Litigation and Environmental Matters

     62   

Section 4.6.

 

Compliance with Laws and Agreements

     62   

Section 4.7.

 

Investment Company Act

     62   

Section 4.8.

 

Taxes

     62   



--------------------------------------------------------------------------------

Section 4.9.

 

Margin Regulations

     62   

Section 4.10.

 

ERISA

     63   

Section 4.11.

 

Ownership of Property; Insurance

     64   

Section 4.12.

 

Disclosure

     64   

Section 4.13.

 

Labor Relations

     65   

Section 4.14.

 

Subsidiaries

     65   

Section 4.15.

 

Solvency

     65   

Section 4.16.

 

Deposit and Disbursement Accounts

     65   

Section 4.17.

 

Collateral Documents

     65   

Section 4.18.

 

[Reserved]

     66   

Section 4.19.

 

OFAC

     66   

Section 4.20.

 

Patriot Act

     66   

Section 4.21.

 

State and Federal Regulations

     66   

ARTICLE V

 

AFFIRMATIVE COVENANTS

     67   

Section 5.1.

 

Financial Statements and Other Information

     67   

Section 5.2.

 

Notices of Material Events

     68   

Section 5.3.

 

Existence; Conduct of Business

     70   

Section 5.4.

 

Compliance with Laws

     70   

Section 5.5.

 

Payment of Obligations

     70   

Section 5.6.

 

Books and Records

     70   

Section 5.7.

 

Visitation and Inspection

     70   

Section 5.8.

 

Maintenance of Properties; Insurance

     70   

Section 5.9.

 

Use of Proceeds; Margin Regulations

     71   

Section 5.10.

 

Casualty and Condemnation

     71   

Section 5.11.

 

Cash Management

     71   

Section 5.12.

 

Additional Subsidiaries and Collateral

     72   

Section 5.13.

 

Additional Real Estate; Leased Locations

     73   

Section 5.14.

 

Further Assurances

     73   

Section 5.15.

 

Flood Insurance

     73   

Section 5.16.

 

Designation and Conversion of Restricted Subsidiaries and Unrestricted
Subsidiaries

     74   

Section 5.17.

 

Post Closing Matters

     75   

ARTICLE VI

 

FINANCIAL COVENANTS

     75   

Section 6.1.

 

Total Leverage Ratio

     75   

Section 6.2.

 

Interest Coverage Ratio

     75   

Section 6.3.

 

Secured Leverage Ratio

     75   

ARTICLE VII

 

NEGATIVE COVENANTS

     75   

Section 7.1.

 

Indebtedness and Preferred Equity

     75   

Section 7.2.

 

Liens

     77   

Section 7.3.

 

Fundamental Changes

     78   

Section 7.4.

 

Investments, Loans

     78   

Section 7.5.

 

Restricted Payments

     79   

Section 7.6.

 

Sale of Assets

     81   

Section 7.7.

 

Transactions with Affiliates

     81   

Section 7.8.

 

Restrictive Agreements

     81   

Section 7.9.

 

Sale and Leaseback Transactions

     82   

Section 7.10.

 

Hedging Transactions

     82   

Section 7.11.

 

Amendment to Organizational Documents

     82   

 

ii



--------------------------------------------------------------------------------

Section 7.12.

 

Accounting Changes

     82   

Section 7.13.

 

Lease Obligations

     82   

Section 7.14.

 

Government Regulation

     82   

Section 7.15.

 

Embargoed Person

     83   

Section 7.16.

 

Prepayment and Amendment of Unsecured Indebtedness

     83   

Section 7.17.

 

Negative Pledge on Gulf LNG Capital Stock

     83   

ARTICLE VIII

 

EVENTS OF DEFAULT

     84   

Section 8.1.

 

Events of Default

     84   

Section 8.2.

 

Application of Proceeds from Collateral

     86   

ARTICLE IX

 

THE ADMINISTRATIVE AGENT

     87   

Section 9.1.

 

Appointment of the Administrative Agent

     87   

Section 9.2.

 

Nature of Duties of the Administrative Agent

     88   

Section 9.3.

 

Lack of Reliance on the Administrative Agent

     88   

Section 9.4.

 

Certain Rights of the Administrative Agent

     88   

Section 9.5.

 

Reliance by the Administrative Agent

     89   

Section 9.6.

 

The Administrative Agent in its Individual Capacity

     89   

Section 9.7.

 

Successor Administrative Agent

     89   

Section 9.8.

 

Withholding Tax

     90   

Section 9.9.

 

The Administrative Agent May File Proofs of Claim

     90   

Section 9.10.

 

Authorization to Execute Other Loan Documents

     91   

Section 9.11.

 

Collateral and Guaranty Matters

     91   

Section 9.12.

 

Syndication Agents; Documentation Agents

     91   

Section 9.13.

 

Right to Realize on Collateral and Enforce Guarantee

     92   

Section 9.14.

 

Secured Bank Product Obligations and Hedging Obligations

     92   

ARTICLE X

 

MISCELLANEOUS

     92   

Section 10.1.

 

Notices

     92   

Section 10.2.

 

Waiver; Amendments

     95   

Section 10.3.

 

Expenses; Indemnification

     97   

Section 10.4.

 

Successors and Assigns

     98   

Section 10.5.

 

Governing Law; Jurisdiction; Consent to Service of Process

     102   

Section 10.6.

 

WAIVER OF JURY TRIAL

     102   

Section 10.7.

 

Right of Set-off

     102   

Section 10.8.

 

Counterparts; Integration

     103   

Section 10.9.

 

Survival

     103   

Section 10.10.

 

Severability

     103   

Section 10.11.

 

Confidentiality

     103   

Section 10.12.

 

Interest Rate Limitation

     104   

Section 10.13.

 

Waiver of Effect of Corporate Seal

     104   

Section 10.14.

 

Patriot Act

     104   

Section 10.15.

 

No Advisory or Fiduciary Responsibility

     104   

Section 10.16.

 

Location of Closing

     105   

Section 10.17.

 

Amendment and Restatement

     105   

Section 10.18.

 

Release of Loan Documents

     105   

 

iii



--------------------------------------------------------------------------------

Schedules

 

Schedule I   -       Commitment Amounts Schedule 1.1   -       Mortgaged
Property as of the Closing Date Schedule 4.5   -       Environmental Matters
Schedule 4.11   -       Real Estate Schedule 4.14   -       Subsidiaries
Schedule 4.16   -       Deposit and Disbursement Accounts Schedule 4.17   -    
  Mortgaged Property covered by Flood Insurance Schedule 4.21   -       State
and Federal Regulation Schedule 5.17   -       Post-Closing Matters Schedule 7.1
  -       Existing Indebtedness Schedule 7.2   -       Existing Liens Schedule
7.4   -       Existing Investments

Exhibits

 

Exhibit A   -       Form of Assignment and Acceptance Exhibit B-1   -       Form
of U.S. Tax Compliance Certificate     (Lenders - Not Partnerships) Exhibit B-2
  -       Form of U.S. Tax Compliance Certificate     (Participants - Not
Partnerships) Exhibit B-3   -       Form of U.S. Tax Compliance Certificate    
(Lenders - Partnerships) Exhibit B-4   -       Form of U.S. Tax Compliance
Certificate     (Participants - Partnerships) Exhibit 2.3   -       Form of
Notice of Revolving Borrowing Exhibit 2.4   -       Form of Notice of Swingline
Borrowing Exhibit 2.7   -       Form of Notice of Continuation/Conversion
Exhibit 3.1(b)(ii)   -       Form of Secretary’s Certificate Exhibit 3.1(b)(v)  
-       Form of Officer’s Certificate Exhibit 5.1(c)   -       Form of
Compliance Certificate

 

iv



--------------------------------------------------------------------------------

SECOND AMENDED AND RESTATED

REVOLVING CREDIT AGREEMENT

THIS SECOND AMENDED AND RESTATED REVOLVING CREDIT AGREEMENT (this “Agreement”)
is made and entered into as of November 12, 2013, by and among ARC LOGISTICS
PARTNERS LP, a Delaware limited partnership (the “MLP”), ARC LOGISTICS LLC, a
Delaware limited liability company (the “Parent”), ARC TERMINALS HOLDINGS LLC, a
Delaware limited liability company (the “Borrower”), the several banks and other
financial institutions and lenders from time to time party hereto (the
“Lenders”) and SUNTRUST BANK, in its capacity as administrative agent for the
Lenders (the “Administrative Agent”), as issuing bank (the “Issuing Bank”) and
as swingline lender (the “Swingline Lender”).

W I T N E S S E T H:

WHEREAS, the Borrower, the Administrative Agent, the Issuing Bank, the Swingline
Lender and certain Lenders are parties to that certain Amended and Restated
Revolving Credit and Term Loan Agreement, dated as of February 8, 2013 (as
amended and in effect on the date hereof, the “Existing Credit Agreement”),
pursuant to which the Lenders established a $127,562,500 revolving credit
facility in favor of the Borrower (the “Existing Revolving Credit Facility”), in
respect of which as of the Closing Date there is $111,562,500 of aggregate
outstanding principal amount of “Revolving Loans” (as defined in the Existing
Credit Agreement) (the “Existing Revolving Loans”);

WHEREAS, at the request of the Borrower, the Lenders, the Issuing Bank and the
Swingline Lender have agreed to, among other things, (i) continue the Existing
Revolving Loans and extend the maturity date thereof, (ii) increase the Existing
Revolving Credit Facility to $175,000,000 and extend the maturity date thereof
and (iii) make certain other modifications to the Existing Credit Agreement;

WHEREAS, for the convenience of the parties to the Existing Credit Agreement,
such parties have agreed to effect such modifications by amending and restating
the Existing Credit Agreement in its entirety as hereinafter set forth, upon and
subject to the terms and conditions hereof; it being understood that this
amendment and restatement is not intended to be, and shall not be deemed or
construed as, a repayment or a novation of the Existing Revolving Loans or any
other amount due and owing under the Existing Credit Agreement as of the Closing
Date;

WHEREAS, subject to the terms and conditions of this Agreement, the Lenders, the
Issuing Bank and the Swingline Lender, to the extent of their respective
Commitments as defined herein, are willing severally to increase the requested
revolving credit facility (including increasing the letter of credit subfacility
and the swingline subfacility) in favor of the Borrower;

NOW, THEREFORE, in consideration of the premises and the mutual covenants herein
contained, the MLP, the Parent, the Borrower, the Lenders, the Administrative
Agent, the Issuing Bank and the Swingline Lender agree as follows:

ARTICLE I

DEFINITIONS; CONSTRUCTION

Section 1.1. Definitions. In addition to the other terms defined herein, the
following terms used herein shall have the meanings herein specified (to be
equally applicable to both the singular and plural forms of the terms defined):

“Accepting Lenders” shall have the meaning set forth in Section 10.2(f).



--------------------------------------------------------------------------------

“Accurate Applicable Percentage” shall have the meaning set forth in the
definition of Applicable Percentage.

“Acquisition” shall mean (a) any Investment by the Borrower or any of its
Restricted Subsidiaries in any other Person organized in the United States (with
substantially all of the assets of such Person and its Subsidiaries located in
the United States), pursuant to which such Person shall become a Restricted
Subsidiary of the Borrower or any of its Restricted Subsidiaries or shall be
merged with the Borrower or any of its Restricted Subsidiaries or (b) any
acquisition by the Borrower or any of its Restricted Subsidiaries of the assets
of any Person (other than a Subsidiary of the Borrower) that constitute all or
substantially all of the assets of such Person or a division or business unit of
such Person, whether through purchase, merger or other business combination or
transaction (and substantially all of such assets, division or business unit are
located in the United States).

“Additional Lender” shall have the meaning set forth in Section 2.23.

“Adjusted LIBO Rate” shall mean, with respect to each Interest Period for a
Eurodollar Borrowing, the rate per annum obtained by dividing (i) LIBOR for such
Interest Period by (ii) a percentage equal to 1.00 minus the Eurodollar Reserve
Percentage.

“Administrative Agent” shall have the meaning set forth in the introductory
paragraph hereof.

“Administrative Questionnaire” shall mean, with respect to each Lender, an
administrative questionnaire in the form provided by the Administrative Agent
and submitted to the Administrative Agent duly completed by such Lender.

“Affiliate” shall mean, as to any Person, any other Person that directly, or
indirectly through one or more intermediaries, Controls, is Controlled by, or is
under common Control with, such Person. For the purposes of this definition,
“Control” shall mean the power, directly or indirectly, to direct or cause the
direction of the management and policies of a Person, whether through the
ability to exercise voting power, by control or otherwise. The terms “Controlled
by” and “under common Control with” have the meanings correlative thereto.

“Agreement” shall have the meaning set forth in the introductory paragraph
hereof.

“Aggregate Revolving Commitment Amount” shall mean the aggregate principal
amount of the Aggregate Revolving Commitments from time to time. On the Closing
Date, the Aggregate Revolving Commitment Amount is $175,000,000.

“Aggregate Revolving Commitments” shall mean, collectively, all Revolving
Commitments of all Lenders at any time outstanding.

“Annualized Project EBITDA” shall mean, with respect to any Material Project,
any BBM Terminalling Contract or any Applicable Terminalling Contract, (a) for
the Fiscal Quarter in which the Operational Date occurs for such Material
Project, such BBM Terminalling Contract or such Applicable Terminalling
Contract, Consolidated EBITDA attributable to such Material Project, such BBM
Terminalling Contract or such Applicable Terminalling Contract for such Fiscal
Quarter multiplied by four (4), (b) for the Fiscal Quarter in which the
Operational Date occurs for such Material Project, such BBM Terminalling
Contract or such Applicable Terminalling Contract and the immediately following
Fiscal Quarter, Consolidated EBITDA attributable to such Material Project, such
BBM Terminalling

 

2



--------------------------------------------------------------------------------

Contract or such Applicable Terminalling Contract for such Fiscal Quarters
multiplied by two (2), and (c) for the Fiscal Quarter in which the Operational
Date occurs for such Material Project, such BBM Terminalling Contract or such
Applicable Terminalling Contract and the two immediately following Fiscal
Quarters, Consolidated EBITDA attributable to such Material Project, such BBM
Terminalling Contract or such Applicable Terminalling Contract for such Fiscal
Quarters multiplied by one and one-third (1 1⁄3); provided that the Consolidated
EBITDA for the Fiscal Quarter in which the Operational Date occurs for such
Material Project, such BBM Terminalling Contract or such Applicable Terminalling
Contract shall be adjusted in a manner reasonably satisfactory to the
Administrative Agent to reflect a full Fiscal Quarter of operations based on the
average daily Consolidated EBITDA for the period between the Operational Date
and the end of such Fiscal Quarter.

“Anti-Terrorism Order” shall mean Executive Order 13224, signed by President
George W. Bush on September 23, 2001.

“Applicable Lending Office” shall mean, for each Lender and for each Type of
Loan, the “Lending Office” of such Lender (or an Affiliate of such Lender)
designated for such Type of Loan in the Administrative Questionnaire submitted
by such Lender or such other office of such Lender (or such Affiliate of such
Lender) as such Lender may from time to time specify to the Administrative Agent
and the Borrower as the office by which its Loans of such Type are to be made
and maintained.

“Applicable Margin” shall mean, as of any date, with respect to interest on all
Loans outstanding on such date or the letter of credit fee, as the case may be,
the percentage per annum determined by reference to the applicable Total
Leverage Ratio in effect on such date as set forth in the pricing grid below
(the “Pricing Grid”); provided that a change in the Applicable Margin resulting
from a change in the Total Leverage Ratio shall be effective on the second
Business Day after the Borrower delivers each of the financial statements
required by Section 5.1(a) and (b) and the Compliance Certificate required by
Section 5.1(c); provided, further, that if at any time the Borrower shall have
failed to deliver such financial statements and such Compliance Certificate when
so required, the Applicable Margin shall be at Level V as set forth in the
Pricing Grid until such time as such financial statements and Compliance
Certificate are delivered, at which time the Applicable Margin shall be
determined as provided above. Notwithstanding the foregoing, the Applicable
Margin from the Closing Date until the date by which the financial statements
and Compliance Certificate for the Fiscal Quarter ending December 31, 2013 are
required to be delivered shall be at Level IV as set forth in the Pricing Grid.
In the event that any financial statement or Compliance Certificate delivered
hereunder is shown to be inaccurate (regardless of whether this Agreement or the
Commitments are in effect when such inaccuracy is discovered), and such
inaccuracy, if corrected, would have led to the application of a higher
Applicable Margin based upon the Pricing Grid (the “Accurate Applicable Margin”)
for any period that such financial statement or Compliance Certificate covered,
then (i) the Borrower shall immediately deliver to the Administrative Agent a
corrected financial statement or Compliance Certificate, as the case may be, for
such period, (ii) the Applicable Margin shall be adjusted such that after giving
effect to the corrected financial statement or Compliance Certificate, as the
case may be, the Applicable Margin shall be reset to the Accurate Applicable
Margin based upon the Pricing Grid for such period and (iii) the Borrower shall
immediately pay to the Administrative Agent, for the account of the Lenders, the
accrued additional interest owing as a result of such Accurate Applicable Margin
for such period. The provisions of this definition shall not limit the rights of
the Administrative Agent and the Lenders with respect to Section 2.13(c) or
Article VIII.

 

3



--------------------------------------------------------------------------------

Pricing Grid

 

Pricing
Level

  

Total Leverage Ratio

   Applicable
Margin for
Eurodollar Loans   Applicable
Margin for
Base Rate Loans   Applicable
Margin for Letter
of Credit Fees   Applicable
Percentage for
Commitment Fee

I

   Less than or equal to 2.00:1.00    2.00%
per annum   1.00%
per annum   2.00%
per annum   0.375%
per annum

II

   Greater than 2.00:1.00 but less than or equal to 3.00:1.00    2.25%
per annum   1.25%
per annum   2.25%
per annum   0.375%
per annum

III

   Greater than 3.00:1.00 but less than or equal to 3.50:1.00    2.50%
per annum   1.50%
per annum   2.50%
per annum   0.50%
per annum

IV

   Greater than 3.50:1.00 but less than or equal to 4.00:1.00    2.75%
per annum   1.75%
per annum   2.75%
per annum   0.50%
per annum

V

   Greater than 4.00:1:00    3.00%
per annum   2.00%
per annum   3.00%
per annum   0.50%
per annum

“Applicable Percentage” shall mean, as of any date, with respect to the
commitment fee as of such date, the percentage per annum determined by reference
to the Total Leverage Ratio in effect on such date as set forth in the Pricing
Grid; provided that a change in the Applicable Percentage resulting from a
change in the Total Leverage Ratio shall be effective on the second Business Day
after which the Borrower delivers each of the financial statements required by
Section 5.1(a) and (b) and the Compliance Certificate required by
Section 5.1(c); provided, further, that if at any time the Borrower shall have
failed to deliver such financial statements and such Compliance Certificate when
so required, the Applicable Percentage shall be at Level V as set forth in the
Pricing Grid until such time as such financial statements and Compliance
Certificate are delivered, at which time the Applicable Percentage shall be
determined as provided above. Notwithstanding the foregoing, the Applicable
Percentage for the commitment fee from the Closing Date until the date by which
the financial statements and Compliance Certificate for the Fiscal Quarter
ending December 31, 2013 are required to be delivered shall be at Level IV as
set forth in the Pricing Grid. In the event that any financial statement or
Compliance Certificate delivered hereunder is shown to be inaccurate (regardless
of whether this Agreement or the Commitments are in effect when such inaccuracy
is discovered), and such inaccuracy, if corrected, would have led to the
application of a higher Applicable Percentage based upon the Pricing Grid (the
“Accurate Applicable Percentage”) for any period that such financial statement
or Compliance Certificate covered, then (i) the Borrower shall immediately
deliver to the Administrative Agent a corrected financial statement or
Compliance Certificate, as the case may be, for such period, (ii) the Applicable
Percentage shall be adjusted such that after giving effect to the corrected
financial statement or Compliance Certificate, as the case may be, the
Applicable Percentage shall be reset to the Accurate Applicable Percentage based
upon the Pricing Grid for such period and (iii) the Borrower shall immediately
pay to the Administrative Agent, for the account of the Lenders, the accrued
additional commitment fee owing as a result of such Accurate Applicable
Percentage for such period. The provisions of this definition shall not limit
the rights of the Administrative Agent and the Lenders with respect to
Section 2.13(c) or Article VIII.

“Applicable Terminalling Contract” shall mean any contract for terminalling
services entered into by any Loan Party or any of its Restricted Subsidiaries
related to new tankage or projects not completed as of the Closing Date, for
which such Loan Party or such Restricted Subsidiary expects to receive revenue
in any twelve month period of $1,000,000 or more or for which the aggregate
capital costs expended with respect thereto (inclusive of capital costs expended
prior to any applicable acquisition) is reasonably expected by such Loan Party
or such Restricted Subsidiary to exceed $1,000,000, other than any BBM
Terminalling Contract.

 

4



--------------------------------------------------------------------------------

“Approved Fund” shall mean any Person (other than a natural Person) that is (or
will be) engaged in making, purchasing, holding or otherwise investing in
commercial loans and similar extensions of credit in the ordinary course of its
business and that is administered or managed by (i) a Lender, (ii) an Affiliate
of a Lender or (iii) an entity or an Affiliate of an entity that administers or
manages a Lender.

“Assignment and Acceptance” shall mean an assignment and acceptance entered into
by a Lender and an assignee (with the consent of any party whose consent is
required by Section 10.4(b)) and accepted by the Administrative Agent, in the
form of Exhibit A attached hereto or any other form approved by the
Administrative Agent.

“Availability Period” shall mean the period from the Closing Date to but
excluding the Revolving Commitment Termination Date.

“Bank Product Obligations” shall mean, collectively, all obligations and other
liabilities of any Loan Party to any Bank Product Provider arising with respect
to any Bank Products.

“Bank Product Provider” shall mean any Person that (i) at the time it provides
any Bank Product to any Loan Party, is a Lender or an Affiliate of a Lender,
(ii) has provided written notice to the Administrative Agent of the existence of
such Bank Product, and (iii) upon written request from the Administrative Agent
has provided the then outstanding amount of the obligations arising thereunder
(the “Bank Product Amount”). In no event shall any Bank Product Provider acting
in such capacity be deemed a Lender for purposes hereof to the extent of and as
to Bank Products except that each reference to the term “Lender” in Article IX
and Section 10.3(b) shall be deemed to include such Bank Product Provider and in
no event shall the approval of any such person in its capacity as Bank Product
Provider be required in connection with the release or termination of any
security interest or Lien of the Administrative Agent. No Bank Product Amount
may be established at any time that a Default or Event of Default exists.

“Bank Products” shall mean any of the following services provided to any Loan
Party by any Bank Product Provider: (a) any treasury or other cash management
services, including deposit accounts, automated clearing house (ACH) origination
and other funds transfer, depository (including cash vault and check deposit),
zero balance accounts and sweeps, return items processing, controlled
disbursement accounts, positive pay, lockboxes and lockbox accounts, account
reconciliation and information reporting, payables outsourcing, payroll
processing, trade finance services, investment accounts and securities accounts,
and (b) card services, including credit cards (including purchasing cards and
commercial cards), prepaid cards, including payroll, stored value and gift
cards, merchant services processing and debit card services.

“Base Rate” shall mean the highest of (i) the rate which the Administrative
Agent announces from time to time as its prime lending rate, as in effect from
time to time, (ii) the Federal Funds Rate, as in effect from time to time, plus
one-half of one percent (0.50%) per annum and (iii) the Adjusted LIBO Rate
determined on a daily basis for an Interest Period of one (1) month, plus one
percent (1.00%) per annum (any changes in such rates to be effective as of the
date of any change in such rate). The Administrative Agent’s prime lending rate
is a reference rate and does not necessarily represent the lowest or best rate
actually charged to any customer. The Administrative Agent may make commercial
loans or other loans at rates of interest at, above, or below the Administrative
Agent’s prime lending rate.

 

5



--------------------------------------------------------------------------------

“BBM Terminalling Contracts” shall mean the collective reference to Blakeley
Terminalling Contracts, Brooklyn Terminalling Contracts and Mobile Terminalling
Contracts.

“Blakeley Terminal” shall mean the Borrower’s Terminal located in Lot 1, Argain
Subdivision, according to the plat thereof recorded in Map Book 95, page 3 of
the records in the Office of the Judge of Probate of Mobile County, Alabama.

“Blakeley Terminalling Contracts” shall mean terminalling contracts entered into
during calendar year 2013 related to existing tankage at the Blakeley Terminal
as of January 20, 2012.

“Borrower” shall have the meaning set forth in the introductory paragraph
hereof.

“Borrowing” shall mean a borrowing consisting of (i) Loans of the same Class and
Type, made, converted or continued on the same date and, in the case of
Eurodollar Loans, as to which a single Interest Period is in effect, or (ii) a
Swingline Loan.

“Brooklyn Terminal” shall mean the Borrower’s Terminal located at 25 Paidge
Avenue, Brooklyn, New York 11222.

“Brooklyn Terminalling Contracts” shall mean terminalling contracts entered into
during calendar year 2013 related to existing tankage at the Brooklyn Terminal
as of February 26, 2013.

“Business Day” shall mean any day other than (i) a Saturday, Sunday or other day
on which commercial banks in Atlanta, Georgia are authorized or required by law
to close and (ii) if such day relates to a Borrowing of, a payment or prepayment
of principal or interest on, a conversion of or into, or an Interest Period for,
a Eurodollar Loan or a notice with respect to any of the foregoing, any day on
which banks are not open for dealings in Dollar deposits in the London interbank
market.

“Capital Lease Obligations” of any Person shall mean all obligations of such
Person to pay rent or other amounts under any lease (or other arrangement
conveying the right to use) of real or personal property, or a combination
thereof, which obligations are required to be classified and accounted for as
capital leases on a balance sheet of such Person under GAAP, and the amount of
such obligations shall be the capitalized amount thereof determined in
accordance with GAAP.

“Capital Stock” shall mean all shares, options, warrants, general or limited
partnership interests, membership interests or other equivalents (regardless of
how designated) of or in a corporation, partnership, limited liability company
or equivalent entity whether voting or nonvoting, including common stock,
preferred stock or any other “equity security” (as such term is defined in Rule
3a11-1 of the General Rules and Regulations promulgated by the Securities and
Exchange Commission under the Exchange Act).

“Cash Collateralize” shall mean, in respect of any obligations, to provide and
pledge (as a first priority perfected security interest) cash collateral for
such obligations in Dollars with the Administrative Agent pursuant to
documentation in form and substance reasonably satisfactory to the
Administrative Agent (and “Cash Collateralized” and “Cash Collateralization”
have the corresponding meanings).

“CFC Holding Company” shall mean a Subsidiary that (i) is organized under the
laws of the United States or any state or district thereof and (ii) has no
material assets other than equity interests in one or more “controlled foreign
corporations”, as defined in Section 957 of the Code.

 

6



--------------------------------------------------------------------------------

“Change in Control” shall mean the occurrence of one or more of the following
events: (i) the MLP ceases to own, directly or indirectly, more than 100% of the
aggregate ordinary voting and economic power represented by the issued and
outstanding equity interests of the Parent; (ii) the Parent ceases to own,
directly or indirectly, 100% of the aggregate ordinary voting and economic power
represented by the issued and outstanding membership interests of the Borrower;
(iii) the General Partner shall cease to own 100% of the general partner
interest of the MLP free and clear of all Liens, other than Liens of the type
permitted pursuant to Section 7.2 (as if Section 7.2 were applicable); and
(iv) a majority of the members of the board of directors of the General Partner
ceases to be composed of individuals appointed by Lightfoot Capital Partners GP
LLC.

“Change in Law” shall mean (i) the adoption of any applicable law, rule or
regulation after the date of this Agreement, (ii) any change in any applicable
law, rule or regulation, or any change in the interpretation, implementation or
application thereof, by any Governmental Authority after the date of this
Agreement, or (iii) compliance by any Lender (or its Applicable Lending Office)
or the Issuing Bank (or, for purposes of Section 2.18(b), by the Parent Company
of such Lender or the Issuing Bank, if applicable) with any request, guideline
or directive (whether or not having the force of law) of any Governmental
Authority made or issued after the date of this Agreement; provided that, for
purposes of this Agreement, (x) the Dodd-Frank Wall Street Reform and Consumer
Protection Act and all requests, rules, guidelines or directives in connection
therewith and (y) all requests, rules, guidelines or directives promulgated by
the Bank for International Settlements, the Basel Committee on Banking
Supervision (or any successor or similar authority) or the United States or
foreign regulatory authorities, in each case pursuant to Basel III, shall in
each case be deemed to be a “Change in Law”, regardless of the date enacted,
adopted or issued.

“Charges” shall have the meaning set forth in Section 10.12.

“Class”, when used in reference to any Loan or Borrowing, refers to whether such
Loan, or each of the Loans comprising such Borrowing, is a Revolving Loan or a
Swingline Loan and, when used in reference to any Commitment, refers to whether
such Commitment is a Revolving Commitment or a Swingline Commitment.

“Closing Date” shall mean the date on which the conditions precedent set forth
in Section 3.1 and Section 3.2 have been satisfied or waived in accordance with
Section 10.2.

“Code” shall mean the Internal Revenue Code of 1986, as amended and in effect
from time to time.

“Collateral” shall mean all tangible and intangible property, real and personal,
of any Loan Party that is, or purports to be, the subject of a Lien to the
Administrative Agent to secure the whole or any part of the Obligations or any
Guarantee thereof, and shall include, without limitation, all casualty insurance
proceeds and condemnation awards with respect to any of the foregoing.

“Collateral Access Agreement” shall mean each landlord waiver or bailee
agreement granted to, and in form and substance reasonably acceptable to, the
Administrative Agent.

“Collateral Documents” shall mean, collectively, the Guaranty and Security
Agreement, all Real Estate Documents, all Control Account Agreements, all
Copyright Security Agreements, all Patent Security Agreements, all Trademark
Security Agreements, all Collateral Access Agreements, all assignments of key
man life insurance policies and all other instruments and agreements now or
hereafter securing or perfecting the Liens securing the whole or any part of the
Obligations or any Guarantee thereof, the Master Reaffirmation Agreement, all
perfection certificates, all UCC financing statements, fixture filings and stock
powers, and all other documents, instruments, agreements and certificates
executed and delivered by any Loan Party to the Administrative Agent and the
Lenders in connection with the foregoing.

 

7



--------------------------------------------------------------------------------

“Commitment” shall mean a Revolving Commitment or a Swingline Commitment or a
combination thereof (as the context shall permit or require).

“Commodity Exchange Act” shall mean the Commodity Exchange Act (7 U.S.C. § 1 et
seq.), as amended and in effect from time to time, and any successor statute.

“Compliance Certificate” shall mean a certificate from a Responsible Officer in
the form of, and containing the certifications set forth in, the certificate
attached hereto as Exhibit 5.1(c).

“Consolidated EBITDA” shall mean, for any Person for any period, an amount equal
to the sum of (i) Consolidated Net Income for such period plus (ii) to the
extent deducted in determining Consolidated Net Income for such period, and
without duplication, (A) Consolidated Interest Expense, (B) income tax expense
determined on a consolidated basis in accordance with GAAP, (C) depreciation and
amortization determined on a consolidated basis in accordance with GAAP, and
(D) all other non-cash charges (excluding any proceeds from one-time sales of
assets not in the ordinary course and other non-cash gains) reasonably
acceptable to the Administrative Agent determined on a consolidated basis in
accordance with GAAP, in each case for such period; provided that any
Consolidated EBITDA directly attributable to Unrestricted Subsidiaries and any
assets of the MLP and its Restricted Subsidiaries for which the Secured Parties
do not have a valid, perfected security interest (other than any Capital Stock
of Gulf LNG) shall only be included up to an amount that does not exceed 20% of
total Consolidated EBITDA of the MLP and its Restricted Subsidiaries for
purposes of determining compliance with the Interest Coverage Ratio, the Total
Leverage Ratio and the Secured Leverage Ratio, as applicable.

“Consolidated Interest Expense” shall mean, for any Person for any period,
determined on a consolidated basis in accordance with GAAP, the sum (calculated
on a Pro Forma Basis) of (i) total interest expense, including, without
limitation, the interest component of any payments in respect of Capital Lease
Obligations, capitalized or expensed during such period (whether or not actually
paid during such period) plus (ii) the net amount payable (or minus the net
amount receivable) with respect to interest rate Hedging Transactions during
such period (whether or not actually paid or received during such period).

“Consolidated Net Income” shall mean, for any Person for any period, the net
income (or loss) of such Person for such period determined on a consolidated
basis in accordance with GAAP plus, without duplication, dividends or other
distributions actually paid by any Unrestricted Subsidiary to such Person during
such period; provided that there shall be excluded from Consolidated Net Income
(to the extent otherwise included therein) (i) any extraordinary, non-recurring
or unusual gains or losses, (ii) any gains attributable to write-ups of assets
or the sale of assets (other than the sale of inventory in the ordinary course
of business), (iii) any equity interest of such Person or any Subsidiary of such
Person in the unremitted earnings of any Person that is not a Subsidiary (except
to the extent that any such income has been actually received by such Person or
such Subsidiary of such Person in the form of cash dividends or similar cash
distributions) and (iv) any income (or loss) of any Person accrued prior to the
date it becomes a Subsidiary or is merged into or consolidated with such Person
or any Subsidiary of such Person or the date that such Person’s assets are
acquired by such Person or any Subsidiary of such Person.

“Consolidated Net Tangible Assets” shall mean, as of any date, the aggregate
amount of assets of the MLP and its Restricted Subsidiaries (less applicable
reserves and other properly deductible items but including investments in
non-consolidated Persons) after deducting therefrom (a) all current liabilities
(excluding current maturities of Consolidated Total Debt and any current
liabilities constituting Consolidated Total Debt by reason of being renewable or
extendible at the option of the obligor) and

 

8



--------------------------------------------------------------------------------

(b) all goodwill, trade names, trademarks, patents, unamortized debt discount
and expense and other like intangibles, all as set forth on the consolidated
balance sheet of the MLP and its Restricted Subsidiaries, and computed in
accordance with GAAP, as of the end of the immediately preceding Fiscal Quarter
for which the MLP has delivered financial statements pursuant to Section 5.1(a)
and Section 5.1(b).

“Consolidated Secured Debt” shall mean, as of any date, the sum of, without
duplication, (i) the aggregate outstanding principal amount of Loans plus
(ii) the aggregate amount of LC Disbursements that have not been reimbursed plus
(iii) Capital Lease Obligations plus (iv) the aggregate outstanding principal
amount of any other Indebtedness (other than (x) intercompany Indebtedness among
the Loan Parties and (y) Hedging Obligations) of the MLP and its Restricted
Subsidiaries measured on a consolidated basis as of such date that is secured by
a Lien on the property of the MLP or any of its Restricted Subsidiaries.

“Consolidated Total Debt” shall mean, as of any date, all Indebtedness of the
MLP and its Restricted Subsidiaries measured on a consolidated basis as of such
date, but excluding (x) intercompany Indebtedness among the Loan Parties and
(y) Indebtedness of the type described in (A) subsection (vi) of the definition
thereof (to the extent undrawn), (B) subsection (vii) of the definition thereof
(to the extent a Guarantee of Indebtedness otherwise excluded from Consolidated
Total Debt) and (C) subsection (xi) of the definition thereof.

“Contractual Obligation” of any Person shall mean any provision of any security
issued by such Person or of any agreement, instrument or undertaking under which
such Person is obligated or by which it or any of the property in which it has
an interest is bound.

“Control Account Agreement” shall mean any tri-party agreement by and among any
Loan Party, the Administrative Agent and a depositary bank or securities
intermediary at which such Loan Party maintains a Controlled Account, in each
case in form and substance reasonably satisfactory to the Administrative Agent.

“Controlled Account” shall have the meaning set forth in Section 5.11.

“Copyright” shall have the meaning assigned to such term in the Guaranty and
Security Agreement.

“Copyright Security Agreement” shall mean any Copyright Security Agreement
executed by any Loan Party owning registered Copyrights or applications for
Copyrights in favor of the Administrative Agent, for the benefit of the Secured
Parties, both on the Original Closing Date and thereafter.

“Default” shall mean any condition or event that, with the giving of notice or
the lapse of time or both, would constitute an Event of Default.

“Default Interest” shall have the meaning set forth in Section 2.13(c).

“Defaulting Lender” shall mean, at any time, subject to Section 2.26(b), (i) any
Lender that has failed for two (2) or more Business Days to comply with its
obligations under this Agreement to make a Loan, to make a payment to the
Issuing Bank in respect of a Letter of Credit or to the Swingline Lender in
respect of a Swingline Loan or to make any other payment due hereunder (each a
“funding obligation”), unless such Lender has notified the Administrative Agent
and the Borrower in writing that such failure is the result of such Lender’s
determination that one or more conditions precedent to funding has not been
satisfied (which conditions precedent, together with any applicable Default,
will be specifically identified in such writing), (ii) any Lender that has
notified the Administrative Agent in

 

9



--------------------------------------------------------------------------------

writing, or has stated publicly, that it does not intend to comply with any such
funding obligation hereunder, unless such writing or public statement states
that such position is based on such Lender’s determination that one or more
conditions precedent to funding cannot be satisfied (which conditions precedent,
together with any applicable Default, will be specifically identified in such
writing or public statement), (iii) any Lender that has, for three (3) or more
Business Days after written request of the Administrative Agent or the Borrower,
failed to confirm in writing to the Administrative Agent and the Borrower that
it will comply with its prospective funding obligations hereunder (provided that
such Lender will cease to be a Defaulting Lender pursuant to this clause
(iii) upon the Administrative Agent’s and the Borrower’s receipt of such written
confirmation), or (iv) any Lender with respect to which a Lender Insolvency
Event has occurred and is continuing. Any determination by the Administrative
Agent that a Lender is a Defaulting Lender will be conclusive and binding,
absent manifest error, and such Lender shall be deemed to be a Defaulting Lender
(subject to Section 2.26(b)) upon notification of such determination by the
Administrative Agent to the Borrower, the Issuing Bank, the Swingline Lender and
the Lenders.

“Dollar(s)” and the sign “$” shall mean lawful money of the United States.

“Domestic Subsidiary” shall mean each Subsidiary that is organized under the
laws of the United States or any state or district thereof, other than any such
Subsidiary that is owned, directly or indirectly, by a Foreign Subsidiary or
that is a CFC Holding Company.

“Earn-Out Obligation” shall mean any earn-out or similar obligation to the
extent such obligation is determinable and recognized as indebtedness under
GAAP.

“Embargoed Person” has the meaning assigned to such term in Section 7.15.

“Environmental Indemnity” shall mean each environmental indemnity made by each
Loan Party with Real Estate required to be pledged as Collateral in favor of the
Administrative Agent for the benefit of the Secured Parties, in each case in
form and substance satisfactory to the Administrative Agent.

“Environmental Laws” shall mean all laws, rules, regulations, codes, ordinances,
and, to the extent of having the force and effect of law, orders, decrees,
judgments or injunctions issued, promulgated or entered into by or with any
Governmental Authority relating in any way to the environment, preservation or
reclamation of natural resources, the management, Release or threatened Release
of any Hazardous Material or to health and safety matters.

“Environmental Liability” shall mean any liability, contingent or otherwise
(including any liability for damages, costs of environmental investigation and
remediation, costs of administrative oversight, fines, natural resource damages,
penalties or indemnities), of any Loan Party or any of its Subsidiaries directly
or indirectly resulting from, related to or based upon (i) any actual or alleged
violation of any Environmental Law, (ii) the generation, use, handling,
transportation, storage, treatment or disposal of any Hazardous Materials,
(iii) any actual or alleged exposure to any Hazardous Materials, (iv) the
Release or threatened Release of any Hazardous Materials, (v) any permit,
license or other approval required under Environmental Law for the construction
or operation of the Terminals, including the failure to obtain any such permit,
license or other approval, or (vi) any contract, agreement or other consensual
arrangement pursuant to which liability is assumed or imposed with respect to
any of the foregoing.

“ERISA” shall mean the Employee Retirement Income Security Act of 1974, as
amended and in effect from time to time, and any successor statute thereto and
the regulations promulgated and rulings issued thereunder.

 

10



--------------------------------------------------------------------------------

“ERISA Affiliate” shall mean any person that for purposes of Title I or Title IV
of ERISA or Section 412 of the Code would be deemed at any relevant time to be a
“single employer” or otherwise aggregated with the Borrower or any of its
Subsidiaries under Section 414(b), (c), (m) or (o) of the Code or Section 4001
of ERISA.

“ERISA Event” shall mean (i) any “reportable event” as defined in Section 4043
of ERISA with respect to a Plan (other than an event as to which the PBGC has
waived under subsection .22, .23, .25, .27 or .28 of PBGC Regulation
Section 4043 the requirement of Section 4043(a) of ERISA that it be notified of
such event); (ii) any failure to make a required contribution to any Plan that
would result in the imposition of a lien or other encumbrance or the provision
of security under Section 430 of the Code or Section 303 or 4068 of ERISA, or
the arising of such a lien or encumbrance, there being or arising any “unpaid
minimum required contribution” or “accumulated funding deficiency” (as defined
or otherwise set forth in Section 4971 of the Code or Part 3 of Subtitle B of
Title 1 of ERISA), whether or not waived, or any filing of any request for or
receipt of a minimum funding waiver under Section 412 of the Code or Section 303
of ERISA with respect to any Plan or Multiemployer Plan, or that such filing may
be made, or any determination that any Plan is, or is expected to be, in at-risk
status under Title IV of ERISA; (iii) any incurrence by the Borrower, any of its
Subsidiaries or any of their respective ERISA Affiliates of any liability under
Title IV of ERISA with respect to any Plan or Multiemployer Plan (other than for
premiums due and not delinquent under Section 4007 of ERISA); (iv) any
institution of proceedings, or the occurrence of an event or condition which
would reasonably be expected to constitute grounds for the institution of
proceedings by the PBGC, under Section 4042 of ERISA for the termination of, or
the appointment of a trustee to administer, any Plan; (v) any incurrence by the
Borrower, any of its Subsidiaries or any of their respective ERISA Affiliates of
any liability with respect to the withdrawal or partial withdrawal from any Plan
or Multiemployer Plan, or the receipt by the Borrower, any of its Subsidiaries
or any of their respective ERISA Affiliates of any notice that a Multiemployer
Plan is in endangered or critical status under Section 305 of ERISA; (vi) any
receipt by the Borrower, any of its Subsidiaries or any of their respective
ERISA Affiliates of any notice, or any receipt by any Multiemployer Plan from
the Borrower, any of its Subsidiaries or any of their respective ERISA
Affiliates of any notice, concerning the imposition of Withdrawal Liability or a
determination that a Multiemployer Plan is, or is expected to be, insolvent or
in reorganization, within the meaning of Title IV of ERISA; (vii) engaging in a
non-exempt prohibited transaction within the meaning of Section 4975 of the Code
or Section 406 of ERISA; or (viii) any filing of a notice of intent to terminate
any Plan if such termination would require additional contributions in order to
be considered a standard termination within the meaning of Section 4041(b) of
ERISA, any filing under Section 4041(c) of ERISA of a notice of intent to
terminate any Plan, or the termination of any Plan under Section 4041(c) of
ERISA; provided that, in the case of each event described under this Section,
such event shall constitute an ERISA Event only to the extent that it could
reasonably be expected to have a Material Adverse Effect.

“Eurodollar”, when used in reference to any Loan or Borrowing, refers to whether
such Loan, or the Loans comprising such Borrowing, bears interest at a rate
determined by reference to the Adjusted LIBO Rate.

“Eurodollar Reserve Percentage” shall mean the aggregate of the maximum reserve
percentages (including, without limitation, any emergency, supplemental, special
or other marginal reserves) expressed as a decimal (rounded upwards, if
necessary, to the next 1/100 of 1%) in effect on any day to which the
Administrative Agent is subject with respect to the Adjusted LIBO Rate pursuant
to regulations issued by the Board of Governors of the Federal Reserve System
(or any Governmental Authority succeeding to any of its principal functions)
with respect to eurocurrency funding (currently referred to as “eurocurrency
liabilities” under Regulation D). Eurodollar Loans shall be deemed to constitute
eurocurrency funding and to be subject to such reserve requirements without the
benefit of or credit for proration, exemptions or offsets that may be available
from time to time to any Lender under Regulation D. The Eurodollar Reserve
Percentage shall be adjusted automatically on and as of the effective date of
any change in any reserve percentage.

 

11



--------------------------------------------------------------------------------

“Event of Default” shall have the meaning set forth in Section 8.1.

“Exchange Act” shall mean the Securities Exchange Act of 1934, as amended and in
effect from time to time.

“Excluded Issuance” shall have the meaning set forth in Section 7.3.

“Excluded Swap Obligation” shall mean, with respect to any Guarantor, any Swap
Obligation if, and to the extent that, all or a portion of the Guarantee of such
Guarantor of, or the grant by such Guarantor of a security interest to secure,
such Swap Obligation (or any Guarantee thereof) is or becomes illegal under the
Commodity Exchange Act or any rule, regulation or order of the Commodity Futures
Trading Commission (or the application or official interpretation of any
thereof) by virtue of such Guarantor’s failure for any reason not to constitute
an “eligible contract participant” as defined in the Commodity Exchange Act at
the time the Guarantee of such Guarantor becomes effective with respect to such
related Swap Obligation.

“Excluded Taxes” shall mean any of the following Taxes imposed on or with
respect to a Recipient or required to be withheld or deducted from a payment to
a Recipient: (a) Taxes imposed on or measured by net income (however
denominated), franchise Taxes and branch profits Taxes, in each case,
(i) imposed as a result of such Recipient being organized under the laws of, or
having its principal office or, in the case of any Lender, its Applicable
Lending Office located in, the jurisdiction imposing such Tax (or any political
subdivision thereof) or (ii) that are Other Connection Taxes, (b) any U.S.
federal withholding Taxes that (i) are imposed on amounts payable to or for the
account of such Recipient pursuant to a law in effect on the date on which such
Recipient becomes a Recipient (or acquires an interest in a Loan or Commitment)
under this Agreement or any other Loan Document (other than pursuant to an
assignment request by the Borrower under Section 2.25) or designates a new
lending office, except in each case to the extent that amounts with respect to
such Taxes were payable under Section 2.20 either (A) to such Recipient’s
assignor immediately before such Recipient became a Recipient under this
Agreement or (B) to such Recipient immediately before it designated a new
lending office, or (ii) are attributable to such Recipient’s failure to comply
with Section 2.20(e), (c) any backup withholding Taxes, and (d) any U.S. federal
withholding Taxes imposed under FATCA.

“Existing Credit Agreement” shall have the meaning set forth in the recitals
hereof.

“Existing Revolving Credit Facility” shall have the meaning set forth in the
recitals hereof.

“Existing Revolving Loan” shall have the meaning set forth in the recitals
hereof.

“FATCA” shall mean Sections 1471 through 1474 of the Code, as of the date of
this Agreement (or any amended or successor version that is substantively
comparable and not materially more onerous to comply with), any current or
future regulations or official interpretations thereof and any agreements
entered into pursuant to Section 1471(b)(1) of the Code, any intergovernmental
agreement entered into in connection with the implementation of such Sections of
the Code and any fiscal or regulatory legislation, rules or practices adopted
pursuant to such intergovernmental agreement.

“Federal Funds Rate” shall mean, for any day, the rate per annum (rounded
upwards, if necessary, to the next 1/100 of 1%) equal to the weighted average of
the rates on overnight Federal funds transactions with member banks of the
Federal Reserve System arranged by Federal funds brokers, as

 

12



--------------------------------------------------------------------------------

published by the Federal Reserve Bank of New York on the next succeeding
Business Day or, if such rate is not so published for any Business Day, the
Federal Funds Rate for such day shall be the average (rounded upwards, if
necessary, to the next 1/100 of 1%) of the quotations for such day on such
transactions received by the Administrative Agent from three Federal funds
brokers of recognized standing selected by the Administrative Agent.

“Fee Letter” shall mean that certain fee letter, dated as of September 17, 2013,
executed by SunTrust Robinson Humphrey, Inc. and the Administrative Agent and
accepted by the Borrower.

“FERC” shall mean the Federal Energy Regulatory Commission and any of its
successors.

“Fiscal Quarter” shall mean any fiscal quarter of the MLP.

“Fiscal Year” shall mean any fiscal year of the MLP.

“Foreign Person” shall mean any Person that is not a U.S. Person.

“Foreign Subsidiary” shall mean each Subsidiary (i) that is organized under the
laws of a jurisdiction other than one of the fifty states of the United States
or the District of Columbia or (ii) that is a CFC Holding Company.

“GAAP” shall mean generally accepted accounting principles in the United States
applied on a consistent basis and subject to the terms of Section 1.3.

“General Partner” shall mean Arc Logistics GP LLC, a Delaware limited liability
company.

“Governmental Authority” shall mean the government of the United States, any
other nation or any political subdivision thereof, whether state or local, and
any agency, authority, instrumentality, regulatory body, court, central bank or
other entity exercising executive, legislative, judicial, taxing, regulatory or
administrative powers or functions of or pertaining to government.

“Guarantee” of or by any Person (the “guarantor”) shall mean any obligation,
contingent or otherwise, of the guarantor guaranteeing or having the economic
effect of guaranteeing any Indebtedness or other obligation of any other Person
(the “primary obligor”) in any manner, whether directly or indirectly and
including any obligation, direct or indirect, of the guarantor (i) to purchase
or pay (or advance or supply funds for the purchase or payment of) such
Indebtedness or other obligation or to purchase (or to advance or supply funds
for the purchase of) any security for the payment thereof, (ii) to purchase or
lease property, securities or services for the purpose of assuring the owner of
such Indebtedness or other obligation of the payment thereof, (iii) to maintain
working capital, equity capital or any other financial statement condition or
liquidity of the primary obligor so as to enable the primary obligor to pay such
Indebtedness or other obligation or (iv) as an account party in respect of any
letter of credit or letter of guaranty issued in support of such Indebtedness or
obligation; provided that the term “Guarantee” shall not include
(x) endorsements for collection or deposit in the ordinary course of business or
(y) customary and reasonable indemnity obligations in effect on the Closing Date
or entered into in connection with any acquisition or disposition of assets
permitted under this Agreement. The amount of any Guarantee shall be deemed to
be an amount equal to the maximum amount stated to be guaranteed pursuant to
such Guarantee or, if no such maximum amount is specified, the stated or
determinable amount of the primary obligation in respect of which such Guarantee
is made or, if not so stated or determinable, the maximum reasonably anticipated
liability in respect thereof (assuming such Person is required to perform
thereunder) as determined by such Person in good faith. The term “Guarantee”
used as a verb has a corresponding meaning.

 

13



--------------------------------------------------------------------------------

“Guarantor” shall mean each of the MLP, the Parent and each of the Subsidiary
Loan Parties.

“Guaranty and Security Agreement” shall mean that certain Amended and Restated
Guaranty and Security Agreement, dated as of the Closing Date, made by the
Borrower and the Guarantors in favor of the Administrative Agent, for the
benefit of the Secured Parties.

“Gulf LNG” shall mean Gulf LNG Holdings Group, LLC, a Delaware limited liability
company.

“Hazardous Materials” shall mean any substance, material or waste regulated or
as to which liability might arise under any applicable Environmental Law
including (a) any chemical, compound, material, product, byproduct, substance or
waste defined as or included in the definition or meaning of “hazardous
substance”, “hazardous material”, “hazardous waste”, “solid waste”, “toxic
waste”, “extremely hazardous substance”, “toxic substance”, “contaminant”,
“pollutant” or words of similar meaning or import found in any applicable
Environmental Law; (b) Hydrocarbons, petroleum products, petroleum substances,
natural gas, oil, oil and gas waste, crude oil, and any components, fractions or
derivatives thereof; and (c) radioactive materials, explosives, asbestos or
asbestos containing materials, polychlorinated biphenyls, radon or infectious or
medical wastes.

“Hedging Obligations” of any Person shall mean any and all obligations of such
Person, whether absolute or contingent and howsoever and whensoever created,
arising, evidenced or acquired under (i) any and all Hedging Transactions,
(ii) any and all cancellations, buy backs, reversals, terminations or
assignments of any Hedging Transactions and (iii) any and all renewals,
extensions and modifications of any Hedging Transactions and any and all
substitutions for any Hedging Transactions.

“Hedging Transaction” of any Person shall mean (a) any transaction (including an
agreement with respect to any such transaction) now existing or hereafter
entered into by such Person that is a rate swap transaction, swap option, basis
swap, forward rate transaction, commodity swap, commodity option, equity or
equity index swap or option, bond option, interest rate option, foreign exchange
transaction, cap transaction, floor transaction, collar transaction, currency
swap transaction, cross-currency rate swap transaction, currency option, spot
transaction, credit protection transaction, credit swap, credit default swap,
credit default option, total return swap, credit spread transaction, repurchase
transaction, reverse repurchase transaction, buy/sell-back transaction,
securities lending transaction, or any other similar transaction (including any
option with respect to any of these transactions) or any combination thereof,
whether or not any such transaction is governed by or subject to any master
agreement, and (b) any and all transactions of any kind, and the related
confirmations, which are subject to the terms and conditions of, or governed by,
any form of master agreement published by the International Swaps and
Derivatives Association, Inc., any International Foreign Exchange Master
Agreement, or any other master agreement (any such master agreement, together
with any related schedules, a “Master Agreement”), including any such
obligations or liabilities under any Master Agreement.

“Hydrocarbons” shall mean oil, gas, casinghead gas, drip gasoline, natural
gasoline, condensate, distillate, liquid hydrocarbons, gaseous hydrocarbons and
all products refined or separated therefrom.

“Increasing Lender” shall have the meaning set forth in Section 2.23.

 

14



--------------------------------------------------------------------------------

“Incremental Commitment” shall have the meaning set forth in Section 2.23.

“Incremental Commitment Amount” shall have the meaning set forth in
Section 2.23.

“Indebtedness” of any Person shall mean, without duplication, (i) all
obligations of such Person for borrowed money, (ii) all obligations of such
Person evidenced by bonds, debentures, notes or other similar instruments to the
extent that the same would appear as a liability on a balance sheet prepared in
accordance with GAAP, (iii) all obligations of such Person in respect of the
deferred purchase price of property or services (excluding trade payables
incurred in the ordinary course of business but including any Earn-Out
Obligations), (iv) all obligations of such Person under any conditional sale or
other title retention agreement(s) relating to property acquired by such Person,
(v) all Capital Lease Obligations of such Person, (vi) all obligations,
contingent or otherwise, of such Person in respect of letters of credit,
acceptances or similar extensions of credit, (vii) all Guarantees of such Person
of the type of Indebtedness described in clauses (i) through (vi) above,
(viii) all Indebtedness of a third party secured by any Lien on property owned
by such Person, whether or not such Indebtedness has been assumed by such
Person, (ix) all obligations of such Person, contingent or otherwise, to
purchase, redeem, retire or otherwise acquire for value any Capital Stock of
such Person, (x) all Off-Balance Sheet Liabilities and (xi) all Hedging
Obligations. The Indebtedness of any Person shall include the Indebtedness of
any partnership or joint venture in which such Person is a general partner or a
joint venturer, except to the extent that the terms of such Indebtedness provide
that such Person is not liable therefor. Notwithstanding the foregoing, in no
event shall the following constitute Indebtedness for purposes of the Loan
Documents: (x) deferred compensation arrangements, (y) non-compete or consulting
obligations or (z) working capital or other adjustments to purchase price or
indemnification obligations under purchase agreements.

“Indemnified Taxes” shall mean Taxes, other than Excluded Taxes, imposed on or
with respect to any payment made by or on account of any obligation of any Loan
Party under any Loan Document.

“Interest Coverage Ratio” shall mean, for the MLP and its Restricted
Subsidiaries as of any date of determination, the ratio of (i) Pro Forma
Adjusted EBITDA for the four consecutive Fiscal Quarters ending on or
immediately prior to such date for which financial statements are required to
have been delivered under this Agreement to (ii) Consolidated Interest Expense
(but excluding non-cash interest expense as it relates to extinguishment of
debt) for the four consecutive Fiscal Quarters ending on or immediately prior to
such date for which financial statements are required to have been delivered
under this Agreement.

“Interest Period” shall mean with respect to any Eurodollar Borrowing, a period
of one, two, three or six months; provided that:

(i) the initial Interest Period for such Borrowing shall commence on the date of
such Borrowing (including the date of any conversion from a Borrowing of another
Type), and each Interest Period occurring thereafter in respect of such
Borrowing shall commence on the day on which the next preceding Interest Period
expires;

(ii) if any Interest Period would otherwise end on a day other than a Business
Day, such Interest Period shall be extended to the next succeeding Business Day,
unless such Business Day falls in another calendar month, in which case such
Interest Period would end on the next preceding Business Day;

 

15



--------------------------------------------------------------------------------

(iii) any Interest Period which begins on the last Business Day of a calendar
month or on a day for which there is no numerically corresponding day in the
calendar month at the end of such Interest Period shall end on the last Business
Day of such calendar month; and

(iv) no Interest Period may extend beyond the Revolving Commitment Termination
Date.

“Investments” shall have the meaning set forth in Section 7.4.

“Issuing Bank” shall mean SunTrust Bank in its capacity as the issuer of Letters
of Credit pursuant to Section 2.22.

“Joint Lead Arrangers” shall mean, collectively, SunTrust Robinson Humphrey,
Inc., Citigroup Capital Markets, Inc., Wells Fargo Securities, LLC and Barclays
Bank PLC.

“LC Commitment” shall mean that portion of the Aggregate Revolving Commitments
that may be used by the Borrower for the issuance of Letters of Credit in an
aggregate face amount not to exceed $10,000,000.

“LC Disbursement” shall mean a payment made by the Issuing Bank pursuant to a
Letter of Credit.

“LC Documents” shall mean all applications, agreements and instruments relating
to the Letters of Credit but excluding the Letters of Credit.

“LC Exposure” shall mean, at any time, the sum of (i) the aggregate undrawn
amount of all outstanding Letters of Credit at such time plus (ii) the aggregate
amount of all LC Disbursements that have not been reimbursed by or on behalf of
the Borrower at such time. The LC Exposure of any Lender shall be its Pro Rata
Share of the total LC Exposure at such time.

“LCP” shall mean Lightfoot Capital Partners, LP, a Delaware limited partnership.

“Lender Insolvency Event” shall mean that (i) a Lender or its Parent Company is
insolvent, or is generally unable to pay its debts as they become due, or admits
in writing its inability to pay its debts as they become due, or makes a general
assignment for the benefit of its creditors, (ii) a Lender or its Parent Company
is the subject of a bankruptcy, insolvency, reorganization, liquidation or
similar proceeding, or a receiver, trustee, conservator, custodian or similar
Person charged with reorganization or liquidation of its business or assets,
including the Federal Deposit Insurance Corporation or any other state or
federal regulatory authority acting in such capacity, has been appointed for
such Lender or its Parent Company, or such Lender or its Parent Company has
taken any action in furtherance of or indicating its consent to or acquiescence
in any such proceeding or appointment, or (iii) a Lender or its Parent Company
has been adjudicated as, or determined by any Governmental Authority having
regulatory authority over such Person or its assets to be, insolvent; provided
that, for the avoidance of doubt, a Lender Insolvency Event shall not be deemed
to have occurred solely by virtue of the ownership or acquisition of any equity
interest in or control of a Lender or a Parent Company thereof by a Governmental
Authority or an instrumentality thereof so long as such ownership or acquisition
does not result in or provide such Lender with immunity from the jurisdiction of
courts within the United States or from the enforcement of judgments or writs of
attachment on its assets or permit such Lender (or such Governmental Authority)
to reject, repudiate, disavow or disaffirm any contracts or agreements made with
such Lender.

 

16



--------------------------------------------------------------------------------

“Lender-Related Hedge Provider” shall mean any Person that (i) at the time it
enters into a Hedging Transaction with any Loan Party, is a Lender or an
Affiliate of a Lender and (ii) has provided notice to the Administrative Agent
of the existence of such Hedging Transaction. In no event shall any
Lender-Related Hedge Provider acting in such capacity be deemed a Lender for
purposes hereof to the extent of and as to Hedging Obligations except that each
reference to the term “Lender” in Article IX and Section 10.3(b) shall be deemed
to include such Lender-Related Hedge Provider. In no event shall the approval of
any such Person in its capacity as Lender-Related Hedge Provider be required in
connection with the release or termination of any security interest or Lien of
the Administrative Agent.

“Lenders” shall have the meaning set forth in the introductory paragraph hereof
and shall include, where appropriate, the Swingline Lender, each Increasing
Lender and each Additional Lender that joins this Agreement pursuant to
Section 2.23.

“Letter of Credit” shall mean any stand-by letter of credit issued pursuant to
Section 2.22 by the Issuing Bank for the account of the Borrower pursuant to the
LC Commitment.

“LIBOR” shall mean, for any Interest Period with respect to a Eurodollar
Borrowing, the rate per annum (rounded upwards, if necessary, to the nearest
1/100 of 1%) appearing on Reuters Screen LIBOR01 Page (or any successor page) as
the London interbank offered rate for Dollar deposits at approximately 11:00
a.m. (London, England time) two (2) Business Days prior to the first day of such
Interest Period for a term comparable to such Interest Period. If for any reason
such rate is not available, LIBOR for such Interest Period shall be the rate per
annum reasonably determined by the Administrative Agent as the rate of interest
at which Dollar deposits in the approximate amount of the Eurodollar Loans
comprising part of such Borrowing would be offered by the Administrative Agent
to major banks in the London interbank Eurodollar market at their request at or
about 10:00 a.m. two (2) Business Days prior to the first day of such Interest
Period for a term comparable to such Interest Period.

“Lien” shall mean any mortgage, pledge, security interest, lien, charge,
encumbrance, hypothecation, collateral assignment, deposit arrangement, or other
arrangement having the practical effect of any of the foregoing or any
preference, priority or other security agreement or preferential arrangement of
any kind or nature whatsoever (including any conditional sale or other title
retention agreement and any capital lease having the same economic effect as any
of the foregoing).

“Loan Documents” shall mean, collectively, this Agreement, the Collateral
Documents, the LC Documents, the Fee Letter, all Notices of Borrowing, all
Notices of Continuation/Conversion, all Compliance Certificates, any promissory
notes issued hereunder and any and all other instruments, agreements, documents
and writings executed and delivered by any Loan Party to any of the Secured
Parties in connection with any of the foregoing. “Loan Documents” shall include,
without limitation, the Existing Loan Documents (as defined in the Master
Reaffirmation Agreement).

“Loan Modification Agreement” shall have the meaning set forth in
Section 10.2(f).

“Loan Parties” shall mean the MLP, the Parent, the Borrower and the Subsidiary
Loan Parties.

“Loans” shall mean all Revolving Loans and all Swingline Loans in the aggregate
or any of them, as the context shall require, and shall include, where
appropriate, any loan made pursuant to Section 2.23.

“Master Reaffirmation Agreement” shall mean that certain Master Reaffirmation,
dated as of the Closing Date, among the Loan Parties and the Borrower.

 

17



--------------------------------------------------------------------------------

“Material Acquisition” shall mean the consummation of any Acquisition or
purchase of any asset, the aggregate consideration payable to the seller in
connection with which (including cash, equity and Indebtedness or liabilities
incurred or assumed and transaction costs) exceeds $25,000,000.

“Material Adverse Effect” shall mean a material adverse effect on (i) the
business, results of operations, financial condition or assets of the Loan
Parties taken as a whole, (ii) the ability of the Loan Parties (taken as a
whole) to perform their obligations under the Loan Documents, (iii) the rights
and remedies of the Administrative Agent, the Issuing Bank, the Swingline Lender
or the Lenders, taken as a whole, under the Loan Documents or (iv) the legality,
validity or enforceability of any of the Loan Documents.

“Material Agreements” shall mean (i) all agreements, indentures or notes
governing the terms of any Material Indebtedness and (ii) all other agreements,
documents, contracts, indentures and instruments pursuant to which (A) any Loan
Party or any of its Restricted Subsidiaries are obligated to make payments in
any twelve month period of $2,500,000 or more, (B) any Loan Party or any of its
Restricted Subsidiaries expects to receive revenue in any twelve month period of
$2,500,000 or more and (C) a default, breach or termination thereof could
reasonably be expected to result in a Material Adverse Effect.

“Material Indebtedness” shall mean any Indebtedness (other than the Loans and
the Letters of Credit or intercompany Indebtedness) of any Loan Party or any of
its Restricted Subsidiaries with an aggregate outstanding principal amount
exceeding $15,000,000. For purposes of determining the amount of attributed
Indebtedness from Hedging Obligations, the “principal amount” of any Hedging
Obligations at any time shall be the Net Mark-to-Market Exposure of such Hedging
Obligations.

“Material Project” shall mean any venture or project entered into by any Loan
Party or any of its Restricted Subsidiaries after the Closing Date, the
aggregate capital cost of which (inclusive of capital costs expended prior to
the acquisition thereof) is reasonably expected by such Loan Party or such
Restricted Subsidiary to exceed $1,000,000.

“Maximum Rate” shall have the meaning set forth in Section 10.12.

“MLP” shall have the meaning set forth in the introductory paragraph hereof.

“MLP IPO” shall mean the initial public offering of Capital Stock of the MLP
pursuant to an effective registration statement filed with the Securities and
Exchange Commission in accordance with the Securities Act.

“MLP Partnership Agreement” shall mean that certain First Amended and Restated
Agreement of Limited Partnership of the MLP, dated as of the Closing Date and as
amended and in effect from time to time.

“Mobile Acquisition Agreement” shall mean that certain Purchase and Sale
Agreement, dated as of February 8, 2013, by and among the Borrower, Gulf Coast
Asphalt Company, LLC and certain other parties thereto.

“Mobile Terminal” shall mean, collectively, the Borrower’s Terminals located at
835 Cochrane Causeway, Mobile, Alabama 36610 and 500 Cochrane Causeway, Mobile,
Alabama 36610.

“Mobile Terminalling Contracts” shall mean terminalling contracts entered into
during calendar year 2013 related to tankage at the Mobile Terminal.

 

18



--------------------------------------------------------------------------------

“Moody’s” shall mean Moody’s Investors Service, Inc.

“Mortgaged Property” shall mean, collectively, (i) the Real Estate subject to
the Mortgages as of the Closing Date, such Real Estate being more particularly
described on Schedule 1.1, and (ii) the Real Estate subject to the Mortgages, if
any, delivered after the Closing Date pursuant to Section 5.12 and Section 5.13.

“Mortgages” shall mean each mortgage, deed of trust, deed to secure debt or
other real estate security documents delivered by any Loan Party to the
Administrative Agent from time to time, all in form and substance reasonably
satisfactory to the Administrative Agent.

“Multiemployer Plan” shall mean any “multiemployer plan” as defined in
Section 4001(a)(3) of ERISA, which is contributed to by (or to which there is or
may be an obligation to contribute of) the Borrower, any of its Subsidiaries or
an ERISA Affiliate, and each such plan for the five-year period immediately
following the latest date on which the Borrower, any of its Subsidiaries or an
ERISA Affiliate contributed to or had an obligation to contribute to such plan.

“Net Mark-to-Market Exposure” of any Person shall mean, as of any date of
determination with respect to any Hedging Obligation, the excess (if any) of all
unrealized losses over all unrealized profits of such Person arising from such
Hedging Obligation. “Unrealized losses” shall mean the fair market value of the
cost to such Person of replacing the Hedging Transaction giving rise to such
Hedging Obligation as of the date of determination (assuming such Hedging
Transaction were to be terminated as of that date), and “unrealized profits”
shall mean the fair market value of the gain to such Person of replacing such
Hedging Transaction as of the date of determination (assuming such Hedging
Transaction were to be terminated as of that date).

“New York Real Property Secured Amount” shall have the meaning set forth in
Section 2.2(b).

“Non-Defaulting Lender” shall mean, at any time, a Lender that is not a
Defaulting Lender.

“Non-U.S. Plan” shall mean any plan, fund (including, without limitation, any
superannuation fund) or other similar program established, contributed to
(regardless of whether through direct contributions or through employee
withholding) or maintained outside the United States by the Borrower or one or
more of its Subsidiaries primarily for the benefit of employees of the Borrower
or such Subsidiaries residing outside the United States, which plan, fund or
other similar program provides, or results in, retirement income, a deferral of
income in contemplation of retirement, or payments to be made upon termination
of employment, and which plan is not subject to ERISA or the Code.

“Notice of Borrowing” shall mean a Notice of Revolving Borrowing or a Notice of
Swingline Borrowing, as applicable.

“Notice of Continuation/Conversion” shall have the meaning set forth in
Section 2.7(b).

“Notice of Revolving Borrowing” shall have the meaning set forth in Section 2.3.

“Notice of Swingline Borrowing” shall have the meaning set forth in Section 2.4.

“Obligations” shall mean (a) all amounts owing by any Loan Party to the
Administrative Agent, the Issuing Bank, any Lender (including the Swingline
Lender) or any Joint Lead Arranger pursuant to or in connection with this
Agreement or any other Loan Document or otherwise with respect

 

19



--------------------------------------------------------------------------------

to any Loan or Letter of Credit including, without limitation, all principal,
interest (including any interest accruing after the filing of any petition in
bankruptcy or the commencement of any insolvency, reorganization or like
proceeding relating to the Borrower, whether or not a claim for post-filing or
post-petition interest is allowed in such proceeding), reimbursement
obligations, fees, expenses, indemnification and reimbursement payments, costs
and expenses (including all fees and expenses of counsel to the Administrative
Agent, the Issuing Bank and any Lender (including the Swingline Lender) incurred
pursuant to this Agreement or any other Loan Document), whether direct or
indirect, absolute or contingent, liquidated or unliquidated, now existing or
hereafter arising hereunder or thereunder, (b) all Hedging Obligations owing by
any Loan Party to any Lender-Related Hedge Provider, and (c) all Bank Product
Obligations, together with all renewals, extensions, modifications or
refinancings of any of the foregoing; provided that “Obligations” shall exclude
any Excluded Swap Obligations.

“OFAC” shall mean the U.S. Department of the Treasury’s Office of Foreign Assets
Control.

“Off-Balance Sheet Liabilities” of any Person shall mean (i) any repurchase
obligation or liability of such Person with respect to accounts or notes
receivable sold by such Person, (ii) any liability of such Person under any sale
and leaseback transactions that do not create a liability on the balance sheet
of such Person, (iii) any Synthetic Lease Obligation or (iv) any obligation
arising with respect to any other transaction which is the functional equivalent
of or takes the place of borrowing but which does not constitute a liability on
the balance sheet of such Person.

“Operational Date” shall mean the date on which any Material Project is
substantially complete and commercially operable or, with respect to any BBM
Terminalling Contract or any Applicable Terminalling Contract, the effective
date of such contract.

“Original Closing Date” shall mean January 20, 2012.

“OSHA” shall mean the Occupational Safety and Health Act of 1970, as amended and
in effect from time to time, and any successor statute thereto.

“Other Connection Taxes” shall mean, with respect to any Recipient, Taxes
imposed as a result of a present or former connection between such Recipient and
the jurisdiction imposing such Tax (other than connections arising from such
Recipient having executed, delivered, become a party to, performed its
obligations under, received payments under, received or perfected a security
interest under, engaged in any other transaction pursuant to or enforced any
Loan Document, or sold or assigned an interest in any Loan or Loan Document).

“Other Taxes” shall mean any and all present or future stamp, court or
documentary, intangible, recording, filing or similar Taxes that arise from any
payment made hereunder or under any other Loan Document or from the execution,
delivery, performance or enforcement or registration of, from the receipt or
perfection of a security interest under, or otherwise with respect to, this
Agreement or any other Loan Document, except any such Taxes that are Other
Connection Taxes imposed with respect to an assignment (other than an assignment
made pursuant to Section 2.25).

“Parent” shall have the meaning set forth in the introductory paragraph hereof.

“Parent Company” shall mean, with respect to a Lender, the “bank holding
company” as defined in Regulation Y, if any, of such Lender, or any Person
owning, beneficially or of record, directly or indirectly, a majority of the
shares of such Lender.

“Participant” shall have the meaning set forth in Section 10.4(d).

 

20



--------------------------------------------------------------------------------

“Participant Register” shall have the meaning set forth in Section 10.4(d).

“Patent” shall have the meaning assigned to such term in the Guaranty and
Security Agreement.

“Patent Security Agreement” shall mean any Patent Security Agreement executed by
any Loan Party owning registered Patents or applications for Patents in favor of
the Administrative Agent, for the benefit of the Secured Parties, both on the
Original Closing Date and thereafter.

“Patriot Act” shall mean the USA PATRIOT Improvement and Reauthorization Act of
2005 (Pub. L. 109-177 (signed into law March 9, 2006)), as amended and in effect
from time to time.

“Payment Office” shall mean the office of the Administrative Agent located at
303 Peachtree Street, N.E., Atlanta, Georgia 30308, or such other location as to
which the Administrative Agent shall have given written notice to the Borrower
and the other Lenders.

“PBGC” shall mean the U.S. Pension Benefit Guaranty Corporation referred to and
defined in ERISA, and any successor entity performing similar functions.

“Permitted Acquisition” shall mean any Acquisition by the Borrower or any of its
Restricted Subsidiaries for which either:

(x) the aggregate consideration payable to the seller with respect to such
Acquisition (including cash, equity and Indebtedness or liabilities incurred or
assumed and transaction costs) is less than $10,000,000, such Acquisition occurs
when subclauses (i), (iv), (v) and (vi) of clause (y) below have been satisfied
and the Borrower shall have delivered to the Administrative Agent
contemporaneous notice of such Acquisition; or

(y) each of the following conditions has been satisfied:

(i) immediately before and after giving effect to such Acquisition, no Default
or Event of Default has occurred and is continuing or would result therefrom,
and all representations and warranties of each Loan Party set forth in the Loan
Documents shall be true and correct in all material respects (other than those
representations and warranties that are expressly qualified by a Material
Adverse Effect or other materiality, in which case such representations and
warranties shall be true and correct in all respects) except to the extent any
such representation or warranty is stated to relate solely to an earlier date,
in which case such representation or warranty shall have been true and correct
on and as of such earlier date;

(ii) before and after giving effect to such Acquisition, on a Pro Forma Basis,
the Borrower is in compliance with each of the covenants set forth in Article
VI, measuring Consolidated Total Debt and, if applicable, Consolidated Secured
Debt as of the date of such Acquisition and otherwise recomputing the covenants
set forth in Article VI as of the last day of the most recently ended Fiscal
Quarter for which financial statements are required to have been delivered
pursuant to Section 5.1(a) or (b) as if such Acquisition had occurred, and any
Indebtedness incurred in connection therewith was incurred, on the first day of
the relevant period for testing compliance, and the Borrower shall have
delivered to the Administrative Agent a pro forma Compliance Certificate signed
by a Responsible Officer certifying to the foregoing at least 15 days prior to
the date of the consummation of such Acquisition;

(iii) at least 10 Business Days prior to the date of the consummation of such
Acquisition, the Borrower shall have delivered to the Administrative Agent
notice of such

 

21



--------------------------------------------------------------------------------

Acquisition, together with historical financial information and analysis with
respect to the Person whose stock or assets are being acquired and copies of the
acquisition agreement and related documents (including material financial
information and analysis, environmental assessments and reports, opinions,
certificates and lien searches) and information reasonably requested by the
Administrative Agent;

(iv) such Acquisition is consensual and approved by the board of directors (or
the equivalent thereof) of the Person whose stock or assets are being acquired;

(v) the Person or assets being acquired is in the energy logistics business or
any business reasonably related thereto;

(vi) such Acquisition is consummated in compliance with all Requirements of Law,
and all consents and approvals from any Governmental Authority or other Person
required in connection with such Acquisition have been obtained;

(vii) immediately before and after giving effect to such Acquisition and any
Indebtedness incurred in connection therewith, the MLP and its Restricted
Subsidiaries, on a consolidated basis, are Solvent;

(viii) the Borrower shall have executed and delivered, or caused its
Subsidiaries to execute and deliver, all guarantees, Collateral Documents and
other related documents required under Section 5.12; and

(ix) the Borrower has delivered to the Administrative Agent a certificate
executed by a Responsible Officer certifying that each of the conditions set
forth above has been satisfied.

“Permitted Amendment” shall have the meaning set forth in Section 10.2(f).

“Permitted Encumbrances” shall mean:

(i) Liens imposed by law for taxes not yet due or which are being contested in
good faith by appropriate proceedings diligently conducted and with respect to
which adequate reserves are being maintained in accordance with GAAP;

(ii) statutory Liens of landlords, carriers, warehousemen, mechanics,
materialmen and other Liens imposed by law in the ordinary course of business
for amounts not yet due or which are being contested in good faith by
appropriate proceedings diligently conducted and with respect to which adequate
reserves are being maintained in accordance with GAAP;

(iii) pledges and deposits made in the ordinary course of business in compliance
with workers’ compensation, unemployment insurance and other social security
laws or regulations;

(iv) deposits to secure the performance of bids, trade contracts, leases,
statutory obligations, surety and appeal bonds, performance bonds and other
obligations of a like nature, in each case in the ordinary course of business;

(v) judgment and attachment liens not giving rise to an Event of Default or
Liens created by or existing from any litigation or legal proceeding that are
currently being contested in good faith by appropriate proceedings diligently
conducted and with respect to which adequate reserves are being maintained in
accordance with GAAP;

 

22



--------------------------------------------------------------------------------

(vi) customary rights of set-off, revocation, refund or chargeback under deposit
agreements or under the Uniform Commercial Code or common law of banks or other
financial institutions where any Loan Party or any of its Restricted
Subsidiaries maintains deposits (other than deposits intended as cash
collateral) in the ordinary course of business;

(vii) easements, zoning restrictions, rights-of-way and similar encumbrances on
real property imposed by law or arising in the ordinary course of business that
do not secure any monetary obligations, and other minor irregularities or
deficiencies in title that do not materially detract from the value of the
affected property or materially interfere with the ordinary conduct of business
of the Loan Parties and their Restricted Subsidiaries taken as a whole;

(viii) Liens arising with respect to operating leases entered into in the
ordinary course of business and covering only the assets so leased;

(ix) the filing of UCC financing statements solely as a precautionary measure in
connection with operating leases or consignment of goods entered into in the
ordinary course of business and covering only the assets so leased or consigned;

(x) licenses of patents, trademarks, service marks, trade names, copyrights and
other intellectual property in the ordinary course of business and not
interfering in any material respect with the ordinary course of business of any
Loan Party or its Restricted Subsidiaries;

(xi) leases of the Real Estate and personal property of any Loan Party or its
Restricted Subsidiaries in each case entered into in the ordinary course of such
Person’s business not in violation of any applicable requirements of the Loan
Documents;

(xii) Liens solely on any cash deposits not to exceed $10,000,000 at any time
outstanding made by any Loan Party or any Restricted Subsidiary in connection
with any letter of intent, purchase agreement with respect to a proposed
Permitted Acquisition or other commercial arrangement;

(xiii) any Lien arising by reason of deposits with or giving of any form of
security to any Governmental Authority for any purpose at any time as required
by applicable law as a condition to the transaction of any business or the
exercise of any privilege or license;

(xiv) rights reserved to or vested in any Governmental Authority to use, control
or regulate any property of any Loan Party or any Restricted Subsidiary, which
do not materially impair the use of such property for the purposes for which it
is held; and

(xv) with respect to any Mortgaged Property, all exceptions to title contained
in the applicable title policy obtained with respect thereto in accordance with
this Agreement;

provided that the term “Permitted Encumbrances” shall not include any Lien
securing Indebtedness for borrowed money.

 

23



--------------------------------------------------------------------------------

“Permitted Investments” shall mean:

(i) direct obligations of, or obligations the principal of and interest on which
are unconditionally guaranteed by, the United States (or by any agency thereof
to the extent such obligations are backed by the full faith and credit of the
United States), in each case maturing within one year from the date of
acquisition thereof;

(ii) commercial paper having the highest rating, at the time of acquisition
thereof, of S&P or Moody’s and in either case maturing within six months from
the date of acquisition thereof;

(iii) certificates of deposit, bankers’ acceptances and time deposits maturing
within 180 days of the date of acquisition thereof issued or guaranteed by or
placed with, and money market deposit accounts issued or offered by, any
domestic office of any commercial bank organized under the laws of the United
States or any state thereof which has a combined capital and surplus and
undivided profits of not less than $500,000,000;

(iv) fully collateralized repurchase agreements with a term of not more than 30
days for securities described in clause (i) above and entered into with a
financial institution satisfying the criteria described in clause (iii) above;
and

(v) mutual funds investing solely in any one or more of the Permitted
Investments described in clauses (i) through (iv) above.

“Permitted Refinancing Indebtedness” shall mean, with respect to any
Indebtedness, extensions, renewals and replacements of any such Indebtedness
that do not increase the outstanding principal amount thereof (immediately prior
to giving effect to such extension, renewal or replacement) or shorten the
maturity or the weighted average life thereof.

“Permitted Third Party Bank” shall mean any bank with whom any Loan Party
maintains a Controlled Account and with whom a Control Account Agreement has
been executed.

“Person” shall mean any individual, partnership, firm, corporation, association,
joint venture, limited liability company, trust or other entity, or any
Governmental Authority.

“Pipeline System” shall mean the approximately 1.2-mile light products pipeline
located in the State of Ohio and owned by the Borrower commencing at Millard
Junction and terminating at the Toledo Terminal.

“Plan” shall mean any “employee benefit plan” as defined in Section 3 of ERISA
(other than a Multiemployer Plan) maintained or contributed to by the Borrower,
any Subsidiary or any ERISA Affiliate or to which the Borrower, any Subsidiary
or any ERISA Affiliate has or may have an obligation to contribute, and each
such plan that is subject to Title IV of ERISA for the five-year period
immediately following the latest date on which the Borrower, any Subsidiary or
any ERISA Affiliate maintained, contributed to or had an obligation to
contribute to (or is deemed under Section 4069 of ERISA to have maintained or
contributed to or to have had an obligation to contribute to, or otherwise to
have liability with respect to) such plan.

“Platform” shall mean Syndtrak, Intralinks or any other Internet or intranet
website or other information platform.

“Pricing Grid” shall have the meaning set forth in the definition of “Applicable
Margin”.

 

24



--------------------------------------------------------------------------------

“Pro Forma Adjusted EBITDA” shall mean, for the MLP and its Restricted
Subsidiaries for any period, an amount equal to the sum (calculated on a Pro
Forma Basis) of, without duplication, (i) Consolidated EBITDA for such period
plus (ii) Transaction Costs plus (iii) any Project EBITDA Adjustment; provided
that Pro Forma Adjusted EBITDA of the MLP and its Restricted Subsidiaries shall
be deemed to be the following amounts for the following periods (provided that
such amounts shall be recalculated, without duplication, (x) on a Pro Forma
Basis for any acquisition, disposition, sale, transfer or designation of
Subsidiaries occurring after the Closing Date and (y) to give effect to any
Project EBITDA Adjustment arising from any new Material Project or Applicable
Terminalling Contract after the Closing Date): (A) with respect to the Fiscal
Quarter ended December 31, 2012, $8,394,003; (B) with respect to the Fiscal
Quarter ended March 31, 2013, $7,746,921; (C) with respect to the Fiscal Quarter
ended June 30, 2013, $8,800,215; and (D) with respect to the Fiscal Quarter
ended September 30, 2013, $8,871,295.

“Pro Forma Basis” shall mean (i) with respect to any Person, business, property
or asset sold, transferred or otherwise disposed of, the exclusion from (A) “Pro
Forma Adjusted EBITDA” of Consolidated EBITDA and (B) “Consolidated Interest
Expense” of Consolidated Interest Expense for such Person, business, property or
asset so disposed of during such period as if such disposition had been
consummated on the first day of the applicable period in accordance with GAAP;
(ii) with respect to any Person, business, property or asset acquired, the
inclusion in (A) “Pro Forma Adjusted EBITDA” of Consolidated EBITDA and
(B) “Consolidated Interest Expense” of Consolidated Interest Expense for such
Person, business, property or asset so acquired during such period as if such
acquisition had been consummated on the first day of the applicable period in
accordance with GAAP; and (iii) with respect to the designation of any
Subsidiary as either an Unrestricted Subsidiary or a Restricted Subsidiary, the
calculation of Pro Forma Adjusted EBITDA as if such designation occurred on the
first day of the applicable period.

“Project EBITDA Adjustment” shall mean:

(a) For each BBM Terminalling Contract, an amount to be approved by the
Administrative Agent, acting reasonably, as the Annualized Project EBITDA of the
MLP and its Restricted Subsidiaries attributable to such BBM Terminalling
Contract (such amount to be determined based on customer contracts of at least a
one year term, the creditworthiness of the other parties to such contracts, and
projected revenues from such contracts, tariffs, capital costs and expenses, oil
and gas reserve and production estimates, commodity price assumptions and other
factors reasonably deemed appropriate by the Administrative Agent).

(b) For each Material Project or Applicable Terminalling Contract, prior to the
Operational Date for such Material Project or Applicable Terminalling Contract,
a percentage (based upon the then-current completion percentage) to be approved
by the Administrative Agent, acting reasonably (provided that, with respect to
any Applicable Terminalling Contract for which the applicable Loan Party expects
to receive revenue in any twelve month period of $1,000,000 or more, such
percentage shall be deemed to be 100%), of the Consolidated EBITDA of the MLP
and its Restricted Subsidiaries expected to be attributable to such Material
Project or Applicable Terminalling Contract for the first twelve-month period
following the scheduled Operational Date of such Material Project or Applicable
Terminalling Contract, as applicable (such amount to be determined based on
customer contracts of at least a one year term, the creditworthiness of the
other parties to such contracts, and projected revenues from such contracts,
tariffs, capital costs and expenses, oil and gas reserve and production
estimates, commodity price assumptions and other factors reasonably deemed
appropriate by the Administrative Agent).

 

25



--------------------------------------------------------------------------------

(c) For each Material Project or Applicable Terminalling Contract, beginning
with the Operational Date for such Material Project or Applicable Terminalling
Contract and for each Fiscal Quarter thereafter, an amount to be approved by the
Administrative Agent, acting reasonably, as the Annualized Project EBITDA of the
MLP and its Restricted Subsidiaries attributable to such Material Project or
Applicable Terminalling Contract, as applicable (such amount to be determined
based on customer contracts of at least a one year term, the creditworthiness of
the other parties to such contracts, and projected revenues from such contracts,
tariffs, capital costs and expenses, oil and gas reserve and production
estimates, commodity price assumptions and other factors reasonably deemed
appropriate by the Administrative Agent), less the actual Consolidated EBITDA of
the MLP and its Restricted Subsidiaries attributable to such Material Project or
Applicable Terminalling Contract.

(d) Notwithstanding the foregoing clauses (a) through (c), no such addition to
actual Pro Forma Adjusted EBITDA shall be allowed with respect to any BBM
Terminalling Contract, any Material Project or any Applicable Terminalling
Contract unless:

(i) not later than 30 days prior to the delivery of any certificate required by
Section 5.1 to the extent a Project EBITDA Adjustment will be included in Pro
Forma Adjusted EBITDA in determining compliance with the financial covenants,
the Borrower shall have delivered to the Administrative Agent written pro forma
projections of Pro Forma Adjusted EBITDA of the MLP and its Restricted
Subsidiaries attributable to such BBM Terminalling Contract, such Material
Project or such Applicable Terminalling Contract;

(ii) prior to the date such certificate is required to be delivered, the
Administrative Agent shall have approved (such approval not to be unreasonably
withheld, conditioned or delayed) such projections and shall have received such
other information and documentation as the Administrative Agent may reasonably
request, all in form and substance reasonably satisfactory to the Administrative
Agent; and

(iii) the aggregate amount of all Project EBITDA Adjustments relating to
Material Projects and Applicable Terminalling Contracts during any period shall
be limited to 15% of the total actual Pro Forma Adjusted EBITDA of the MLP and
its Restricted Subsidiaries for such period (which total actual Pro Forma
Adjusted EBITDA shall be determined without including any Project EBITDA
Adjustments).

(e) Notwithstanding the foregoing clauses (a) through (d), in no event shall any
Project EBITDA Adjustment for any BBM Terminalling Contract, any individual
Material Project or any Applicable Terminalling Contract occur after the first
anniversary of the first Fiscal Quarter ending after the applicable Operational
Date.

“Projections” shall mean the financial projections of the MLP and its
Subsidiaries and any other similar forward looking financial statements of such
entities provided to the Lenders or the Administrative Agent in writing by or on
behalf of the MLP and its Subsidiaries on or prior to the Closing Date.

“Pro Rata Share” shall mean (i) with respect to any Class of Commitment or Loan
of any Lender at any time, a percentage, the numerator of which shall be such
Lender’s Commitment of such Class (or, if such Commitment has been terminated or
expired or the Loans have been declared to be due and payable, such Lender’s
Revolving Credit Exposure), and the denominator of which shall be the sum of all
Commitments of such Class of all Lenders (or, if such Commitments have been
terminated or expired or the Loans have been declared to be due and payable, all
Revolving Credit Exposure of all Lenders) and (ii) with respect to all Classes
of Commitments and Loans of any Lender at any time, the

 

26



--------------------------------------------------------------------------------

numerator of which shall be the sum of such Lender’s Revolving Commitment (or,
if such Revolving Commitment has been terminated or expired or the Loans have
been declared to be due and payable, such Lender’s Revolving Credit Exposure)
and the denominator of which shall be the sum of all Lenders’ Revolving
Commitments (or, if such Revolving Commitments have been terminated or expired
or the Loans have been declared to be due and payable, all Revolving Credit
Exposure of all Lenders funded under such Commitments).

“Qualified Senior Notes” shall mean any unsecured Indebtedness for borrowed
money of, or in respect of a private placement or public sale of notes, bonds or
debentures by, any Loan Party, and any unsecured guarantees thereof by any
Guarantor; provided that (i) such Indebtedness shall not have the benefit of any
letter of credit or other credit support (other than such unsecured guarantees
from any Guarantor); (ii) such Indebtedness shall have no portion of its
principal amount scheduled to be due and payable prior to the first anniversary
of the Revolving Commitment Termination Date; (iii) such Indebtedness shall have
the benefit of no financial maintenance covenants that are more restrictive than
those contained herein; and (iv) no covenant benefiting such Indebtedness shall
restrict any Loan Party or any of its Restricted Subsidiaries from incurring or
repaying Indebtedness under this Agreement, Guaranteeing such Indebtedness under
the other Loan Documents or granting a Lien on its assets to secure the
Obligations.

“Real Estate” shall mean all real property owned or leased by the MLP and its
Restricted Subsidiaries.

“Real Estate Documents” shall mean, collectively, all Mortgages, all
Environmental Indemnities and all other documents, instruments, agreements and
certificates executed and delivered by any Loan Party to the Administrative
Agent and the Lenders in connection with the foregoing.

“Recipient” shall mean, as applicable, (a) the Administrative Agent, (b) any
Lender and (c) the Issuing Bank.

“Register” shall have the meaning set forth in Section 10.4(c).

“Regulation D” shall mean Regulation D of the Board of Governors of the Federal
Reserve System, as the same may be in effect from time to time, and any
successor regulations.

“Regulation T” shall mean Regulation T of the Board of Governors of the Federal
Reserve System, as the same may be in effect from time to time, and any
successor regulations.

“Regulation U” shall mean Regulation U of the Board of Governors of the Federal
Reserve System, as the same may be in effect from time to time, and any
successor regulations.

“Regulation X” shall mean Regulation X of the Board of Governors of the Federal
Reserve System, as the same may be in effect from time to time, and any
successor regulations.

“Regulation Y” shall mean Regulation Y of the Board of Governors of the Federal
Reserve System, as the same may be in effect from time to time, and any
successor regulations.

“Related Parties” shall mean, with respect to any specified Person, such
Person’s Affiliates and the respective managers, administrators, trustees,
partners, directors, officers, employees, agents, advisors or other
representatives of such Person and such Person’s Affiliates.

 

27



--------------------------------------------------------------------------------

“Release” shall mean any release, spill, emission, leaking, dumping, injection,
pouring, deposit, disposal, discharge, dispersal, leaching or migration into the
environment (including ambient air, surface water, groundwater, land surface or
subsurface strata).

“Released Loan Documents” shall have the meaning assigned to such term in the
Master Reaffirmation Agreement.

“Required Lenders” shall mean, at any time, Non-Defaulting Lenders holding more
than 50% of the aggregate outstanding Revolving Commitments at such time or, if
the Non-Defaulting Lenders have no Commitments outstanding, then Non-Defaulting
Lenders holding more than 50% of the aggregate outstanding Revolving Credit
Exposure of the Non-Defaulting Lenders at such time; provided that, at any time
when there are three (3) or fewer Non-Defaulting Lenders, none of which holds
66 2⁄3% or more of the aggregate outstanding Revolving Commitments or Revolving
Credit Exposure, as applicable (but there are at least two (2) Non-Defaulting
Lenders), “Required Lenders” shall mean at least two (2) Non-Defaulting Lenders
whose outstanding Revolving Commitments or Revolving Credit Exposure, as
applicable, constitute more than 50% of the aggregate outstanding Revolving
Commitments or Revolving Credit Exposure, as applicable, of Non-Defaulting
Lenders.

“Requirement of Law” for any Person shall mean the articles or certificate of
incorporation, bylaws, partnership certificate and agreement, or limited
liability company certificate of organization and agreement, as the case may be,
and other organizational and governing documents of such Person, and any law,
treaty, rule or regulation promulgated by a Governmental Authority, or
determination of a Governmental Authority, in each case applicable to or binding
upon such Person or any of its property or to which such Person or any of its
property is subject.

“Responsible Officer” shall mean (x) with respect to certifying compliance with
the financial covenants set forth in Article VI, the president, the chief
executive officer, the chief financial officer, the chief operating officer, the
treasurer or the controller of the MLP or the Borrower and (y) with respect to
all other provisions, any of the president, the chief executive officer, the
chief financial officer, the chief operating officer, the treasurer, the
controller or the secretary of the respective Person or such other
representative of such Person as may be designated in writing by any one of the
foregoing with the consent of the Administrative Agent. Unless otherwise
indicated, all references to “Responsible Officer” hereunder shall mean a
Responsible Officer of the Borrower.

“Restricted Payment” shall mean, for any Person, any dividend or distribution on
any class of its Capital Stock, or any payment on account of, or set apart
assets for a sinking or other analogous fund for, the purchase, redemption,
retirement, defeasance or other acquisition of any shares of its Capital Stock,
any Indebtedness expressly subordinated in right of payment to the Obligations
or any Guarantee thereof or any options, warrants or other rights to purchase
such Capital Stock or such Indebtedness, whether now or hereafter outstanding,
or any management or similar fees.

“Restricted Subsidiary” shall mean any Subsidiary of any Loan Party that is not
an Unrestricted Subsidiary.

“Revolving Commitment” shall mean, with respect to each Lender, the commitment
of such Lender to make Revolving Loans to the Borrower and to acquire
participations in Letters of Credit and Swingline Loans in an aggregate
principal amount not exceeding the amount set forth with respect to such Lender
on Schedule I, as such schedule may be amended pursuant to Section 2.23, or, in
the case of a Person becoming a Lender after the Closing Date, the amount of the
assigned “Revolving Commitment” as provided in the Assignment and Acceptance
executed by such Person as an assignee, or the joinder executed by such Person,
in each case as such commitment may subsequently be increased or decreased
pursuant to the terms hereof.

 

28



--------------------------------------------------------------------------------

“Revolving Commitment Termination Date” shall mean the earliest of (i) the date
that is five years after the Closing Date, (ii) the date on which the Revolving
Commitments are terminated pursuant to Section 2.8(b) and (iii) the date on
which all amounts outstanding under this Agreement have been declared or have
automatically become due and payable (whether by acceleration or otherwise).

“Revolving Credit Exposure” shall mean, with respect to any Lender at any time,
the sum of the outstanding principal amount of such Lender’s Revolving Loans, LC
Exposure and Swingline Exposure.

“Revolving Loan” shall mean a loan made by a Lender (other than the Swingline
Lender) to the Borrower under its Revolving Commitment, which may either be a
Base Rate Loan or a Eurodollar Loan, and shall include, in any case, the
Existing Revolving Loans.

“S&P” shall mean Standard & Poor’s, a division of The McGraw-Hill Companies,
Inc.

“Sanctioned Country” shall mean a country subject to a sanctions program
identified on the list maintained by OFAC and available at
http://www.treasury.gov/resource-center/sanctions/Pages/ default.aspx, or as
otherwise published from time to time.

“Sanctioned Person” shall mean (i) a Person named on the list of “Specially
Designated Nationals and Blocked Persons” maintained by OFAC available at
http://www.treasury.gov/resource-center/sanctions/SDN-List/Pages/default.aspx,
or as otherwise published from time to time, or (ii) (A) an agency of the
government of a Sanctioned Country, (B) an organization controlled by a
Sanctioned Country, or (C) a person resident in a Sanctioned Country, to the
extent subject to a sanctions program administered by OFAC.

“Secured Leverage Ratio” shall mean, for the MLP and its Restricted Subsidiaries
as of any date of determination, the ratio of (i) Consolidated Secured Debt as
of such date to (ii) Pro Forma Adjusted EBITDA for the four consecutive Fiscal
Quarters ending on or immediately prior to such date for which financial
statements are required to have been delivered under this Agreement.

“Secured Parties” shall mean the Administrative Agent, the Lenders, the Issuing
Bank, the Lender-Related Hedge Providers and the Bank Product Providers.

“Securities Act” shall mean the Securities Act of 1933, as amended and in effect
from time to time.

“Solvent” shall mean, with respect to any Person on a particular date, that on
such date (a) the fair value of the property of such Person is greater than the
total amount of liabilities, including subordinated and contingent liabilities,
of such Person; (b) the present fair saleable value of the assets of such Person
is not less than the amount that will be required to pay the probable liability
of such Person on its debts and liabilities, including subordinated and
contingent liabilities as they become absolute and matured; (c) such Person does
not intend to, and does not believe that it will, incur debts or liabilities
beyond such Person’s ability to pay as such debts and liabilities mature; and
(d) such Person is not engaged in a business or transaction, and is not about to
engage in a business or transaction, for which such Person’s property would
constitute an unreasonably small capital. The amount of contingent liabilities
(such as litigation, guaranties and pension plan liabilities) at any time shall
be computed as the amount that, in light of all the facts and circumstances
existing at the time, represents the amount that would reasonably be expected to
become an actual or matured liability.

“Subsidiary” shall mean, with respect to any Person (the “parent”) at any date,
any corporation, partnership, joint venture, limited liability company,
association or other entity the accounts

 

29



--------------------------------------------------------------------------------

of which would be consolidated with those of the parent in the parent’s
consolidated financial statements if such financial statements were prepared in
accordance with GAAP as of such date, as well as any other corporation,
partnership, joint venture, limited liability company, association or other
entity (i) of which securities or other ownership interests representing more
than 50% of the equity or more than 50% of the ordinary voting power or, in the
case of a partnership, more than 50% of the general partnership interests are,
as of such date, owned, controlled or held, or (ii) that is, as of such date,
otherwise controlled, by the parent or one or more subsidiaries of the parent or
by the parent and one or more subsidiaries of the parent. Unless otherwise
indicated, all references to “Subsidiary” hereunder shall mean a Subsidiary of
the Borrower.

“Subsidiary Loan Party” shall mean any Restricted Subsidiary that executes or
becomes a party to the Guaranty and Security Agreement.

“Swap Obligation” shall mean, with respect to any Guarantor, any obligation to
pay or perform under any agreement, contract or transaction that constitutes a
“swap” within the meaning of section 1a(47) of the Commodity Exchange Act.

“Swingline Commitment” shall mean the commitment of the Swingline Lender to make
Swingline Loans in an aggregate principal amount at any time outstanding not to
exceed $5,000,000.

“Swingline Exposure” shall mean, with respect to each Lender, the principal
amount of the Swingline Loans in which such Lender is legally obligated either
to make a Base Rate Loan or to purchase a participation in accordance with
Section 2.4, which shall equal such Lender’s Pro Rata Share of all outstanding
Swingline Loans.

“Swingline Lender” shall mean SunTrust Bank.

“Swingline Loan” shall mean a loan made to the Borrower by the Swingline Lender
under the Swingline Commitment.

“Synthetic Lease” shall mean a lease transaction under which the parties intend
that (i) the lease will be treated as an “operating lease” by the lessee
pursuant to Accounting Standards Codification Sections 840-10 and 840-20, as
amended, and (ii) the lessee will be entitled to various tax and other benefits
ordinarily available to owners (as opposed to lessees) of like property.

“Synthetic Lease Obligations” shall mean, with respect to any Person, the sum of
(i) all remaining rental obligations of such Person as lessee under Synthetic
Leases which are attributable to principal and, without duplication, (ii) all
rental and purchase price payment obligations of such Person under such
Synthetic Leases assuming such Person exercises the option to purchase the lease
property at the end of the lease term.

“Taxes” shall mean any and all present or future taxes, levies, imposts, duties,
deductions, assessments, fees, withholdings (including backup withholdings) or
other charges imposed by any Governmental Authority, including any interest,
additions to tax or penalties applicable thereto.

“Terminal” shall mean any industrial facility for the storage of petroleum
and/or petrochemical products from which such products are transported to end
users or further storage facilities.

“Total Leverage Ratio” shall mean, for the MLP and its Restricted Subsidiaries
as of any date of determination, the ratio of (i) Consolidated Total Debt as of
such date to (ii) Pro Forma Adjusted EBITDA for the four consecutive Fiscal
Quarters ending on or immediately prior to such date for which financial
statements are required to have been delivered under this Agreement.

 

30



--------------------------------------------------------------------------------

“Trademark” shall have the meaning assigned to such term in the Guaranty and
Security Agreement.

“Trademark Security Agreement” shall mean any Trademark Security Agreement
executed by any Loan Party owning registered Trademarks or applications for
Trademarks in favor of the Administrative Agent, for the benefit of the Secured
Parties, both on the Original Closing Date and thereafter.

“Trading with the Enemy Act” shall mean the Trading with the Enemy Act of the
United States of America (50 U.S.C. App. §§ 1 et seq.), as amended and in effect
from time to time.

“Transaction Costs” shall mean all fees and expenses paid by any Loan Party and
its Restricted Subsidiaries in connection with (i) (x) the MLP IPO, (y) all
transactions entered into in contemplation of the MLP IPO and (z) the
transactions occurring on the Closing Date relating to the Loan Documents, in an
aggregate amount for clauses (x), (y) and (z) not to exceed $5,000,000 and
(ii) Permitted Acquisitions to the extent such fees and expenses are reasonably
acceptable to the Administrative Agent.

“Type”, when used in reference to a Loan or a Borrowing, refers to whether the
rate of interest on such Loan, or on the Loans comprising such Borrowing, is
determined by reference to the Adjusted LIBO Rate or the Base Rate.

“Unfunded Pension Liability” of any Plan shall mean the amount, if any, by which
the value of the accumulated plan benefits under the Plan, determined on a plan
termination basis in accordance with actuarial assumptions at such time
consistent with those prescribed by the PBGC for purposes of Section 4044 of
ERISA, exceeds the fair market value of all Plan assets allocable to such
liabilities under Title IV of ERISA (excluding any accrued but unpaid
contributions).

“Uniform Commercial Code” or “UCC” shall mean the Uniform Commercial Code as
amended and in effect from time to time in the State of New York; provided that,
in the event that, by reason of mandatory provisions of law, any or all of the
perfection or priority of the security interest in any Collateral is governed by
the Uniform Commercial Code as in effect in a jurisdiction other than New York,
the term “UCC” shall mean the Uniform Commercial Code as in effect in such other
jurisdiction for purposes of the provisions hereof relating to such perfection
or priority and for purposes of definitions related to such provisions.

“United States” or “U.S.” shall mean the United States of America.

“Unrestricted Subsidiary” shall mean any Subsidiary (other than the Parent or
the Borrower) of any Loan Party which the Borrower has designated in writing to
the Administrative Agent to be an Unrestricted Subsidiary pursuant to
Section 5.16.

“Unsecured Debt Documents” shall mean all indentures, agreements, notes,
guaranties, instruments and other documents governing or evidencing any
Qualified Senior Notes or executed in connection therewith.

“U.S. Person” shall mean any Person that is a “United States person” as defined
in Section 7701(a)(30) of the Code.

“U.S. Tax Compliance Certificate” shall have the meaning set forth in
Section 2.20(e)(ii).

 

31



--------------------------------------------------------------------------------

“Withdrawal Liability” shall mean liability to a Multiemployer Plan as a result
of a complete or partial withdrawal from such Multiemployer Plan, as such terms
are defined in Part I of Subtitle E of Title IV of ERISA.

“Withholding Agent” shall mean the Borrower, any other Loan Party or the
Administrative Agent, as applicable.

Section 1.2. Classifications of Loans and Borrowings. For purposes of this
Agreement, Loans may be classified and referred to by Class (e.g. “Revolving
Loan” or “Swingline Loan”) or by Type (e.g. “Eurodollar Loan” or “Base Rate
Loan”) or by Class and Type (e.g. “Revolving Eurodollar Loan”). Borrowings also
may be classified and referred to by Class (e.g. “Revolving Borrowing”) or by
Type (e.g. “Eurodollar Borrowing”) or by Class and Type (e.g. “Revolving
Eurodollar Borrowing”).

Section 1.3. Accounting Terms and Determination. Unless otherwise defined or
specified herein, all accounting terms used herein shall be interpreted, all
accounting determinations hereunder shall be made, and all financial statements
required to be delivered hereunder shall be prepared, in accordance with GAAP as
in effect from time to time, applied on a basis consistent with the most recent
audited consolidated financial statement of the Borrower delivered pursuant to
Section 5.1(a); provided that if the Borrower notifies the Administrative Agent
that the Borrower wishes to amend any covenant in Article VI to eliminate the
effect of any change in GAAP on the operation of such covenant (or if the
Administrative Agent notifies the Borrower that the Required Lenders wish to
amend Article VI for such purpose), then the Borrower’s compliance with such
covenant shall be determined on the basis of GAAP in effect immediately before
the relevant change in GAAP became effective, until either such notice is
withdrawn or such covenant is amended in a manner satisfactory to the Borrower
and the Required Lenders. Notwithstanding any other provision contained herein,
(i) all terms of an accounting or financial nature used herein shall be
construed, and all computations of amounts and ratios referred to herein shall
be made, without giving effect to any election under Accounting Standards
Codification Section 825-10 (or any other Financial Accounting Standard having a
similar result or effect) to value any Indebtedness or other liabilities of any
Loan Party or any Subsidiary of any Loan Party at “fair value”, as defined
therein, and (ii) if any change in GAAP would recharacterize an operating lease
as a capital lease or treat a new lease that except for such change would have
been characterized as an operating lease, as a capital lease, such change shall
be disregarded.

Section 1.4. Terms Generally. The definitions of terms herein shall apply
equally to the singular and plural forms of the terms defined. Whenever the
context may require, any pronoun shall include the corresponding masculine,
feminine and neuter forms. The words “include”, “includes” and “including” shall
be deemed to be followed by the phrase “without limitation”. The word “will”
shall be construed to have the same meaning and effect as the word “shall”. In
the computation of periods of time from a specified date to a later specified
date, the word “from” means “from and including” and the word “to” means “to but
excluding”. Unless the context requires otherwise, (i) any definition of or
reference to any agreement, instrument or other document herein shall be
construed as referring to such agreement, instrument or other document as it was
originally executed or as it may from time to time be amended, restated,
supplemented or otherwise modified (subject to any restrictions on such
amendments, supplements or modifications set forth herein), (ii) any reference
herein to any Person shall be construed to include such Person’s successors and
permitted assigns, (iii) the words “hereof”, “herein” and “hereunder” and words
of similar import shall be construed to refer to this Agreement as a whole and
not to any particular provision hereof, (iv) all references to Articles,
Sections, Exhibits and Schedules shall be construed to refer to Articles,
Sections, Exhibits and Schedules to this Agreement and (v) all references to a
specific time shall be construed to refer to the time in Atlanta, Georgia,
unless otherwise indicated.

 

32



--------------------------------------------------------------------------------

ARTICLE II

AMOUNT AND TERMS OF THE COMMITMENTS

Section 2.1. General Description of Facilities. Subject to and upon the terms
and conditions herein set forth, (i) the Lenders hereby establish in favor of
the Borrower a revolving credit facility pursuant to which each Lender severally
agrees (to the extent of such Lender’s Revolving Commitment) to make Revolving
Loans to the Borrower in accordance with Section 2.2; (ii) the Issuing Bank
agrees to issue Letters of Credit in accordance with Section 2.22; (iii) the
Swingline Lender agrees to make Swingline Loans in accordance with Section 2.4;
and (iv) each Lender agrees to purchase a participation interest in the Letters
of Credit and the Swingline Loans pursuant to the terms and conditions hereof;
provided that in no event shall the aggregate principal amount of all
outstanding Revolving Loans, Swingline Loans and outstanding LC Exposure exceed
the Aggregate Revolving Commitment Amount in effect from time to time.

Section 2.2. Revolving Loans.

(a) Subject to the terms and conditions set forth herein, each Lender severally
agrees to make Revolving Loans, ratably in proportion to its Pro Rata Share of
the Aggregate Revolving Commitments, to the Borrower, from time to time during
the Availability Period, in an aggregate principal amount outstanding at any
time that will not result in (a) such Lender’s Revolving Credit Exposure
exceeding such Lender’s Revolving Commitment or (b) the aggregate Revolving
Credit Exposures of all Lenders exceeding the Aggregate Revolving Commitment
Amount. During the Availability Period, the Borrower shall be entitled to
borrow, prepay and reborrow Revolving Loans in accordance with the terms and
conditions of this Agreement; provided that the Borrower may not borrow or
reborrow should there exist a Default or Event of Default.

(b) New York Real Property Secured Amount.

(i) The amount of the outstanding principal amount of the Revolving Loans may
increase and decrease from time to time as the Lenders advance, the Borrower
repays and the Lenders readvance sums on account of the Revolving Loans, all as
more fully defined and described in this Agreement. For purposes of the Mortgage
on the Brooklyn Terminal, so long as the aggregate balance of the Revolving
Loans equals or exceeds the secured amount (as defined therein) (the “New York
Real Property Secured Amount”), the amount of the Revolving Loans secured by the
Mortgage on the Brooklyn Terminal shall at all times equal only the New York
Real Property Secured Amount. The New York Real Property Secured Amount
represents only a portion of the sums advanced by the Lenders under the
Revolving Loans.

(ii) The New York Real Property Secured Amount shall be reduced only by the last
and final sums that the Borrower repays under the Revolving Loans. The New York
Real Property Secured Amount shall not be reduced by any intervening repayments
of the Revolving Loans by the Borrower. As of the date of the Mortgage on the
Brooklyn Terminal, the aggregate outstanding total amount of the Revolving Loans
shall exceed the New York Real Property Secured Amount. The New York Real
Property Secured Amount represents only a portion of the Obligations actually
outstanding.

(iii) So long as the aggregate outstanding amount of the Revolving Loans exceeds
the New York Real Property Secured Amount, any payments or repayments on account
of the Revolving Loans shall not be deemed to be applied against, or to reduce,
the portion of the Obligations secured by the Mortgage on the Brooklyn Terminal.
Such payments shall instead be

 

33



--------------------------------------------------------------------------------

deemed to reduce only such portions of the Obligations as are either
(x) unsecured; (y) secured by Mortgages encumbering real property located
outside the State of New York; and/or (z) secured by the other Collateral
Documents.

(iv) The Administrative Agent shall be entitled, but not required, to prohibit
the Borrower from partially prepaying the Revolving Loans to such an extent that
the balance of the Revolving Loans would otherwise fall below the New York Real
Property Secured Amount. If, notwithstanding the foregoing, the Borrower pays
down the Obligations such that the remaining balance of the Obligations becomes
less than the New York Real Property Secured Amount, then, notwithstanding
anything to the contrary in the Loan Documents, the Lenders shall have no
obligation to make any further advance(s) or readvance(s) under the Revolving
Commitment.

(v) Nothing in the foregoing provisions relating to the New York Real Property
Secured Amount and the treatment of payments, repayments, advances and
readvances shall be deemed or construed to (x) prevent the Borrower from
prepaying the Revolving Loans to the extent permitted under, and otherwise in
accordance with, the terms of the Loan Documents (but if such prepayment reduces
the principal balance of the Revolving Loans below the New York Real Property
Secured Amount, then, notwithstanding anything to the contrary in the Loan
Documents, the Borrower shall have no right to reborrow any sums on account of
the Revolving Loans); (y) prevent the Borrower from obtaining the release of
Collateral to the extent otherwise provided for in the Loan Documents; or
(z) limit or impair any remedies of the Lenders or the Administrative Agent,
including the Lenders’ right to require immediate repayment of all Loans upon
the occurrence of any Event of Default and the Administrative Agent’s right to
foreclose the Mortgage on the Brooklyn Terminal (up to the New York Real
Property Secured Amount) upon the occurrence of any Event of Default.

Section 2.3. Procedure for Revolving Borrowings. The Borrower shall give the
Administrative Agent written notice (or telephonic notice promptly confirmed in
writing) of each Revolving Borrowing, substantially in the form of Exhibit 2.3
attached hereto (a “Notice of Revolving Borrowing”), (x) prior to 11:00 a.m. one
(1) Business Day prior to the requested date of each Base Rate Borrowing and
(y) prior to 11:00 a.m. three (3) Business Days prior to the requested date of
each Eurodollar Borrowing. Each Notice of Revolving Borrowing shall be
irrevocable and shall specify (i) the aggregate principal amount of such
Borrowing, (ii) the date of such Borrowing (which shall be a Business Day),
(iii) the Type of such Revolving Loan comprising such Borrowing and (iv) in the
case of a Eurodollar Borrowing, the duration of the initial Interest Period
applicable thereto (subject to the provisions of the definition of Interest
Period). Each Revolving Borrowing shall consist entirely of Base Rate Loans or
Eurodollar Loans, as the Borrower may request. The aggregate principal amount of
each Eurodollar Borrowing shall not be less than $500,000 or a larger multiple
of $100,000, and the aggregate principal amount of each Base Rate Borrowing
shall not be less than $500,000 or a larger multiple of $100,000; provided that
Base Rate Loans made pursuant to Section 2.4 or Section 2.22(d) may be made in
lesser amounts as provided therein. At no time shall the total number of
Eurodollar Borrowings outstanding at any time exceed six (6). Promptly following
the receipt of a Notice of Revolving Borrowing in accordance herewith, the
Administrative Agent shall advise each Lender of the details thereof and the
amount of such Lender’s Revolving Loan to be made as part of the requested
Revolving Borrowing.

Section 2.4. Swingline Commitment.

(a) Subject to the terms and conditions set forth herein, the Swingline Lender
agrees to make Swingline Loans to the Borrower, from time to time during the
Availability Period, in an

 

34



--------------------------------------------------------------------------------

aggregate principal amount outstanding at any time not to exceed the lesser of
(i) the Swingline Commitment then in effect and (ii) the difference between the
Aggregate Revolving Commitment Amount and the aggregate Revolving Credit
Exposures of all Lenders; provided that the Swingline Lender shall not be
required to make a Swingline Loan to refinance an outstanding Swingline Loan.
The Borrower shall be entitled to borrow, repay and reborrow Swingline Loans in
accordance with the terms and conditions of this Agreement.

(b) The Borrower shall give the Administrative Agent written notice (or
telephonic notice promptly confirmed in writing) of each Swingline Borrowing,
substantially in the form of Exhibit 2.4 attached hereto (a “Notice of Swingline
Borrowing”), prior to 10:00 a.m. on the requested date of each Swingline
Borrowing. Each Notice of Swingline Borrowing shall be irrevocable and shall
specify (i) the principal amount of such Swingline Borrowing, (ii) the date of
such Swingline Borrowing (which shall be a Business Day) and (iii) the account
of the Borrower to which the proceeds of such Swingline Borrowing should be
credited. The Administrative Agent will promptly advise the Swingline Lender of
each Notice of Swingline Borrowing. The aggregate principal amount of each
Swingline Loan shall not be less than $100,000 or a larger multiple of $50,000,
or such other minimum amounts agreed to by the Swingline Lender and the
Borrower. The Swingline Lender will make the proceeds of each Swingline Loan
available to the Borrower in Dollars in immediately available funds at the
account specified by the Borrower in the applicable Notice of Swingline
Borrowing not later than 1:00 p.m. on the requested date of such Swingline
Borrowing.

(c) The Swingline Lender, at any time and from time to time in its sole
discretion, may, on behalf of the Borrower (which hereby irrevocably authorizes
the Swingline Lender to act on its behalf in connection therewith), give a
Notice of Revolving Borrowing to the Administrative Agent (with a copy to the
Borrower) requesting the Lenders (including the Swingline Lender) to make Base
Rate Loans in an amount equal to the unpaid principal amount of any Swingline
Loan. Each Lender will make the proceeds of its Base Rate Loan included in such
Borrowing available to the Administrative Agent for the account of the Swingline
Lender in accordance with Section 2.6, which will be used solely for the
repayment of such Swingline Loan.

(d) If for any reason a Base Rate Borrowing may not be (as determined in the
sole discretion of the Administrative Agent), or is not, made in accordance with
the foregoing provisions, then each Lender (other than the Swingline Lender)
shall purchase an undivided participating interest in such Swingline Loan in an
amount equal to its Pro Rata Share thereof on the date that such Base Rate
Borrowing should have occurred. On the date of such required purchase, each
Lender shall promptly transfer, in immediately available funds, the amount of
its participating interest to the Administrative Agent for the account of the
Swingline Lender. The Administrative Agent shall notify the Borrower of any
participations in any Swingline Loan acquired pursuant to this subsection (d),
and thereafter payments in respect of such Swingline Loan shall be made to the
Administrative Agent, and not the Swingline Lender.

(e) Each Lender’s obligation to make a Base Rate Loan pursuant to subsection
(c) of this Section or to purchase participating interests pursuant to
subsection (d) of this Section shall be absolute and unconditional and shall not
be affected by any circumstance, including, without limitation, (i) any set-off,
counterclaim, recoupment, defense or other right that such Lender or any other
Person may have or claim against the Swingline Lender, the Borrower or any other
Person for any reason whatsoever, (ii) the existence of a Default or an Event of
Default or the termination of any Lender’s Revolving Commitment, (iii) the
existence (or alleged existence) of any event or condition which has had or
could reasonably be expected to have a Material Adverse Effect, (iv) any breach
of this Agreement or any other Loan Document by any Loan Party, the
Administrative Agent or any Lender or (v) any other circumstance, happening or
event whatsoever, whether or not similar to any of the foregoing. If such

 

35



--------------------------------------------------------------------------------

amount is not in fact made available to the Swingline Lender by any Lender, the
Swingline Lender shall be entitled to recover such amount on demand from such
Lender, together with accrued interest thereon for each day from the date of
demand thereof (x) at the Federal Funds Rate until the second Business Day after
such demand and (y) at the Base Rate at all times thereafter. Until such time as
such Lender makes its required payment, the Swingline Lender shall be deemed to
continue to have outstanding Swingline Loans in the amount of the unpaid
participation for all purposes of the Loan Documents. In addition, such Lender
shall be deemed to have assigned any and all payments made of principal and
interest on its Loans and any other amounts due to it hereunder to the Swingline
Lender to fund the amount of such Lender’s participation interest in such
Swingline Loans that such Lender failed to fund pursuant to this Section, until
such amount has been purchased in full.

Section 2.5. Existing Revolving Loans. The Administrative Agent, the Lenders and
the Borrower agree that, as of the Closing Date, the “Revolving Commitments” (as
defined in the Existing Credit Agreement) of the Lenders immediately prior to
the effectiveness of this Agreement are hereby reallocated among the Lenders
such that the Revolving Commitment of each Lender as of the Closing Date shall
be as set forth on Schedule I attached hereto. On the Closing Date, the Existing
Revolving Loans shall be deemed continued under this Agreement, and each Lender
shall hold its Pro Rata Share of the Existing Revolving Loans as Revolving Loans
under this Agreement. To the extent any Existing Revolving Loan is a Eurodollar
Loan, such Revolving Loan shall continue as a Eurodollar Loan subject to the
Interest Period applicable thereto immediately prior to the Closing Date. In
order to effect the foregoing reallocations, assignments of the Existing
Revolving Loans shall be deemed to be made among the Lenders in such amounts as
may be necessary, and with the same force and effect as if such assignments were
evidenced by applicable Assignment and Acceptances (but without the payment of
any related assignment fee), and no other documents or instruments shall be
required to be executed in connection with such assignments (all of which such
requirements are hereby waived for purposes of this Section by the parties to
this Agreement), except that the parties hereto agree to execute such documents
as may be reasonably requested by the Borrower (acting on the advice of its New
York real property counsel) that are similar to documents customarily used to
mitigate mortgage recording tax for New York mortgage refinancings, so long as
such documents are reasonably satisfactory to the Administrative Agent and
impose no incremental obligations on the Administrative Agent or any Lender. For
the avoidance of doubt, the Existing Revolving Loans include the New York Real
Property Secured Amount and have never been reduced below the New York Real
Property Secured Amount.

Section 2.6. Funding of Borrowings.

(a) Each Lender will make available each Loan to be made by it hereunder on the
proposed date thereof by wire transfer in immediately available funds by 11:00
a.m. to the Administrative Agent at the Payment Office; provided that the
Swingline Loans will be made as set forth in Section 2.4. The Administrative
Agent will make such Loans available to the Borrower by promptly crediting the
amounts that it receives, in like funds by the close of business on such
proposed date, to an account maintained by the Borrower with the Administrative
Agent or, at the Borrower’s option, by effecting a wire transfer of such amounts
to an account designated by the Borrower to the Administrative Agent.

(b) Unless the Administrative Agent shall have been notified by any Lender prior
to 5:00 p.m. one (1) Business Day prior to the date of a Borrowing in which such
Lender is to participate that such Lender will not make available to the
Administrative Agent such Lender’s share of such Borrowing, the Administrative
Agent may assume that such Lender has made such amount available to the
Administrative Agent on such date, and the Administrative Agent, in reliance on
such assumption, may make available to the Borrower on such date a corresponding
amount. If such corresponding amount is not in fact made available to the
Administrative Agent by such Lender on the date of such Borrowing, the
Administrative Agent shall be entitled to recover such corresponding amount on
demand from such

 

36



--------------------------------------------------------------------------------

Lender together with interest (x) at the Federal Funds Rate until the second
Business Day after such demand and (y) at the Base Rate at all times thereafter.
If such Lender does not pay such corresponding amount forthwith upon the
Administrative Agent’s demand therefor, the Administrative Agent shall promptly
notify the Borrower, and the Borrower shall immediately pay such corresponding
amount to the Administrative Agent together with interest at the rate specified
for such Borrowing. Nothing in this subsection shall be deemed to relieve any
Lender from its obligation to fund its Pro Rata Share of any Borrowing hereunder
or to prejudice any rights which the Borrower may have against any Lender as a
result of any default by such Lender hereunder.

(c) All Revolving Borrowings shall be made by the Lenders on the basis of their
respective Pro Rata Shares. No Lender shall be responsible for any default by
any other Lender in its obligations hereunder, and each Lender shall be
obligated to make its Loans provided to be made by it hereunder, regardless of
the failure of any other Lender to make its Loans hereunder.

Section 2.7. Interest Elections.

(a) Each Borrowing initially shall be of the Type specified in the applicable
Notice of Borrowing. Thereafter, the Borrower may elect to convert such
Borrowing into a different Type or to continue such Borrowing, all as provided
in this Section. The Borrower may elect different options with respect to
different portions of the affected Borrowing, in which case each such portion
shall be allocated ratably among the Lenders holding Loans comprising such
Borrowing, and the Loans comprising each such portion shall be considered a
separate Borrowing.

(b) To make an election pursuant to this Section, the Borrower shall give the
Administrative Agent written notice (or telephonic notice promptly confirmed in
writing) of each Borrowing that is to be converted or continued, as the case may
be, substantially in the form of Exhibit 2.7 attached hereto (a “Notice of
Continuation/Conversion”) (x) prior to 10:00 a.m. one (1) Business Day prior to
the requested date of a conversion into a Base Rate Borrowing and (y) prior to
11:00 a.m. three (3) Business Days prior to a continuation of or conversion into
a Eurodollar Borrowing. Each such Notice of Continuation/Conversion shall be
irrevocable and shall specify (i) the Borrowing to which such Notice of
Continuation/Conversion applies and, if different options are being elected with
respect to different portions thereof, the portions thereof that are to be
allocated to each resulting Borrowing (in which case the information to be
specified pursuant to clauses (iii) and (iv) shall be specified for each
resulting Borrowing), (ii) the effective date of the election made pursuant to
such Notice of Continuation/Conversion, which shall be a Business Day,
(iii) whether the resulting Borrowing is to be a Base Rate Borrowing or a
Eurodollar Borrowing, and (iv) if the resulting Borrowing is to be a Eurodollar
Borrowing, the Interest Period applicable thereto after giving effect to such
election, which shall be a period contemplated by the definition of “Interest
Period”. If any such Notice of Continuation/Conversion requests a Eurodollar
Borrowing but does not specify an Interest Period, the Borrower shall be deemed
to have selected an Interest Period of one month. The principal amount of any
resulting Borrowing shall satisfy the minimum borrowing amount for Eurodollar
Borrowings and Base Rate Borrowings set forth in Section 2.3.

(c) If, on the expiration of any Interest Period in respect of any Eurodollar
Borrowing, the Borrower shall have failed to deliver a Notice of
Continuation/Conversion, then, unless such Borrowing is repaid as provided
herein, the Borrower shall be deemed to have elected to convert such Borrowing
to a Base Rate Borrowing. No Borrowing may be converted into, or continued as, a
Eurodollar Borrowing if an Event of Default exists, unless the Administrative
Agent and each of the Lenders shall have otherwise consented in writing. No
conversion of any Eurodollar Loan shall be permitted except on the last day of
the Interest Period in respect thereof.

 

37



--------------------------------------------------------------------------------

(d) Upon receipt of any Notice of Continuation/Conversion, the Administrative
Agent shall promptly notify each Lender of the details thereof and of such
Lender’s portion of each resulting Borrowing.

Section 2.8. Optional Reduction and Termination of Commitments.

(a) Unless previously terminated, all Revolving Commitments, Swingline
Commitments and LC Commitments shall terminate on the Revolving Commitment
Termination Date.

(b) Upon at least three (3) Business Days’ prior written notice (or telephonic
notice promptly confirmed in writing) to the Administrative Agent (which notice
shall be irrevocable), the Borrower may reduce the Aggregate Revolving
Commitments in part or terminate the Aggregate Revolving Commitments in whole;
provided that (i) any partial reduction shall apply to reduce proportionately
and permanently the Revolving Commitment of each Lender, (ii) any partial
reduction pursuant to this Section shall be in an amount of at least $1,000,000
and any larger multiple of $500,000, and (iii) no such reduction shall be
permitted which would reduce the Aggregate Revolving Commitment Amount to an
amount less than the aggregate outstanding Revolving Credit Exposure of all
Lenders. Any such reduction in the Aggregate Revolving Commitment Amount below
the principal amount of the Swingline Commitment and the LC Commitment shall
result in a dollar-for-dollar reduction in the Swingline Commitment and the LC
Commitment.

(c) With the written approval of the Administrative Agent, the Borrower may
terminate (on a non-ratable basis) the unused amount of the Revolving Commitment
of a Defaulting Lender, and in such event the provisions of Section 2.21(e) will
apply to all amounts thereafter paid by the Borrower for the account of any such
Defaulting Lender under this Agreement (whether on account of principal,
interest, fees, indemnity or other amounts); provided that such termination will
not be deemed to be a waiver or release of any claim that the Borrower, the
Administrative Agent, the Issuing Bank, the Swingline Lender or any other Lender
may have against such Defaulting Lender.

Section 2.9. Repayment of Loans. The outstanding principal amount of all
Revolving Loans and Swingline Loans shall be due and payable (together with
accrued and unpaid interest thereon) on the Revolving Commitment Termination
Date.

Section 2.10. Evidence of Indebtedness.

(a) Each Lender shall maintain in accordance with its usual practice appropriate
records evidencing the Indebtedness of the Borrower to such Lender resulting
from each Loan made by such Lender from time to time, including the amounts of
principal and interest payable thereon and paid to such Lender from time to time
under this Agreement. The Administrative Agent shall maintain appropriate
records in which shall be recorded (i) the Revolving Commitment of each Lender,
(ii) the amount of each Loan made hereunder by each Lender, the Class and Type
thereof and, in the case of each Eurodollar Loan, the Interest Period applicable
thereto, (iii) the date of any continuation of any Loan pursuant to Section 2.7,
(iv) the date of any conversion of all or a portion of any Loan to another Type
pursuant to Section 2.7, (v) the date and amount of any principal or interest
due and payable or to become due and payable from the Borrower to each Lender
hereunder in respect of the Loans and (vi) both the date and amount of any sum
received by the Administrative Agent hereunder from the Borrower in respect of
the Loans and each Lender’s Pro Rata Share thereof. The entries made in such
records shall be prima facie evidence of the existence and amounts of the
obligations of the Borrower therein recorded; provided that the failure or delay
of any Lender or the Administrative Agent in maintaining or making entries into
any such record or any error therein shall not in any manner affect the
obligation of the Borrower to repay the Loans (both principal and unpaid accrued
interest) of such Lender in accordance with the terms of this Agreement.

 

38



--------------------------------------------------------------------------------

(b) This Agreement evidences the obligation of the Borrower to repay the Loans
and is being executed as a “noteless” credit agreement. However, at the request
of any Lender (including the Swingline Lender) at any time, the Borrower agrees
that it will prepare, execute and deliver to such Lender a promissory note
payable to such Lender (or, if requested by such Lender, to such Lender and its
registered assigns) and in a form approved by the Administrative Agent.

Section 2.11. Optional Prepayments. The Borrower shall have the right at any
time and from time to time to prepay any Borrowing, in whole or in part, without
premium or penalty, by giving written notice (or telephonic notice promptly
confirmed in writing) to the Administrative Agent no later than (i) in the case
of any prepayment of any Eurodollar Borrowing, 11:00 a.m. not less than three
(3) Business Days prior to the date of such prepayment, (ii) in the case of any
prepayment of any Base Rate Borrowing, 11:00 a.m. not less than one (1) Business
Day prior to the date of such prepayment, and (iii) in the case of any
prepayment of any Swingline Borrowing, 11:00 a.m. on the date of such
prepayment. Each such notice shall be irrevocable and shall specify the proposed
date of such prepayment and the principal amount of each Borrowing or portion
thereof to be prepaid. Upon receipt of any such notice, the Administrative Agent
shall promptly notify each affected Lender of the contents thereof and of such
Lender’s Pro Rata Share of any such prepayment. If such notice is given, the
aggregate amount specified in such notice shall be due and payable on the date
designated in such notice, together with accrued interest to such date on the
amount so prepaid in accordance with Section 2.13(d); provided that if a
Eurodollar Borrowing is prepaid on a date other than the last day of an Interest
Period applicable thereto, the Borrower shall also pay all amounts required
pursuant to Section 2.19. Each partial prepayment of any Loan shall be in an
amount that would be permitted in the case of an advance of a Revolving
Borrowing of the same Type pursuant to Section 2.2 or, in the case of a
Swingline Loan, pursuant to Section 2.4. Each prepayment of a Borrowing shall be
applied ratably to the Loans comprising such Borrowing.

Section 2.12. Mandatory Prepayments.

(a) Within five Business Days of receipt by any Loan Party or any of its
Restricted Subsidiaries of any cash proceeds of any sale or disposition by any
Loan Party or any of its Restricted Subsidiaries of any of its assets (other
than any Excluded Issuance), or any cash proceeds from any casualty insurance
policies or eminent domain, condemnation or similar proceedings, the Borrower
shall prepay the Obligations in an amount equal to all such proceeds, net of
(i) commissions and other transaction costs, fees, expenses and taxes (including
tax distributions required as a result thereof) properly attributable to such
transaction and payable by any Loan Party or any of its Restricted Subsidiaries
in connection therewith (in each case, paid to non-Affiliates) and (ii) any debt
required to be prepaid from such cash proceeds; provided that the Borrower shall
not be required to prepay the Obligations with respect to (i) net proceeds from
the sales or dispositions of assets permitted by Section 7.6(a) or (b), (ii) net
proceeds that are reinvested in assets then used or usable in the business of
the Loan Parties and their Restricted Subsidiaries within 180 days following
receipt thereof, so long as such proceeds are held in Controlled Accounts at
SunTrust Bank or subject to Control Account Agreements until reinvested,
(iii) any designation of an Unrestricted Subsidiary, (iv) any sale or
disposition to a Loan Party and (v) any other net proceeds not described in
clauses (i) through (iv) that, in the aggregate for all such sales,
dispositions, casualty insurance policies or eminent domain, condemnation or
similar proceedings after the Closing Date, do not exceed $10,000,000; provided,
further, that, notwithstanding the foregoing proviso, the Borrower shall be
required to prepay the Obligations with respect to proceeds from the sale of any
Capital Stock of Gulf LNG permitted by Section 7.6(d). Any such prepayment shall
be applied in accordance with subsection (c) of this Section.

(b) No later than the Business Day following the date of receipt by any Loan
Party or any of its Restricted Subsidiaries of any proceeds from any issuance of
Indebtedness by any Loan Party or

 

39



--------------------------------------------------------------------------------

any of its Restricted Subsidiaries, the Borrower shall prepay the Obligations in
an amount equal to all such proceeds, net of underwriting discounts and
commissions and other transaction costs, fees, expenses and taxes (including tax
distributions required as a result thereof) properly attributable to such
transaction and payable by any Loan Party or any of its Restricted Subsidiaries
in connection therewith (in each case, paid to non-Affiliates); provided that
the Borrower shall not be required to prepay the Obligations with respect to
proceeds of Indebtedness permitted under Section 7.1. Any such prepayment shall
be applied in accordance with subsection (c) of this Section.

(c) Any prepayments made by the Borrower pursuant to subsection (a) or (b) of
this Section shall be applied as follows: first, to the Administrative Agent’s
fees and reimbursable expenses then due and payable pursuant to any of the Loan
Documents; second, to all reimbursable expenses of the Lenders and all fees and
reimbursable expenses of the Issuing Bank then due and payable pursuant to any
of the Loan Documents, pro rata to the Lenders and the Issuing Bank based on
their respective pro rata shares of such fees and expenses; third, to interest
and fees then due and payable hereunder, pro rata to the Lenders based on their
respective pro rata shares of such interest and fees; fourth, to the principal
balance of the Swingline Loans, until the same shall have been paid in full, to
the Swingline Lender; fifth, to the principal balance of the Revolving Loans,
until the same shall have been paid in full, pro rata to the Lenders based on
their respective Revolving Commitments; and sixth, to Cash Collateralize the
Letters of Credit in an amount in cash equal to the LC Exposure as of such date
plus any accrued and unpaid fees thereon. The Revolving Commitments of the
Lenders shall not be permanently reduced by the amount of any prepayments made
pursuant to clauses fourth through sixth above, unless an Event of Default has
occurred and is continuing and the Required Lenders so request in writing.

(d) If at any time the aggregate Revolving Credit Exposure of all Lenders
exceeds the Aggregate Revolving Commitment Amount, as reduced pursuant to
Section 2.8 or otherwise, the Borrower shall immediately repay the Swingline
Loans and the Revolving Loans in an amount equal to such excess, together with
all accrued and unpaid interest on such excess amount and any amounts due under
Section 2.19. Each prepayment shall be applied as follows: first, to the
Swingline Loans to the full extent thereof; second, to the Base Rate Loans to
the full extent thereof; and third, to the Eurodollar Loans to the full extent
thereof. If, after giving effect to prepayment of all Swingline Loans and
Revolving Loans, the aggregate Revolving Credit Exposure of all Lenders exceeds
the Aggregate Revolving Commitment Amount, the Borrower shall Cash Collateralize
its reimbursement obligations with respect to all Letters of Credit in an amount
equal to such excess plus any accrued and unpaid fees thereon.

Section 2.13. Interest on Loans.

(a) The Borrower shall pay interest on (i) each Base Rate Loan at the Base Rate
plus the Applicable Margin in effect from time to time and (ii) each Eurodollar
Loan at the Adjusted LIBO Rate for the applicable Interest Period in effect for
such Loan plus the Applicable Margin in effect from time to time.

(b) The Borrower shall pay interest on each Swingline Loan at the Base Rate plus
the Applicable Margin in effect from time to time.

(c) Notwithstanding subsections (a) and (b) of this Section, at the option of
the Required Lenders if an Event of Default has occurred and is continuing
(after giving effect to all applicable grace periods), the Borrower shall pay
interest (“Default Interest”) with respect to any past due amount hereunder
(i) with respect to all Eurodollar Loans, at the rate per annum equal to 200
basis points above the otherwise applicable interest rate for such Eurodollar
Loans for the then-current Interest Period until the last day of such Interest
Period, and (ii) thereafter, and with respect to all Base Rate Loans and all
other Obligations hereunder (other than Loans), at the rate per annum equal to
200 basis points above the otherwise applicable interest rate for Base Rate
Loans.

 

40



--------------------------------------------------------------------------------

(d) Interest on the principal amount of all Loans shall accrue from and
including the date such Loans are made to but excluding the date of any
repayment thereof. Interest on all outstanding Base Rate Loans and Swingline
Loans shall be payable quarterly in arrears on the last day of each March, June,
September and December and on the Revolving Commitment Termination Date.
Interest on all outstanding Eurodollar Loans shall be payable on the last day of
each Interest Period applicable thereto, and, in the case of any Eurodollar
Loans having an Interest Period in excess of three months, on each day which
occurs every three months after the initial date of such Interest Period, and on
the Revolving Commitment Termination Date. Interest on any Loan which is
converted into a Loan of another Type or which is repaid or prepaid shall be
payable on the date of such conversion or on the date of any such repayment or
prepayment (on the amount repaid or prepaid) thereof. All Default Interest shall
be payable on demand.

(e) The Administrative Agent shall determine each interest rate applicable to
the Loans hereunder and shall promptly notify the Borrower and the Lenders of
such rate in writing (or by telephone, promptly confirmed in writing). Any such
determination shall be conclusive and binding for all purposes, absent manifest
error.

Section 2.14. Fees.

(a) The Borrower shall pay to the Administrative Agent for its own account fees
in the amounts and at the times previously agreed upon in writing by the
Borrower and the Administrative Agent.

(b) The Borrower agrees to pay to the Administrative Agent, for the account of
each Lender, a commitment fee, which shall accrue at the Applicable Percentage
per annum (determined daily in accordance with the Pricing Grid) on the daily
amount of the unused Revolving Commitment of such Lender during the Availability
Period. For purposes of computing the commitment fee, the Revolving Commitment
of each Lender shall be deemed used to the extent of the outstanding Revolving
Loans and LC Exposure, but not Swingline Exposure, of such Lender.

(c) The Borrower agrees to pay (i) to the Administrative Agent, for the account
of each Lender, a letter of credit fee with respect to its participation in each
Letter of Credit, which shall accrue at a rate per annum equal to the Applicable
Margin for Eurodollar Loans then in effect on the average daily amount of such
Lender’s LC Exposure attributable to such Letter of Credit during the period
from and including the date of issuance of such Letter of Credit to but
excluding the date on which such Letter of Credit expires or is drawn in full
(including, without limitation, any LC Exposure that remains outstanding after
the Revolving Commitment Termination Date) and (ii) to the Issuing Bank for its
own account a fronting fee, which shall accrue at the rate of 0.175% per annum
on the average daily amount of the LC Exposure (excluding any portion thereof
attributable to unreimbursed LC Disbursements) during the Availability Period
(or until the date that such Letter of Credit is irrevocably cancelled,
whichever is later), as well as the Issuing Bank’s standard fees with respect to
issuance, amendment, renewal or extension of any Letter of Credit or processing
of drawings thereunder.

(d) The Borrower shall pay on the Closing Date to the Administrative Agent, its
affiliates and the Lenders all fees in the Fee Letter that are due and payable
on the Closing Date.

(e) Accrued fees under subsections (b) and (c) of this Section shall be payable
quarterly in arrears on the last day of each March, June, September and
December, commencing on December 31, 2013, and on the Revolving Commitment
Termination Date (and, if later, the date the Loans and LC Exposure shall be
repaid in their entirety); provided that any such fees accruing after the
Revolving Commitment Termination Date shall be payable on demand.

 

41



--------------------------------------------------------------------------------

(f) Anything herein to the contrary notwithstanding, during such period as a
Lender is a Defaulting Lender, such Defaulting Lender will not be entitled to
commitment fees accruing with respect to its Revolving Commitment during such
period pursuant to subsection (b) of this Section or letter of credit fees
accruing during such period pursuant to subsection (c) of this Section (without
prejudice to the rights of the Lenders other than Defaulting Lenders in respect
of such fees); provided that (x) to the extent that a portion of the LC Exposure
of such Defaulting Lender is reallocated to the Non-Defaulting Lenders pursuant
to Section 2.26, such fees that would have accrued for the benefit of such
Defaulting Lender will instead accrue for the benefit of and be payable to such
Non-Defaulting Lenders, pro rata in accordance with their respective Revolving
Commitments, and (y) to the extent any portion of such LC Exposure cannot be so
reallocated, such fees will instead accrue for the benefit of and be payable to
the Issuing Bank. The pro rata payment provisions of Section 2.21 shall
automatically be deemed adjusted to reflect the provisions of this subsection.

Section 2.15. Computation of Interest and Fees.

Interest hereunder based on the Administrative Agent’s prime lending rate shall
be computed on the basis of a year of 365 days (or 366 days in a leap year) and
paid for the actual number of days elapsed (including the first day but
excluding the last day). All other interest and all fees hereunder shall be
computed on the basis of a year of 360 days and paid for the actual number of
days elapsed (including the first day but excluding the last day). Each
determination by the Administrative Agent of an interest rate or fee hereunder
shall be made in good faith and, except for manifest error, shall be final,
conclusive and binding for all purposes.

Section 2.16. Inability to Determine Interest Rates. If, prior to the
commencement of any Interest Period for any Eurodollar Borrowing:

(i) the Administrative Agent shall have determined (which determination shall be
conclusive and binding upon the Borrower) that, by reason of circumstances
affecting the relevant interbank market, adequate means do not exist for
ascertaining LIBOR for such Interest Period, or

(ii) the Administrative Agent shall have received notice from the Required
Lenders that the Adjusted LIBO Rate does not adequately and fairly reflect the
cost to such Lenders of making, funding or maintaining their Eurodollar Loans
for such Interest Period,

the Administrative Agent shall give written notice (or telephonic notice,
promptly confirmed in writing) to the Borrower and to the Lenders as soon as
practicable thereafter. Until the Administrative Agent shall notify the Borrower
and the Lenders that the circumstances giving rise to such notice no longer
exist, (i) the obligations of the Lenders to make Eurodollar Revolving Loans or
to continue or convert outstanding Loans as or into Eurodollar Loans shall be
suspended and (ii) all such affected Loans shall be converted into Base Rate
Loans on the last day of the then current Interest Period applicable thereto
unless the Borrower prepays such Loans in accordance with this Agreement. Unless
the Borrower notifies the Administrative Agent at least one (1) Business Day
before the date of any Eurodollar Borrowing for which a Notice of Revolving
Borrowing or a Notice of Continuation/Conversion has previously been given that
it elects not to borrow, continue or convert to a Eurodollar Borrowing on such
date, then such Revolving Borrowing shall be made as, continued as or converted
into a Base Rate Borrowing.

Section 2.17. Illegality. If any Change in Law shall make it unlawful or
impossible for any Lender to make, maintain or fund any Eurodollar Loan and such
Lender shall so notify the Administrative Agent, the Administrative Agent shall
promptly give notice thereof to the Borrower and the other Lenders, whereupon
until such Lender notifies the Administrative Agent and the Borrower that the

 

42



--------------------------------------------------------------------------------

circumstances giving rise to such suspension no longer exist, the obligation of
such Lender to make Eurodollar Revolving Loans, or to continue or convert
outstanding Loans as or into Eurodollar Loans, shall be suspended. In the case
of the making of a Eurodollar Borrowing, such Lender’s Revolving Loan shall be
made as a Base Rate Loan as part of the same Revolving Borrowing for the same
Interest Period and, if the affected Eurodollar Loan is then outstanding, such
Loan shall be converted to a Base Rate Loan either (i) on the last day of the
then current Interest Period applicable to such Eurodollar Loan if such Lender
may lawfully continue to maintain such Loan to such date or (ii) immediately if
such Lender shall determine that it may not lawfully continue to maintain such
Eurodollar Loan to such date. Notwithstanding the foregoing, the affected Lender
shall, prior to giving such notice to the Administrative Agent, designate a
different Applicable Lending Office if such designation would avoid the need for
giving such notice and if such designation would not otherwise be
disadvantageous to such Lender in the good faith exercise of its discretion.

Section 2.18. Increased Costs.

(a) If any Change in Law shall:

(i) impose, modify or deem applicable any reserve, special deposit or similar
requirement that is not otherwise included in the determination of the Adjusted
LIBO Rate hereunder against assets of, deposits with or for the account of, or
credit extended by, any Lender (except any such reserve requirement reflected in
the Adjusted LIBO Rate) or the Issuing Bank;

(ii) impose on any Lender, the Issuing Bank or the eurodollar interbank market
any other condition affecting this Agreement or any Eurodollar Loans made by
such Lender or any Letter of Credit or any participation therein; or

(iii) subject any Recipient to any Taxes (other than Indemnified Taxes and
Excluded Taxes) on its loans, loan principal, letters of credit, commitments or
other obligations, or its deposits, reserves, other liabilities or capital
attributable thereto;

and the result of any of the foregoing is to increase the cost to such Lender of
making, converting into, continuing or maintaining a Eurodollar Loan or to
increase the cost to such Lender or the Issuing Bank of participating in or
issuing any Letter of Credit or to reduce the amount received or receivable by
such Lender or the Issuing Bank hereunder (whether of principal, interest or any
other amount), then, from time to time, such Lender or the Issuing Bank may
provide the Borrower (with a copy thereof to the Administrative Agent) with
written notice and demand with respect to such increased costs or reduced
amounts, and within five (5) Business Days after receipt of such notice and
demand the Borrower shall pay to such Lender or the Issuing Bank, as the case
may be, such additional amounts as will compensate such Lender or the Issuing
Bank for any such increased costs incurred or reduction suffered.

(b) If any Lender or the Issuing Bank shall have determined that on or after the
date of this Agreement any Change in Law regarding capital requirements or
liquidity requirements has or would have the effect of reducing the rate of
return on such Lender’s or the Issuing Bank’s capital (or on the capital of the
Parent Company of such Lender or the Issuing Bank) as a consequence of its
obligations hereunder or under or in respect of any Letter of Credit to a level
below that which such Lender, the Issuing Bank or such Parent Company could have
achieved but for such Change in Law (taking into consideration such Lender’s or
the Issuing Bank’s policies or the policies of such Parent Company with respect
to capital adequacy or liquidity), then, from time to time, such Lender or the
Issuing Bank may provide the Borrower (with a copy thereof to the Administrative
Agent) with written notice and demand with respect to such reduced amounts, and
within five (5) Business Days after receipt of such notice and demand the
Borrower shall pay to such Lender or the Issuing Bank, as the case may be, such
additional amounts as will compensate such Lender, the Issuing Bank or such
Parent Company for any such reduction suffered.

 

43



--------------------------------------------------------------------------------

(c) A certificate of such Lender or the Issuing Bank setting forth the amount or
amounts necessary to compensate such Lender, the Issuing Bank or the Parent
Company of such Lender or the Issuing Bank, as the case may be, specified in
subsection (a) or (b) of this Section shall be delivered to the Borrower (with a
copy to the Administrative Agent) and shall be conclusive, absent manifest
error.

(d) Failure or delay on the part of any Lender or the Issuing Bank to demand
compensation pursuant to this Section shall not constitute a waiver of such
Lender’s or the Issuing Bank’s right to demand such compensation; provided that
the Borrower shall not be required to compensate a Lender or Issuing Bank or the
Parent Company of such Lender or the Issuing Bank pursuant to this Section for
any increased costs incurred or reductions suffered more than one year prior to
the date that such Lender or Issuing Bank, as the case may be, notifies the
Borrower of the Change in Law giving rise to such increased costs or reductions,
and of such Lender’s or Issuing Bank’s intention to claim compensation therefor.

Section 2.19. Funding Indemnity. In the event of (a) the payment of any
principal of a Eurodollar Loan other than on the last day of the Interest Period
applicable thereto (including as a result of an Event of Default), (b) the
conversion or continuation of a Eurodollar Loan other than on the last day of
the Interest Period applicable thereto, or (c) the failure by the Borrower to
borrow, prepay, convert or continue any Eurodollar Loan on the date specified in
any applicable notice (regardless of whether such notice is withdrawn or
revoked), then, in any such event, the Borrower shall compensate each Lender,
within five (5) Business Days after written demand from such Lender, for any
loss, cost or expense attributable to such event. In the case of a Eurodollar
Loan, such loss, cost or expense shall be deemed to include an amount determined
by such Lender to be the excess, if any, of (A) the amount of interest that
would have accrued on the principal amount of such Eurodollar Loan if such event
had not occurred at the Adjusted LIBO Rate applicable to such Eurodollar Loan
for the period from the date of such event to the last day of the then current
Interest Period therefor (or, in the case of a failure to borrow, convert or
continue, for the period that would have been the Interest Period for such
Eurodollar Loan) over (B) the amount of interest that would accrue on the
principal amount of such Eurodollar Loan for the same period if the Adjusted
LIBO Rate were set on the date such Eurodollar Loan was prepaid or converted or
the date on which the Borrower failed to borrow, convert or continue such
Eurodollar Loan. A certificate as to any additional amount payable under this
Section submitted to the Borrower by any Lender (with a copy to the
Administrative Agent) shall be conclusive, absent manifest error.

Section 2.20. Taxes.

(a) Any and all payments by or on account of any obligation of the Borrower or
any other Loan Party hereunder or under any other Loan Document shall be made
without deduction or withholding for any Taxes; provided that if any applicable
law requires the deduction or withholding of any Tax from any such payment, then
the applicable Withholding Agent shall make such deduction or withholding and
timely pay the full amount deducted or withheld to the relevant Governmental
Authority in accordance with applicable law and, if such Tax is an Indemnified
Tax or Other Tax, then the sum payable by the Borrower or other Loan Party, as
applicable, shall be increased as necessary so that after making all required
deductions and withholdings (including deductions and withholdings of
Indemnified Taxes or Other Taxes applicable to additional sums payable under
this Section) the applicable Recipient shall receive an amount equal to the sum
it would have received had no such deductions or withholdings been made.

 

44



--------------------------------------------------------------------------------

(b) In addition, without limiting the provisions of subsection (a) of this
Section, the Borrower shall timely pay to the relevant Governmental Authority in
accordance with applicable law, or at the option of the Administrative Agent
timely reimburse it for the payment of, any Other Taxes.

(c) The Borrower shall indemnify each Recipient, within ten (10) Business Days
after written demand therefor, for the full amount of any Indemnified Taxes or
Other Taxes paid or payable by such Recipient or required to be withheld or
deducted from a payment to such Recipient (including Indemnified Taxes or Other
Taxes imposed or asserted on or attributable to amounts payable under this
Section) and any penalties, interest and reasonable expenses arising therefrom
or with respect thereto, whether or not such Indemnified Taxes or Other Taxes
were correctly or legally imposed or asserted by the relevant Governmental
Authority; provided, that, the Borrower shall not be required to compensate a
Recipient pursuant to this Section for any Indemnified Taxes or Other Taxes to
the extent a written demand therefor has not been made by such Recipient within
180 days from the earlier of (i) the date on which the Recipient received
written notice of the imposition of such Indemnified Taxes or Other Taxes from
the relevant taxing authority, or (ii) the date on which the Recipient pays such
Indemnified Taxes or Other Taxes. A certificate as to the amount of such payment
or liability delivered to the Borrower by the applicable Recipient (with a copy
to the Administrative Agent in the case of a Recipient other than the
Administrative Agent) shall be conclusive, absent manifest error.

(d) As soon as practicable after any payment of Indemnified Taxes or Other Taxes
by the Borrower or any other Loan Party to a Governmental Authority, the
Borrower or other Loan Party, as applicable, shall deliver to the Administrative
Agent an original or a certified copy of a receipt issued by such Governmental
Authority evidencing such payment, a copy of the return reporting such payment
or other evidence of such payment reasonably satisfactory to the Administrative
Agent.

(e) Tax Forms.

(i) Any Lender that is a U.S. Person shall deliver to the Borrower and the
Administrative Agent, on or prior to the date on which such Lender becomes a
Lender under this Agreement (and from time to time thereafter upon the
reasonable request of the Borrower or the Administrative Agent), duly executed
originals of IRS Form W-9 certifying, to the extent such Lender is legally
entitled to do so, that such Lender is exempt from U.S. federal backup
withholding tax.

(ii) Any Lender that is entitled to an exemption from or reduction of
withholding tax with respect to payments under this Agreement or any other Loan
Document shall deliver to the Borrower and the Administrative Agent, at the time
or times prescribed by applicable law or reasonably requested by the Borrower or
the Administrative Agent, such properly completed and executed documentation
prescribed by applicable law or reasonably requested by the Borrower or the
Administrative Agent as will permit such payments to be made without withholding
or at a reduced rate of withholding. In addition, any Lender, if reasonably
requested by the Borrower or the Administrative Agent, shall deliver such other
documentation prescribed by applicable law or reasonably requested by the
Borrower or the Administrative Agent as will enable the Borrower or the
Administrative Agent to determine whether or not such Lender is subject to
backup withholding or information reporting requirements. Without limiting the
generality of the foregoing, each Lender that is a Foreign Person shall, to the
extent it is legally entitled to do so, (w) on or prior to the date such Lender
becomes a Lender under this Agreement, (x) on or prior to the date on which any
such form or certification expires or becomes obsolete, (y) after the occurrence
of any event requiring a change in the most recent form or certification
previously delivered by it pursuant to this subsection, and (z) from time to
time upon the reasonable request by the Borrower or the Administrative Agent,
deliver to the Borrower and the Administrative Agent (in such number of copies
as shall be requested by the Borrower or the Administrative Agent), whichever of
the following is applicable:

(A) if such Lender is claiming eligibility for benefits of an income tax treaty
to which the United States is a party (x) with respect to payments of interest
under any Loan Document, duly executed originals of IRS Form W-8BEN, or any
successor form thereto, establishing an exemption from, or reduction of, U.S.
federal withholding tax pursuant to the “interest” article of such tax treaty,
and (y) with respect to any other applicable payments under any Loan Document,
duly executed originals of IRS Form W-8BEN, or any successor form thereto,
establishing an exemption from, or reduction of, U.S. federal withholding tax
pursuant to the “business profits” or “other income” article of such tax treaty;

 

45



--------------------------------------------------------------------------------

(B) duly executed originals of IRS Form W-8ECI, or any successor form thereto,
certifying that the payments received by such Lender are effectively connected
with such Lender’s conduct of a trade or business in the United States;

(C) if such Lender is claiming the benefits of the exemption for portfolio
interest under Section 871(h) or Section 881(c) of the Code, duly executed
originals of IRS Form W-8BEN, or any successor form thereto, together with a
certificate (a “U.S. Tax Compliance Certificate”) substantially in the form of
Exhibit B-1 or Exhibit B-2, as applicable, upon which such Lender certifies that
(1) such Lender is not a bank for purposes of Section 881(c)(3)(A) of the Code,
or the obligation of the Borrower hereunder is not, with respect to such Lender,
a loan agreement entered into in the ordinary course of its trade or business,
within the meaning of that Section, (2) such Lender is not a 10% shareholder of
the Borrower within the meaning of Section 871(h)(3) or Section 881(c)(3)(B) of
the Code, (3) such Lender is not a controlled foreign corporation that is
related to the Borrower within the meaning of Section 881(c)(3)(C) of the Code,
and (4) the interest payments in question are not effectively connected with a
U.S. trade or business conducted by such Lender; or

(D) if such Lender is not the beneficial owner (for example, a partnership or a
participating Lender granting a typical participation), duly executed originals
of IRS Form W-8IMY, or any successor form thereto, accompanied by IRS Form W-9,
IRS Form W-8ECI, IRS Form W-8BEN, a U.S. Tax Compliance Certificate
substantially in the form of Exhibit B-3 or Exhibit B-4, as applicable, and/or
other certification documents from each beneficial owner, as applicable.

(iii) Each Lender agrees that if any form or certification it previously
delivered under this Section expires or becomes obsolete or inaccurate in any
respect, it shall update such form or certification or promptly notify the
Borrower and the Administrative Agent in writing of its inability to update such
form or certification.

(f) If a payment made to a Recipient under any Loan Document would be subject to
U.S. federal withholding tax imposed by FATCA if such Recipient were to fail to
comply with the applicable reporting requirements of FATCA (including those
contained in Section 1471(b) or 1472(b) of the Code, as applicable), such
Recipient shall deliver to the Borrower and the Administrative Agent at the time
or times prescribed by law and at such time or times reasonably requested by the
Borrower or the Administrative Agent such documentation prescribed by applicable
law (including as prescribed by Section 1471(b)(3)(C)(i) of the Code) and such
additional documentation reasonably requested by the Borrower or the
Administrative Agent as may be necessary for the Borrower and the Administrative

 

46



--------------------------------------------------------------------------------

Agent to comply with their obligations under FATCA and to determine that such
Recipient has complied with such Recipient’s obligations under FATCA or to
determine the amount to deduct and withhold from such payment. Solely for
purposes of this subparagraph (f), “FATCA” shall include any amendments made to
FATCA after the date of this Agreement.

(g) Treatment of Certain Refunds. If any party determines, in its sole
discretion exercised in good faith, that it has received a refund of any Taxes
as to which it has been indemnified pursuant to this Section (including by the
payment of additional amounts pursuant to Section 2.20(a)), it shall pay to the
indemnifying party an amount equal to such refund (but only to the extent of
indemnity payments made under this Section with respect to the Taxes giving rise
to such refund), net of all out-of-pocket expenses (including Taxes) of such
indemnified party and without interest (other than any interest paid by the
relevant Governmental Authority with respect to such refund). Such indemnifying
party, upon the request of such indemnified party, shall repay to such
indemnified party the amount paid over pursuant to this paragraph (g) (plus any
penalties, interest or other charges imposed by the relevant Governmental
Authority) in the event that such indemnified party is required to repay such
refund to such Governmental Authority. Notwithstanding anything to the contrary
in this paragraph (g), in no event will the indemnified party be required to pay
any amount to an indemnifying party pursuant to this paragraph (g) the payment
of which would place the indemnified party in a less favorable net after-Tax
position than the indemnified party would have been in if the indemnification
payments or additional amounts giving rise to such refund had never been paid.
This paragraph shall not be construed to require any indemnified party to make
available its Tax returns (or any other information relating to its Taxes that
it deems confidential) to the indemnifying party or any other Person.

Section 2.21. Payments Generally; Pro Rata Treatment; Sharing of Set-offs.

(a) The Borrower shall make each payment required to be made by it hereunder
(whether of principal, interest, fees or reimbursement of LC Disbursements, or
of amounts payable under Section 2.18, 2.19 or 2.20, or otherwise) prior to
12:00 noon on the date when due, in immediately available funds, free and clear
of any defenses, rights of set-off, counterclaim, or withholding or deduction of
taxes. Any amounts received after such time on any date may, in the discretion
of the Administrative Agent, be deemed to have been received on the next
succeeding Business Day for purposes of calculating interest thereon. All such
payments shall be made to the Administrative Agent at the Payment Office, except
payments to be made directly to the Issuing Bank or the Swingline Lender as
expressly provided herein and except that payments pursuant to Sections 2.18,
2.19, 2.20 and 10.3 shall be made directly to the Persons entitled thereto. The
Administrative Agent shall distribute any such payments received by it for the
account of any other Person to the appropriate recipient promptly following
receipt thereof. If any payment hereunder shall be due on a day that is not a
Business Day, the date for payment shall be extended to the next succeeding
Business Day, and, in the case of any payment accruing interest, interest
thereon shall be made payable for the period of such extension. All payments
hereunder shall be made in Dollars.

(b) If at any time insufficient funds are received by and available to the
Administrative Agent to pay fully all amounts of principal, unreimbursed LC
Disbursements, interest and fees then due hereunder, such funds shall be applied
as follows: first, to all fees and reimbursable expenses of the Administrative
Agent then due and payable pursuant to any of the Loan Documents; second, to all
reimbursable expenses of the Lenders and all fees and reimbursable expenses of
the Issuing Bank then due and payable pursuant to any of the Loan Documents, pro
rata to the Lenders and the Issuing Bank based on their respective pro rata
shares of such fees and expenses; third, to all interest and fees then due and
payable hereunder, pro rata to the Lenders based on their respective pro rata
shares of such interest and fees; and fourth, to all principal of the Loans and
unreimbursed LC Disbursements then due and payable hereunder, pro rata to the
parties entitled thereto based on their respective pro rata shares of such
principal and unreimbursed LC Disbursements.

 

47



--------------------------------------------------------------------------------

(c) If any Lender shall, by exercising any right of set-off or counterclaim or
otherwise, obtain payment in respect of any principal of or interest on any of
its Loans or participations in LC Disbursements or Swingline Loans that would
result in such Lender receiving payment of a greater proportion of the aggregate
amount of its Revolving Credit Exposure and accrued interest and fees thereon
than the proportion received by any other Lender with respect to its Revolving
Credit Exposure, then the Lender receiving such greater proportion shall
purchase (for cash at face value) participations in the Revolving Credit
Exposure of other Lenders to the extent necessary so that the benefit of all
such payments shall be shared by the Lenders ratably in accordance with the
aggregate amount of principal of and accrued interest on their respective
Revolving Credit Exposure; provided that (i) if any such participations are
purchased and all or any portion of the payment giving rise thereto is
recovered, such participations shall be rescinded and the purchase price
restored to the extent of such recovery, without interest, and (ii) the
provisions of this subsection shall not be construed to apply to any payment
made by the Borrower pursuant to and in accordance with the express terms of
this Agreement or any payment obtained by a Lender as consideration for the
assignment of or sale of a participation in any of its Revolving Credit Exposure
to any assignee or participant, other than to the Borrower or any Subsidiary or
Affiliate thereof (as to which the provisions of this subsection shall apply).
The Borrower consents to the foregoing and agrees, to the extent it may
effectively do so under applicable law, that any Lender acquiring a
participation pursuant to the foregoing arrangements may exercise against the
Borrower rights of set-off and counterclaim with respect to such participation
as fully as if such Lender were a direct creditor of the Borrower in the amount
of such participation.

(d) Unless the Administrative Agent shall have received notice from the Borrower
prior to the date on which any payment is due to the Administrative Agent for
the account of the Lenders or the Issuing Bank hereunder that the Borrower will
not make such payment, the Administrative Agent may assume that the Borrower has
made such payment on such date in accordance herewith and may, in reliance upon
such assumption, distribute to the Lenders or the Issuing Bank, as the case may
be, the amount or amounts due. In such event, if the Borrower has not in fact
made such payment, then each of the Lenders or the Issuing Bank, as the case may
be, severally agrees to repay to the Administrative Agent forthwith on demand
the amount so distributed to such Lender or Issuing Bank with interest thereon,
for each day from and including the date such amount is distributed to it to but
excluding the date of payment to the Administrative Agent, at the greater of the
Federal Funds Rate and a rate determined by the Administrative Agent in
accordance with banking industry rules on interbank compensation.

(e) Notwithstanding anything herein to the contrary, any amount paid by the
Borrower for the account of a Defaulting Lender under this Agreement (whether on
account of principal, interest, fees, reimbursement of LC Disbursements,
indemnity payments or other amounts) will be retained by the Administrative
Agent in a segregated non-interest bearing account until the Revolving
Commitment Termination Date, at which time the funds in such account will be
applied by the Administrative Agent, to the fullest extent permitted by law, in
the following order of priority: first, to the payment of any amounts owing by
such Defaulting Lender to the Administrative Agent under this Agreement; second,
to the payment of any amounts owing by such Defaulting Lender to the Issuing
Bank and the Swingline Lender under this Agreement; third, to the payment of
interest due and payable to the Lenders hereunder that are not Defaulting
Lenders, ratably among them in accordance with the amounts of such interest then
due and payable to them; fourth, to the payment of fees then due and payable to
the Lenders hereunder that are not Defaulting Lenders, ratably among them in
accordance with the amounts of such fees then due and payable to them; fifth, to
the payment of principal and unreimbursed LC Disbursements then due and payable
to the Lenders hereunder that are not Defaulting Lenders, ratably in accordance
with the amounts thereof then due and payable to them; sixth, to the ratable
payment of other

 

48



--------------------------------------------------------------------------------

amounts then due and payable to the Lenders hereunder that are not Defaulting
Lenders; and seventh, to pay amounts owing under this Agreement to such
Defaulting Lender or as a court of competent jurisdiction may otherwise direct.

Section 2.22. Letters of Credit.

(a) During the Availability Period, the Issuing Bank, in reliance upon the
agreements of the other Lenders pursuant to subsections (d) and (e) of this
Section, agrees to issue, at the request of the Borrower, Letters of Credit for
the account of the Borrower on the terms and conditions hereinafter set forth;
provided that (i) each Letter of Credit shall expire on the earlier of (A) the
date one year after the date of issuance of such Letter of Credit (or, in the
case of any renewal or extension thereof, one year after such renewal or
extension) and (B) the date that is five (5) Business Days prior to the
Revolving Commitment Termination Date (provided that any Letter of Credit with a
one-year tenor may provide for the automatic renewal thereof for additional
one-year periods (which, in no event, shall extend beyond the date that is five
(5) Business Days prior to the Revolving Commitment Termination Date (i) unless
otherwise agreed to by the Issuing Bank)); (ii) each Letter of Credit shall be
in a stated amount of at least $10,000; and (iii) the Borrower may not request
any Letter of Credit if, after giving effect to such issuance, (A) the aggregate
LC Exposure would exceed the LC Commitment or (B) the aggregate Revolving Credit
Exposure of all Lenders would exceed the Aggregate Revolving Commitment Amount.
Each Lender shall be deemed to, and hereby irrevocably and unconditionally
agrees to, purchase from the Issuing Bank without recourse a participation in
each Letter of Credit equal to such Lender’s Pro Rata Share of the aggregate
amount available to be drawn under such Letter of Credit on the date of issuance
thereof. Each issuance of a Letter of Credit shall be deemed to utilize the
Revolving Commitment of each Lender by an amount equal to the amount of such
participation.

(b) To request the issuance of a Letter of Credit (or any amendment, renewal or
extension of an outstanding Letter of Credit), the Borrower shall give the
Issuing Bank and the Administrative Agent irrevocable written notice at least
three (3) Business Days prior to the requested date of such issuance specifying
the date (which shall be a Business Day) such Letter of Credit is to be issued
(or amended, renewed or extended, as the case may be), the expiration date of
such Letter of Credit, the amount of such Letter of Credit, the name and address
of the beneficiary thereof and such other information as shall be necessary to
prepare, amend, renew or extend such Letter of Credit. In addition to the
satisfaction of the conditions in Article III, the issuance of such Letter of
Credit (or any amendment which increases the amount of such Letter of Credit)
will be subject to the further conditions that such Letter of Credit shall be in
such form and contain such terms as the Issuing Bank shall approve and that the
Borrower shall have executed and delivered any additional applications,
agreements and instruments relating to such Letter of Credit as the Issuing Bank
shall reasonably require; provided that in the event of any conflict between
such applications, agreements or instruments and this Agreement, the terms of
this Agreement shall control.

(c) At least two (2) Business Days prior to the issuance of any Letter of
Credit, the Issuing Bank will confirm with the Administrative Agent (by
telephone or in writing) that the Administrative Agent has received such notice,
and, if not, the Issuing Bank will provide the Administrative Agent with a copy
thereof. Unless the Issuing Bank has received notice from the Administrative
Agent, on or before the Business Day immediately preceding the date the Issuing
Bank is to issue the requested Letter of Credit, directing the Issuing Bank not
to issue the Letter of Credit because such issuance is not then permitted
hereunder because of the limitations set forth in subsection (a) of this Section
or that one or more conditions specified in Article III are not then satisfied,
then, subject to the terms and conditions hereof, the Issuing Bank shall, on the
requested date, issue such Letter of Credit in accordance with the Issuing
Bank’s usual and customary business practices.

 

49



--------------------------------------------------------------------------------

(d) The Issuing Bank shall examine all documents purporting to represent a
demand for payment under a Letter of Credit promptly following its receipt
thereof. The Issuing Bank shall notify the Borrower and the Administrative Agent
of such demand for payment and whether the Issuing Bank has made or will make a
LC Disbursement thereunder; provided that any failure to give or delay in giving
such notice shall not relieve the Borrower of its obligation to reimburse the
Issuing Bank and the Lenders with respect to such LC Disbursement. The Borrower
shall be irrevocably and unconditionally obligated to reimburse the Issuing Bank
for any LC Disbursements paid by the Issuing Bank in respect of such drawing,
without presentment, demand or other formalities of any kind. Unless the
Borrower shall have notified the Issuing Bank and the Administrative Agent prior
to 11:00 a.m. on the Business Day immediately prior to the date on which such
drawing is honored that the Borrower intends to reimburse the Issuing Bank for
the amount of such drawing in funds other than from the proceeds of Revolving
Loans, the Borrower shall be deemed to have timely given a Notice of Revolving
Borrowing to the Administrative Agent requesting the Lenders to make a Base Rate
Borrowing on the date on which such drawing is honored in an exact amount due to
the Issuing Bank; provided that for purposes solely of such Borrowing, the
conditions precedent set forth in Section 3.2 shall not be applicable. The
Administrative Agent shall notify the Lenders of such Borrowing in accordance
with Section 2.3, and each Lender shall make the proceeds of its Base Rate Loan
included in such Borrowing available to the Administrative Agent for the account
of the Issuing Bank in accordance with Section 2.6. The proceeds of such
Borrowing shall be applied directly by the Administrative Agent to reimburse the
Issuing Bank for such LC Disbursement. For the avoidance of doubt, no Default or
Event of Default shall occur if all LC Disbursements have been fully reimbursed
from proceeds of Revolving Loans made in accordance with this subsection (d).

(e) If for any reason a Base Rate Borrowing may not be (as determined in the
sole discretion of the Administrative Agent), or is not, made in accordance with
the foregoing provisions, then each Lender (other than the Issuing Bank) shall
be obligated to fund the participation that such Lender purchased pursuant to
subsection (a) of this Section in an amount equal to its Pro Rata Share of such
LC Disbursement on and as of the date which such Base Rate Borrowing should have
occurred. Each Lender’s obligation to fund its participation shall be absolute
and unconditional and shall not be affected by any circumstance, including,
without limitation, (i) any set-off, counterclaim, recoupment, defense or other
right that such Lender or any other Person may have against the Issuing Bank or
any other Person for any reason whatsoever, (ii) the existence of a Default or
an Event of Default or the termination of the Aggregate Revolving Commitments,
(iii) any adverse change in the condition (financial or otherwise) of the
Borrower or any of its Subsidiaries, (iv) any breach of this Agreement by the
Borrower or any other Lender, (v) any amendment, renewal or extension of any
Letter of Credit or (vi) any other circumstance, happening or event whatsoever,
whether or not similar to any of the foregoing. On the date that such
participation is required to be funded, each Lender shall promptly transfer, in
immediately available funds, the amount of its participation to the
Administrative Agent for the account of the Issuing Bank. Whenever, at any time
after the Issuing Bank has received from any such Lender the funds for its
participation in a LC Disbursement, the Issuing Bank (or the Administrative
Agent on its behalf) receives any payment on account thereof, the Administrative
Agent or the Issuing Bank, as the case may be, will distribute to such Lender
its Pro Rata Share of such payment; provided that if such payment is required to
be returned for any reason to the Borrower or to a trustee, receiver,
liquidator, custodian or similar official in any bankruptcy proceeding, such
Lender will return to the Administrative Agent or the Issuing Bank any portion
thereof previously distributed by the Administrative Agent or the Issuing Bank
to it.

(f) To the extent that any Lender shall fail to pay any amount required to be
paid pursuant to subsection (d) or (e) of this Section on the due date therefor,
such Lender shall pay interest to the Issuing Bank (through the Administrative
Agent) on such amount from such due date to the date such payment is made at a
rate per annum equal to the Federal Funds Rate; provided that if such Lender
shall fail to make such payment to the Issuing Bank within three (3) Business
Days of such due date, then, retroactively to the due date, such Lender shall be
obligated to pay interest on such amount at the rate set forth in
Section 2.13(c).

 

50



--------------------------------------------------------------------------------

(g) If any Event of Default shall occur and be continuing, on the Business Day
that the Borrower receives notice from the Administrative Agent or the Required
Lenders demanding that its reimbursement obligations with respect to the Letters
of Credit be Cash Collateralized pursuant to this subsection, the Borrower shall
deposit in an account with the Administrative Agent, in the name of the
Administrative Agent and for the benefit of the Issuing Bank and the Lenders, an
amount in cash equal to 105% of the aggregate LC Exposure (that is not already
Cash Collateralized) of all Lenders as of such date plus any accrued and unpaid
fees thereon; provided that such obligation to Cash Collateralize the
reimbursement obligations of the Borrower with respect to the Letters of Credit
shall become effective immediately, and such deposit shall become immediately
due and payable, without demand or notice of any kind, upon the occurrence of
any Event of Default with respect to the Borrower described in Section 8.1(h) or
(i). Such deposit shall be held by the Administrative Agent as collateral for
the payment and performance of the obligations of the Borrower under this
Agreement. The Administrative Agent shall have exclusive dominion and control,
including the exclusive right of withdrawal, over such account. The Borrower
agrees to execute any documents and/or certificates to effectuate the intent of
this subsection. Other than any interest earned on the investment of such
deposits, which investments shall be made at the option and sole discretion of
the Administrative Agent and at the Borrower’s risk and expense, such deposits
shall not bear interest. Interest and profits, if any, on such investments shall
accumulate in such account. Moneys in such account shall be applied by the
Administrative Agent to reimburse the Issuing Bank for LC Disbursements for
which it had not been reimbursed and, to the extent not so applied, shall be
held for the satisfaction of the reimbursement obligations of the Borrower for
the LC Exposure at such time or, if the maturity of the Loans has been
accelerated, with the consent of the Required Lenders, be applied to satisfy
other obligations of the Borrower under this Agreement and the other Loan
Documents. If the Borrower is required to Cash Collateralize its reimbursement
obligations with respect to the Letters of Credit as a result of the occurrence
of an Event of Default, such cash collateral so posted (to the extent not so
applied as aforesaid) shall be returned to the Borrower within three
(3) Business Days after all Events of Default have been cured or waived.

(h) Upon the request of any Lender, but no more frequently than quarterly, the
Issuing Bank shall deliver (through the Administrative Agent) to each Lender and
the Borrower a report describing the aggregate Letters of Credit then
outstanding. Upon the request of any Lender from time to time, the Issuing Bank
shall deliver to such Lender any other information reasonably requested by such
Lender with respect to each Letter of Credit then outstanding.

(i) The Borrower’s obligation to reimburse LC Disbursements hereunder shall be
absolute, unconditional and irrevocable and shall be performed strictly in
accordance with the terms of this Agreement under all circumstances whatsoever
and irrespective of any of the following circumstances:

(i) any lack of validity or enforceability of any Letter of Credit or this
Agreement;

(ii) the existence of any claim, set-off, defense or other right which the
Borrower or any Subsidiary or Affiliate of the Borrower may have at any time
against a beneficiary or any transferee of any Letter of Credit (or any Persons
or entities for whom any such beneficiary or transferee may be acting), any
Lender (including the Issuing Bank) or any other Person, whether in connection
with this Agreement or the Letter of Credit or any document related hereto or
thereto or any unrelated transaction;

 

51



--------------------------------------------------------------------------------

(iii) any draft or other document presented under a Letter of Credit proving to
be forged, fraudulent or invalid in any respect or any statement therein being
untrue or inaccurate in any respect;

(iv) payment by the Issuing Bank under a Letter of Credit against presentation
of a draft or other document to the Issuing Bank that does not comply with the
terms of such Letter of Credit;

(v) any other event or circumstance whatsoever, whether or not similar to any of
the foregoing, that might, but for the provisions of this Section, constitute a
legal or equitable discharge of, or provide a right of set-off against, the
Borrower’s obligations hereunder; or

(vi) the existence of a Default or an Event of Default.

Neither the Administrative Agent, the Issuing Bank, any Lender nor any Related
Party of any of the foregoing shall have any liability or responsibility by
reason of or in connection with the issuance or transfer of any Letter of Credit
or any payment or failure to make any payment thereunder (irrespective of any of
the circumstances referred to above), or any error, omission, interruption, loss
or delay in transmission or delivery of any draft, notice or other communication
under or relating to any Letter of Credit (including any document required to
make a drawing thereunder), any error in interpretation of technical terms or
any consequence arising from causes beyond the control of the Issuing Bank;
provided that the foregoing shall not be construed to excuse the Issuing Bank
from liability to the Borrower to the extent of any actual direct damages (as
opposed to special, indirect (including claims for lost profits or other
consequential damages), or punitive damages, claims in respect of which are
hereby waived by the Borrower to the extent permitted by applicable law)
suffered by the Borrower that are caused by the Issuing Bank’s failure to
exercise due care when determining whether drafts or other documents presented
under a Letter of Credit comply with the terms thereof. The parties hereto
expressly agree that, in the absence of gross negligence or willful misconduct
on the part of the Issuing Bank (as finally determined by a court of competent
jurisdiction), the Issuing Bank shall be deemed to have exercised due care in
each such determination. In furtherance of the foregoing and without limiting
the generality thereof, the parties agree that, with respect to documents
presented that appear on their face to be in substantial compliance with the
terms of a Letter of Credit, the Issuing Bank may, in its sole discretion,
either accept and make payment upon such documents without responsibility for
further investigation, regardless of any notice or information to the contrary,
or refuse to accept and make payment upon such documents if such documents are
not in strict compliance with the terms of such Letter of Credit.

(j) Unless otherwise expressly agreed by the Issuing Bank and the Borrower when
a Letter of Credit is issued and subject to applicable laws, (i) each standby
Letter of Credit shall be governed by the “International Standby Practices 1998”
(ISP98) (or such later revision as may be published by the Institute of
International Banking Law & Practice on any date any Letter of Credit may be
issued), (ii) each documentary Letter of Credit shall be governed by the Uniform
Customs and Practices for Documentary Credits (2007 Revision), International
Chamber of Commerce Publication No. 600 (or such later revision as may be
published by the International Chamber of Commerce on any date any Letter of
Credit may be issued) and (iii) the Borrower shall specify the foregoing in each
letter of credit application submitted for the issuance of a Letter of Credit.

Section 2.23. Increase of Commitments; Additional Lenders.

(a) From time to time after the Closing Date and in accordance with this
Section, the Borrower and one or more Increasing Lenders or Additional Lenders
(each as defined below) may enter into an agreement to increase the aggregate
Revolving Commitments hereunder (each such increase, an “Incremental
Commitment”) so long as the following conditions are satisfied:

(i) the aggregate principal amount of all such Incremental Commitments made
pursuant to this Section shall not exceed $100,000,000 (the principal amount of
each such Incremental Commitment, the “Incremental Commitment Amount”);

 

52



--------------------------------------------------------------------------------

(ii) the Borrower shall execute and deliver such documents and instruments and
take such other actions as may be reasonably required by the Administrative
Agent in connection with and at the time of any such proposed increase;

(iii) at the time of and immediately after giving effect to any such proposed
increase, no Default or Event of Default shall exist and all representations and
warranties of each Loan Party set forth in the Loan Documents shall be true and
correct in all material respects (other than those representations and
warranties that are expressly qualified by a Material Adverse Effect or other
materiality, in which case such representations and warranties shall be true and
correct in all respects) except to the extent any such representation or
warranty is stated to relate solely to an earlier date, in which case such
representation or warranty shall have been true and correct on and as of such
earlier date;

(iv) the MLP and its Restricted Subsidiaries shall be in pro forma compliance
with each of the financial covenants set forth in Article VI as of the most
recently ended Fiscal Quarter for which financial statements are required to
have been delivered, calculated as if any Borrowing made on the date such
Incremental Commitments are established had been funded as of the first day of
the relevant period for testing compliance;

(v) any collateral securing any such Incremental Commitments shall also secure
all other Obligations on a pari passu basis; and

(vi) all terms and conditions with respect to any such Incremental Commitments
shall be the same as those contained in the Loan Documents or otherwise
reasonably satisfactory to the Administrative Agent; provided that any upfront
fees paid with respect to such Incremental Commitments may be greater than the
upfront fees paid with respect to the existing Revolving Commitments.

(b) The Borrower shall provide at least 30 days’ written notice to the
Administrative Agent (who shall promptly provide a copy of such notice to each
Lender) of any proposal to establish an Incremental Commitment. The Borrower
may also, but is not required to, specify any fees offered to those Lenders that
agree to increase the principal amount of their Revolving Commitments (the
“Increasing Lenders”), which fees may be variable based upon the amount by which
any such Lender is willing to increase the principal amount of its Revolving
Commitment. Each Increasing Lender shall as soon as practicable, and in any case
within 15 days following receipt of such notice, specify in a written notice to
the Borrower and the Administrative Agent the amount of such proposed
Incremental Commitment that it is willing to provide. No Lender (or any
successor thereto) shall have any obligation, express or implied, to offer to
increase the aggregate principal amount of its Revolving Commitment, and any
decision by a Lender to increase its Revolving Commitment shall be made in its
sole discretion independently from any other Lender. Only the consent of each
Increasing Lender shall be required for an increase in the aggregate principal
amount of the Revolving Commitments pursuant to this Section. No Lender which
declines to increase the principal amount of its Revolving Commitment may be
replaced with respect to its existing Revolving Commitment as a result thereof
without such Lender’s consent. If any Lender shall fail to notify the Borrower
and the Administrative Agent in writing about whether it will increase its
Revolving Commitment within 15 days after receipt of such notice, such

 

53



--------------------------------------------------------------------------------

Lender shall be deemed to have declined to increase its Revolving Commitment.
The Borrower may accept some or all of the offered amounts or designate new
lenders that are acceptable to the Administrative Agent (such approval not to be
unreasonably withheld, conditioned or delayed) as additional Lenders hereunder
in accordance with this Section (the “Additional Lenders”), which Additional
Lenders may assume all or a portion of such Incremental Commitment. The Borrower
and the Administrative Agent shall have discretion jointly to adjust the
allocation of such Incremental Commitments among the Increasing Lenders and the
Additional Lenders. The sum of the increase in the Revolving Commitments of the
Increasing Lenders plus the Revolving Commitments of the Additional Lenders
shall not in the aggregate exceed the unsubscribed amount of the Incremental
Commitment Amount.

(c) Subject to subsections (a) and (b) of this Section, any increase requested
by the Borrower shall be effective upon delivery to the Administrative Agent of
each of the following documents:

(i) an originally executed copy of an instrument of joinder, in form and
substance reasonably acceptable to the Administrative Agent, executed by the
Borrower, by each Additional Lender and by each Increasing Lender, setting forth
the new Revolving Commitments of such Lenders and setting forth the agreement of
each Additional Lender to become a party to this Agreement and to be bound by
all of the terms and provisions hereof;

(ii) such evidence of appropriate corporate authorization on the part of the
Borrower with respect to such Incremental Commitment and such opinions of
counsel for the Borrower with respect to such Incremental Commitment as the
Administrative Agent may reasonably request;

(iii) a certificate of the Borrower signed by a Responsible Officer, in form and
substance reasonably acceptable to the Administrative Agent, certifying that
each of the conditions in subsection (a) of this Section has been satisfied;

(iv) to the extent requested by any Additional Lender or any Increasing Lender,
executed promissory notes evidencing such Incremental Commitments, issued by the
Borrower in accordance with Section 2.10; and

(v) any other certificates or documents that the Administrative Agent shall
reasonably request, in form and substance reasonably satisfactory to the
Administrative Agent.

Upon the effectiveness of any such Incremental Commitment, the Commitments and
Pro Rata Share of each Lender will be adjusted to give effect to the Incremental
Commitments, and Schedule I shall automatically be deemed amended accordingly.

(d) If the Borrower incurs Incremental Commitments under this Section, the
Borrower shall, after such time, repay and incur Revolving Loans ratably as
between the Incremental Commitments and the Revolving Commitments outstanding
immediately prior to such incurrence. Notwithstanding anything to the contrary
in Section 10.2, the Administrative Agent is expressly permitted to amend the
Loan Documents to the extent necessary to give effect to any increase pursuant
to this Section and mechanical changes necessary or advisable in connection
therewith (including amendments to implement the requirements in the preceding
sentence, amendments to ensure pro rata allocations of Eurodollar Loans and Base
Rate Loans between Loans incurred pursuant to this Section and Loans outstanding
immediately prior to any such incurrence and amendments to implement ratable
participation in Letters of Credit between the Incremental Commitments and the
Revolving Commitments outstanding immediately prior to any such incurrence).

 

54



--------------------------------------------------------------------------------

Section 2.24. Mitigation of Obligations. If any Lender requests compensation
under Section 2.18, or if the Borrower is required to pay any additional amount
to any Lender or any Governmental Authority for the account of any Lender
pursuant to Section 2.20, then such Lender shall use reasonable efforts to
designate a different lending office for funding or booking its Loans hereunder
or to assign its rights and obligations hereunder to another of its offices,
branches or affiliates, if, in the sole judgment of such Lender, such
designation or assignment (i) would eliminate or reduce amounts payable under
Section 2.18 or Section 2.20, as the case may be, in the future and (ii) would
not subject such Lender to any unreimbursed cost or expense and would not
otherwise be disadvantageous to such Lender. The Borrower hereby agrees to pay
all reasonable documented out-of-pocket costs and expenses incurred by any
Lender in connection with such designation or assignment.

Section 2.25. Replacement of Lenders. If (a) any Lender requests compensation
under Section 2.18, or if the Borrower is required to pay any additional amount
to any Lender or any Governmental Authority for the account of any Lender
pursuant to Section 2.20, (b) any Lender is a Defaulting Lender or (c) in
connection with any proposed amendment, modification, termination, waiver or
consent with respect to any of the provisions hereof as contemplated by
Section 10.2(b), the consent of Required Lenders shall have been obtained but
the consent of one or more of such other Lenders (each a “Non-Consenting
Lender”) whose consent is required shall not have been obtained, then the
Borrower may, at its sole expense and effort, upon notice to such Lender and the
Administrative Agent, require such Lender to assign and delegate, without
recourse (in accordance with and subject to the restrictions set forth in
Section 10.4(b)), all of its interests, rights (other than its existing rights
to payments pursuant to Section 2.18 or 2.20, as applicable) and obligations
under this Agreement to an assignee that shall assume such obligations (which
assignee may be another Lender) (a “Replacement Lender”); provided that (i) the
Borrower shall have received the prior written consent of the Administrative
Agent, which consent shall not be unreasonably withheld, conditioned or delayed,
(ii) such Lender shall have received payment of an amount equal to the
outstanding principal amount of all Loans owed to it, accrued interest thereon,
accrued fees and all other amounts payable to it hereunder from the assignee (in
the case of such outstanding principal and accrued interest) and from the
Borrower (in the case of all other amounts), and (iii) in the case of a claim
for compensation under Section 2.18 or payments required to be made pursuant to
Section 2.20, such assignment will result in a reduction in such compensation or
payments, and (iv) in the case of a Non-Consenting Lender, each Replacement
Lender shall consent, at the time of such assignment, to each matter in respect
of which such terminated Lender was a Non-Consenting Lender. A Lender shall not
be required to make any such assignment and delegation if, prior thereto, as a
result of a waiver by such Lender or otherwise, the circumstances entitling the
Borrower to require such assignment and delegation cease to apply.

Section 2.26. Defaulting Lenders.

(a) If a Lender becomes, and during the period it remains, a Defaulting Lender,
the following provisions shall apply, notwithstanding anything to the contrary
in this Agreement:

(i) the LC Exposure and the Swingline Exposure of such Defaulting Lender will,
subject to the limitation in the proviso below, automatically be reallocated
(effective no later than one (1) Business Day after the Administrative Agent has
actual knowledge that such Lender has become a Defaulting Lender) among the
Non-Defaulting Lenders pro rata in accordance with their respective Revolving
Commitments (calculated as if the Defaulting Lender’s Revolving Commitment was
reduced to zero and each Non-Defaulting Lender’s Revolving Commitment had been
increased proportionately); provided that the sum of each Non-Defaulting
Lender’s total Revolving Credit Exposure may not in any event exceed the
Revolving Commitment of such Non-Defaulting Lender as in effect at the time of
such reallocation; and

(ii) to the extent that any portion (the “unreallocated portion”) of the LC
Exposure and the Swingline Exposure of any Defaulting Lender cannot be
reallocated pursuant to clause (i) above for any reason, the Borrower will, not
later than two (2) Business Days after demand by the Administrative Agent (at
the direction of the Issuing Bank and/or the Swingline Lender), (x) Cash
Collateralize the obligations of the Borrower to the Issuing Bank or the
Swingline Lender in respect of such LC Exposure or such Swingline Exposure, as
the case may be, in an amount at least equal to the aggregate amount of the
unreallocated portion of the LC Exposure and the Swingline Exposure of such
Defaulting Lender, (y) in the case of such Swingline Exposure, prepay and/or
Cash Collateralize in full the unreallocated portion thereof, or (z) make other
arrangements satisfactory to the Administrative Agent, the Issuing Bank and the
Swingline Lender in their sole discretion to protect them against the risk of
non-payment by such Defaulting Lender;

 

55



--------------------------------------------------------------------------------

provided that neither any such reallocation nor any payment by a Non-Defaulting
Lender pursuant thereto nor any such Cash Collateralization or reduction will
constitute a waiver or release of any claim the Borrower, the Administrative
Agent, the Issuing Bank, the Swingline Lender or any other Lender may have
against such Defaulting Lender or cause such Defaulting Lender to be a
Non-Defaulting Lender.

(b) If the Borrower, the Administrative Agent, the Issuing Bank and the
Swingline Lender agree in writing in their discretion that any Defaulting Lender
has ceased to be a Defaulting Lender, the Administrative Agent will so notify
the parties hereto, whereupon as of the effective date specified in such notice,
and subject to any conditions set forth therein, the LC Exposure and the
Swingline Exposure of the other Lenders shall be readjusted to reflect the
inclusion of such Lender’s Commitment, and such Lender will purchase at par such
portion of outstanding Revolving Loans of the other Lenders and/or make such
other adjustments as the Administrative Agent may determine to be necessary to
cause the Revolving Credit Exposure of the Lenders to be on a pro rata basis in
accordance with their respective Revolving Commitments, whereupon such Lender
will cease to be a Defaulting Lender, and will be a Non-Defaulting Lender (and
such Revolving Credit Exposure of each Lender will automatically be adjusted on
a prospective basis to reflect the foregoing). If any cash collateral has been
posted with respect to the LC Exposure or the Swingline Exposure of such
Defaulting Lender, the Administrative Agent will promptly return such cash
collateral to the Borrower; provided that no adjustments will be made
retroactively with respect to fees accrued or payments made by or on behalf of
the Borrower while such Lender was a Defaulting Lender; provided, further, that,
except to the extent otherwise expressly agreed by the affected parties, no
change hereunder from Defaulting Lender to Non-Defaulting Lender will constitute
a waiver or release of any claim of any party hereunder arising from such
Lender’s having been a Defaulting Lender.

(c) So long as any Lender is a Defaulting Lender, the Issuing Bank will not be
required to issue, amend, extend, renew or increase any Letter of Credit, and
the Swingline Lender will not be required to fund any Swingline Loans, as
applicable, unless it is satisfied that 100% of the related LC Exposure and
Swingline Exposure after giving effect thereto is fully covered or eliminated by
any combination satisfactory to the Issuing Bank or the Swingline Lender, as the
case may be, of the following:

(i) the Swingline Exposure and the LC Exposure of such Defaulting Lender is
reallocated to the Non-Defaulting Lenders as provided in subsection (a)(i) of
this Section;

(ii) without limiting the provisions of subsection (a)(ii) of this Section, the
Borrower Cash Collateralizes its reimbursement obligations in respect of such
Letter of Credit or such Swingline Loan in an amount at least equal to the
aggregate amount of the unreallocated obligations (contingent or otherwise) of
such Defaulting Lender in respect of such Letter of

 

56



--------------------------------------------------------------------------------

Credit or such Swingline Loan, or the Borrower makes other arrangements
satisfactory to the Administrative Agent, the Issuing Bank and the Swingline
Lender, as the case may be, in their sole discretion to protect them against the
risk of non-payment by such Defaulting Lender; and

(iii) the Borrower agrees that the face amount of such requested Letter of
Credit or the principal amount of such requested Swingline Loan will be reduced
by an amount equal to the unreallocated, non-Cash Collateralized portion thereof
as to which such Defaulting Lender would otherwise be liable, in which case the
obligations of the Non-Defaulting Lenders in respect of such Letter of Credit or
such Swingline Loan will, subject to the limitation in the proviso below, be on
a pro rata basis in accordance with the Commitments of the Non-Defaulting
Lenders, and the pro rata payment provisions of Section 2.21 will be deemed
adjusted to reflect this provision; provided that the sum of each Non-Defaulting
Lender’s total Revolving Credit Exposure may not in any event exceed the
Revolving Commitment of such Non-Defaulting Lender as in effect at the time of
such reduction.

ARTICLE III

CONDITIONS PRECEDENT TO LOANS AND LETTERS OF CREDIT

Section 3.1. Conditions to Effectiveness. The obligations of the Lenders
(including the Swingline Lender) to make Loans and the obligation of the Issuing
Bank to issue any Letters of Credit hereunder shall become effective on the date
on which each of the following conditions is satisfied (or waived in accordance
with Section 10.2):

(a) The Administrative Agent shall have received payment of all fees, expenses
and other amounts due and payable on or prior to the Closing Date (or as
otherwise provided for in the Fee Letter) to the extent invoiced at least two
Business days prior to the Closing Date, including, without limitation,
reimbursement or payment of all out-of-pocket expenses of the Administrative
Agent, the Joint Lead Arrangers and their Affiliates (including reasonable fees,
charges and disbursements of counsel to the Administrative Agent) required to be
reimbursed or paid by the Borrower hereunder or under any other Loan Document.

(b) The Administrative Agent (or its counsel) shall have received the following,
each to be in form and substance reasonably satisfactory to the Administrative
Agent:

(i) a counterpart of this Agreement signed by or on behalf of each party hereto
or written evidence reasonably satisfactory to the Administrative Agent (which
may include telecopy transmission of a signed signature page of this Agreement)
that such party has signed a counterpart of this Agreement;

(ii) a certificate of the Secretary or Assistant Secretary of each Loan Party in
the form of Exhibit 3.1(b)(ii), attaching and certifying copies of its bylaws,
partnership agreement or limited liability company agreement, and of the
resolutions of its board of directors or other equivalent governing body, or
comparable organizational documents and authorizations, authorizing the
execution, delivery and performance of the Loan Documents to which it is a party
and certifying the name, title and true signature of each officer of such Loan
Party executing the Loan Documents to which it is a party;

(iii) certified copies of the articles or certificate of incorporation,
certificate of organization or limited partnership, or other registered
organizational document of each Loan Party, together with certificates of good
standing or existence, as may be available from the Secretary of State of the
jurisdiction of organization of such Loan Party and each other jurisdiction
where such Loan Party is required to be qualified to do business as a foreign
corporation;

 

57



--------------------------------------------------------------------------------

(iv) favorable written opinions of (x) Vinson & Elkins L.L.P., counsel to the
Loan Parties, (y) Helmsing, Leach, Herlong, Newman & Rouse, P.C., Alabama
counsel to the Loan Parties, and (z) counsel in each state in which any
Mortgaged Property for which an amendment will not be executed pursuant to
clause (xii) below is located, in each case addressed to the Administrative
Agent, the Issuing Bank and each of the Lenders and covering such matters
relating to the Loan Parties, the Loan Documents and the transactions
contemplated therein as the Administrative Agent or the Required Lenders shall
reasonably request;

(v) a certificate in the form of Exhibit 3.1(b)(v), dated the Closing Date and
signed by a Responsible Officer, certifying, among other things, that after
giving effect to the funding of the initial Borrowing (x) no Default or Event of
Default exists, (y) all representations and warranties of each Loan Party set
forth in the Loan Documents are true and correct in all material respects (other
than those representations and warranties that are expressly qualified by a
Material Adverse Effect or other materiality, in which case such representations
and warranties are true and correct in all respects) except to the extent any
such representation or warranty is stated to relate solely to an earlier date,
in which case such representation or warranty was true and correct on and as of
such earlier date and (z) since December 31, 2012, there shall have been no
change which has had or could reasonably be expected to have a Material Adverse
Effect;

(vi) a duly executed Notice of Borrowing for the initial Borrowing;

(vii) a duly executed funds disbursement agreement, together with a report
setting forth the sources and uses of the proceeds hereof;

(viii) copies of all consents, approvals, authorizations, registrations, filings
and orders required or advisable to be made or obtained under any Requirement of
Law, or by any Contractual Obligation of any Loan Party, in connection with the
execution, delivery, performance, validity and enforceability of the Loan
Documents or any of the transactions contemplated thereby, and such consents,
approvals, authorizations, registrations, filings and orders shall be in full
force and effect and all applicable waiting periods shall have expired, and no
investigation or inquiry by any Governmental Authority regarding the Commitments
or any transaction being financed with the proceeds thereof shall be ongoing;

(ix) a certificate, dated the Closing Date and signed by a Responsible Officer,
confirming that the MLP and its Subsidiaries, on a consolidated basis, are
Solvent both immediately before and immediately after giving effect to the
funding of the initial Borrowing and the consummation of the transactions
contemplated by the Loan Documents to occur on the Closing Date;

(x) the Guaranty and Security Agreement, duly executed by the Borrower and each
of the Guarantors, together with (A) UCC financing statements and other
applicable documents under the laws of all necessary or appropriate
jurisdictions with respect to the perfection of the Liens granted under the
Guaranty and Security Agreement, as requested by the Administrative Agent in
order to perfect such Liens, duly authorized by such Loan Parties, (B) copies of
favorable UCC, tax, judgment and fixture lien search reports in all necessary or
appropriate jurisdictions and under all legal and trade names of such Loan
Parties, indicating that there are no prior Liens on any of the Collateral other
than Liens permitted by Section 7.2 and Liens released on the Original Closing
Date and (C) a perfection certificate, duly completed and executed by the
Borrower;

 

58



--------------------------------------------------------------------------------

(xi) the Master Reaffirmation Agreement, duly executed by the Borrower and each
of the Guarantors;

(xii) if requested by the Administrative Agent, amendments to the Mortgages
covering all Mortgaged Property, duly executed by each applicable Loan Party,
together with (A) endorsements to the title insurance policies with respect to
such Mortgages in form and substance, and in such amounts, reasonably acceptable
to the Administrative Agent; (B) evidence that counterparts of such amendments
are in form for recording in the recording office of all applicable political
subdivisions and places to the extent necessary or desirable, in the judgment of
the Administrative Agent, to maintain a valid and enforceable first priority
Lien (subject to Permitted Encumbrances) on such Real Estate in favor of the
Administrative Agent for the benefit of the Secured Parties (or in favor of such
other trustee as may be required or desired under local law) together with such
certificates, affidavits, questionnaires or returns as shall be required in
connection with the recording or filing thereof and evidence of payment by the
Borrower of all title policy premiums, escrow charges and related charges,
mortgage recording taxes, fees, charges, costs and expenses required for the
recording of such amendments and issuance of such endorsements referred to
above; and (C) an opinion of counsel in each state in which any Mortgaged
Property for which an amendment will be executed pursuant to this clause
(xii) is located in form and substance and form counsel reasonably satisfactory
to the Administrative Agent;

(xiii) certificates of insurance describing the types and amounts of insurance
(property and liability) maintained by any of the Loan Parties, in each case
naming the Administrative Agent as loss payee or additional insured, as the case
may be, together with lender’s loss payable endorsements;

(xiv) (A) (i) the audited consolidated and consolidating balance sheet of Arc
Terminals LP and its Subsidiaries as of December 31, 2010, December 31, 2011 and
December 31, 2012, and the related audited consolidated and consolidating
statements of income, shareholders’ equity and cash flows for the Fiscal Year
then ended, prepared by PricewaterhouseCoopers LLP, (ii) the audited
consolidated and consolidating balance sheet of Arc Terminals Mobile Holdings
LLC and its Subsidiaries as of December 31, 2010, December 31, 2011 and
December 31, 2012, and the related audited consolidated and consolidating
statements of income, shareholders’ equity and cash flows for the Fiscal Year
then ended, prepared by PricewaterhouseCoopers LLP, and (iii) the audited
balance sheet of Gulf LNG as of December 31, 2011 and December 31, 2012, and the
related audited statements of income, shareholders’ equity and cash flows for
the Fiscal Year then ended, prepared by PricewaterhouseCoopers LLP; (B) (i) the
unaudited consolidated balance sheet of the Borrower and its Subsidiaries as of
March 31, 2013 and June 30, 2013, and the related unaudited consolidated
statements of income and cash flows for the Fiscal Quarter and year-to-date
period then ended, certified by a Responsible Officer, and (ii) the unaudited
balance sheet of Gulf LNG as of March 31, 2013 and June 30, 2013, and the
related unaudited statements of income and cash flows for the Fiscal Quarter and
year-to-date period then ended, as provided to the Borrower by Gulf LNG; and
(C) financial projections of the MLP and its Restricted Subsidiaries on a
quarterly basis for the Fiscal Years ending December 31, 2013 and December 31,
2014 and annually thereafter through December 31, 2018; and

(xv) documentation and information with respect to the Loan Parties required by
regulatory authorities under applicable “know your customer” and anti-money
laundering laws.

 

59



--------------------------------------------------------------------------------

(c) The MLP IPO shall have occurred and resulted in net proceeds of at least
$75,000,000.

Without limiting the generality of the provisions of this Section, for purposes
of determining compliance with the conditions specified in this Section, each
Lender that has signed this Agreement shall be deemed to have consented to,
approved of, accepted or been satisfied with each document or other matter
required hereunder to be consented to, approved by or acceptable or satisfactory
to a Lender unless the Administrative Agent shall have received notice from such
Lender prior to the proposed Closing Date specifying its objection thereto.

Section 3.2. Conditions to Each Credit Event. The obligation of each Lender to
make a Loan on the occasion of any Borrowing and of the Issuing Bank to issue,
amend, renew or extend any Letter of Credit is subject to Section 2.26(c) and
the satisfaction of the following conditions:

(a) at the time of and immediately after giving effect to such Borrowing or the
issuance, amendment, renewal or extension of such Letter of Credit, as
applicable, no Default or Event of Default shall exist;

(b) at the time of and immediately after giving effect to such Borrowing or the
issuance, amendment, renewal or extension of such Letter of Credit, as
applicable, all representations and warranties of each Loan Party set forth in
the Loan Documents shall be true and correct in all material respects (other
than those representations and warranties that are expressly qualified by a
Material Adverse Effect or other materiality, in which case such representations
and warranties shall be true and correct in all respects) except to the extent
any such representation or warranty is stated to relate solely to an earlier
date, in which case such representation or warranty shall have been true and
correct on and as of such earlier date; and

(c) the Borrower shall have delivered the required Notice of Borrowing.

Each Borrowing and each issuance, amendment, renewal or extension of any Letter
of Credit shall be deemed to constitute a representation and warranty by the
Borrower on the date thereof as to the matters specified in subsections (a) and
(b) of this Section.

Section 3.3. Delivery of Documents. All of the Loan Documents, certificates,
legal opinions and other documents and papers referred to in this Article,
unless otherwise specified, shall be delivered to the Administrative Agent for
the account of each of the Lenders and in sufficient counterparts or copies for
each of the Lenders and shall be in form and substance reasonably satisfactory
in all respects to the Administrative Agent.

ARTICLE IV

REPRESENTATIONS AND WARRANTIES

Each of the MLP, the Parent and the Borrower represents and warrants to the
Administrative Agent, each Lender and the Issuing Bank as follows:

Section 4.1. Existence; Power. Each Loan Party and each of its Restricted
Subsidiaries (i) is duly organized, validly existing and in good standing as a
corporation, partnership or limited liability

 

60



--------------------------------------------------------------------------------

company under the laws of the jurisdiction of its organization, (ii) has all
requisite power and authority to carry on its business as now conducted, and
(iii) is duly qualified to do business, and is in good standing, in each
jurisdiction where such qualification is required, except where a failure to be
so qualified could not reasonably be expected to result in a Material Adverse
Effect.

Section 4.2. Organizational Power; Authorization. The execution, delivery and
performance by each Loan Party of the Loan Documents to which it is a party are
within such Loan Party’s organizational powers and have been duly authorized by
all necessary organizational and, if required, shareholder, partner or member
action. Each Loan Document has been duly executed and delivered by each Loan
Party that is a party thereto and, when executed and delivered by such Loan
Party, will constitute valid and binding obligations of such Loan Party,
enforceable against it in accordance with their respective terms, except as may
be limited by applicable bankruptcy, insolvency, reorganization, moratorium or
similar laws affecting the enforcement of creditors’ rights generally and by
general principles of equity.

Section 4.3. Governmental Approvals; No Conflicts. The execution, delivery and
performance by each Loan Party of the Loan Documents to which it is a party
(a) do not require any consent or approval of, registration or filing with, or
any action by, any Governmental Authority, except those as have been obtained or
made and are in full force and effect and except (i) for filings and recordings
necessary to perfect or maintain perfection of the Liens created under the Loan
Documents and (ii) the failure of which to obtain could not reasonably be
expected to have a Material Adverse Effect, (b) will not violate any Requirement
of Law applicable to any Loan Party or any of its Restricted Subsidiaries or any
judgment, order or ruling of any Governmental Authority where such violation
could reasonably be expected to have a Material Adverse Effect, (c) will not
violate or result in a default under any Contractual Obligation of any Loan
Party or any of its Restricted Subsidiaries or any of its assets or give rise to
a right thereunder to require any payment to be made by any Loan Party or any of
its Restricted Subsidiaries where such violation, default or payment could
reasonably be expected to have a Material Adverse Effect and (d) will not result
in the creation or imposition of any Lien on any asset of any Loan Party or any
of its Restricted Subsidiaries, except Liens (if any) created under the Loan
Documents.

Section 4.4. Financial Statements. The Borrower has furnished to the
Administrative Agent:

(a) (i) the audited consolidated and consolidating balance sheet of Arc
Terminals LP and its Subsidiaries as of December 31, 2012, and the related
audited consolidated and consolidating statements of income, shareholders’
equity and cash flows for the Fiscal Year then ended, prepared by
PricewaterhouseCoopers LLP, and (ii) the audited consolidated and consolidating
balance sheet of Arc Terminals Mobile Holdings LLC and its Subsidiaries as of
December 31, 2012, and the related audited consolidated and consolidating
statements of income, shareholders’ equity and cash flows for the Fiscal Year
then ended, prepared by PricewaterhouseCoopers LLP; and

(b) the unaudited consolidated balance sheet of the Borrower and its
Subsidiaries as of March 31, 2013 and June 30, 2013, and the related unaudited
consolidated statements of income and cash flows for the Fiscal Quarter and
year-to-date period then ended, certified by a Responsible Officer.

The financial statements in the foregoing clauses (a) and (b) fairly present in
all material respects the financial condition of the applicable Persons as of
such dates and the results of operations for such periods in conformity in all
material respects with GAAP consistently applied, subject to year-end audit
adjustments and the absence of footnotes in the case of the statements referred
to in clause (b). Since December 31, 2012, there have been no changes with
respect to the Borrower and its Subsidiaries which have had or could reasonably
be expected to have, either individually or in the aggregate, a Material Adverse
Effect.

 

61



--------------------------------------------------------------------------------

Section 4.5. Litigation and Environmental Matters.

(a) No litigation, investigation or proceeding of or before any arbitrators or
Governmental Authorities is pending against or, to the knowledge of the
Borrower, threatened against any Loan Party or any of its Restricted
Subsidiaries (i) that could reasonably be expected to have, either individually
or in the aggregate, a Material Adverse Effect or (ii) which in any manner draws
into question the validity or enforceability of this Agreement or any other Loan
Document.

(b) Except for the matters set forth on Schedule 4.5 or as would otherwise not
reasonably be expected to result in a Material Adverse Effect, no Loan Party nor
any of its Restricted Subsidiaries (i) has failed to comply with any
Environmental Law or to obtain, maintain or comply with any permit, license or
other approval required under any Environmental Law, (ii) has received notice of
any claim with respect to any Environmental Liability or (iii) knows of any
basis for any Environmental Liability.

Section 4.6. Compliance with Laws and Agreements. Each Loan Party and each of
its Restricted Subsidiaries is in compliance with (a) all Requirements of Law
and all judgments, decrees and orders of any Governmental Authority, including,
without limitation, all FERC regulations and orders, to the extent applicable,
and all applicable state regulatory agency regulations and (b) all indentures,
agreements or other instruments binding upon it or its properties, except, in
respect of both clauses (a) and (b), where non-compliance, either individually
or in the aggregate, could not reasonably be expected to result in a Material
Adverse Effect.

Section 4.7. Investment Company Act. No Loan Party nor any of its Restricted
Subsidiaries is (a) an “investment company” or is “controlled” by an “investment
company”, as such terms are defined in, or subject to regulation under, the
Investment Company Act of 1940, as amended and in effect from time to time, or
(b) otherwise subject to any other regulatory scheme limiting its ability to
incur debt or requiring any approval or consent from, or registration or filing
with, any Governmental Authority in connection therewith.

Section 4.8. Taxes. Each Loan Party and each of its Restricted Subsidiaries and
each other Person for whose taxes any Loan Party or any of its Restricted
Subsidiaries could become liable have timely filed or caused to be filed all
Federal income tax returns and all other tax returns that are required to be
filed by them, and have paid all taxes shown to be due and payable on such
returns or on any assessments made against it or its property and all other
taxes, fees or other charges imposed on it or any of its property by any
Governmental Authority, except where (i) the same are currently being contested
in good faith by appropriate proceedings and for which such Loan Party or such
Restricted Subsidiary, as the case may be, has set aside on its books adequate
reserves in accordance with GAAP or (ii) such failure to file such tax returns
or pay such taxes could not reasonably be expected have a Material Adverse
Effect. The charges, accruals and reserves on the books of the MLP and its
Restricted Subsidiaries in respect of such taxes are adequate, and no tax
liabilities that could be materially in excess of the amount so provided are
anticipated. Neither the Borrower nor any of its Restricted Subsidiaries has any
obligation to pay any material taxes of Gulf Coast Asphalt Company, LLC or any
of its Affiliates in connection with the Mobile Acquisition Agreement other than
(i) transfer taxes or (ii) taxes for which the Borrower is indemnified by Gulf
Coast Asphalt Company, LLC under the Mobile Acquisition Agreement.

Section 4.9. Margin Regulations. None of the proceeds of any of the Loans or
Letters of Credit will be used, directly or indirectly, for “purchasing” or
“carrying” any “margin stock” within the

 

62



--------------------------------------------------------------------------------

respective meanings of each of such terms under Regulation U or for any purpose
that violates the provisions of Regulation T, Regulation U or Regulation X. No
Loan Party nor any of its Restricted Subsidiaries is engaged principally, or as
one of its important activities, in the business of extending credit for the
purpose of purchasing or carrying “margin stock”.

Section 4.10. ERISA. Except as would not have a Material Adverse Effect:

(a) Each Plan is in material compliance in form and operation with its terms and
with ERISA and the Code (including, without limitation, the Code provisions
compliance with which is necessary for any intended favorable tax treatment) and
all other applicable laws and regulations.

(b) Each Plan (and each related trust, if any) which is intended to be qualified
under Section 401(a) of the Code has received a favorable determination letter
from the Internal Revenue Service to the effect that it meets the requirements
of Sections 401(a) and 501(a) of the Code covering all applicable tax law
changes, or is comprised of a master or prototype plan that has received a
favorable opinion letter from the Internal Revenue Service, and nothing has
occurred since the date of such determination that would adversely affect such
determination (or, in the case of a Plan with no determination, nothing has
occurred that would adversely affect the issuance of a favorable determination
letter or otherwise adversely affect such qualification).

(c) No ERISA Event has occurred or is reasonably expected to occur.

(d) There exists no Unfunded Pension Liability with respect to any Plan. None of
the Borrower, any of its Subsidiaries or any ERISA Affiliate is making or
accruing an obligation to make contributions, or has, within any of the five
calendar years immediately preceding the date this assurance is given or deemed
given, made or accrued an obligation to make, contributions to any Multiemployer
Plan.

(e) There are no actions, suits or claims pending against or involving a Plan
(other than routine claims for benefits) or, to the knowledge of the Borrower,
any of its Subsidiaries or any ERISA Affiliate, threatened, which would
reasonably be expected to be asserted successfully against any Plan and, if so
asserted successfully, would reasonably be expected either singly or in the
aggregate to result in liability to the MLP or any of its Subsidiaries.

(f) The Borrower, each of its Subsidiaries and each ERISA Affiliate have made
all contributions to or under each Plan and Multiemployer Plan required by law
within the applicable time limits prescribed thereby, by the terms of such Plan
or Multiemployer Plan, respectively, or by any contract or agreement requiring
contributions to a Plan or Multiemployer Plan.

(g) No Plan which is subject to Section 412 of the Code or Section 302 of ERISA
has applied for or received an extension of any amortization period within the
meaning of Section 412 of the Code or Section 303 or 304 of ERISA.

(h) None of the Borrower, any of its Subsidiaries or any ERISA Affiliate have
ceased operations at a facility so as to become subject to the provisions of
Section 4068(a) of ERISA, withdrawn as a substantial employer so as to become
subject to the provisions of Section 4063 of ERISA or ceased making
contributions to any Plan subject to Section 4064(a) of ERISA to which it made
contributions.

(i) Each Non-U.S. Plan has been maintained in compliance with its terms and with
the requirements of any and all applicable laws, statutes, rules, regulations
and orders and has been maintained, where required, in good standing with
applicable regulatory authorities, except as would not reasonably be expected to
result in liability to the MLP or any of its Subsidiaries.

 

63



--------------------------------------------------------------------------------

(j) All contributions required to be made with respect to a Non-U.S. Plan have
been timely made.

(k) Neither the MLP nor any of its Subsidiaries has incurred any obligation in
connection with the termination of, or withdrawal from, any Non-U.S. Plan.

(l) The present value of the accrued benefit liabilities (whether or not vested)
under each Non-U.S. Plan, determined as of the end of the Borrower’s most
recently ended fiscal year on the basis of reasonable actuarial assumptions, did
not exceed the current value of the assets of such Non-U.S. Plan allocable to
such benefit liabilities.

Section 4.11. Ownership of Property; Insurance.

(a) Each Loan Party and each of its Restricted Subsidiaries has good title to,
or valid leasehold interests in, all of its real and personal property material
to the operation of its business, including all such properties reflected in the
most recent consolidated balance sheet of the MLP and its Restricted
Subsidiaries delivered pursuant to Section 5.1 (except as sold or otherwise
disposed of as permitted by Section 7.6), in each case free and clear of Liens
prohibited by this Agreement, but, for the avoidance of doubt, subject to the
Permitted Encumbrances and other Liens permitted by Section 7.2. All leases that
individually or in the aggregate are material to the business or operations of
the MLP and its Restricted Subsidiaries are valid and subsisting and are in full
force.

(b) Each Loan Party and each of its Restricted Subsidiaries owns, or is licensed
or otherwise has the right to use, all patents, trademarks, service marks, trade
names, copyrights and other intellectual property material to its business, and
the use thereof by the MLP and its Restricted Subsidiaries does not, to any such
Person’s knowledge, infringe in any material respect on the rights of any other
Person.

(c) The properties of the MLP and its Restricted Subsidiaries are insured with
financially sound and reputable insurance companies which are not Affiliates of
the Borrower, in such amounts with such deductibles and covering such risks as
are customarily carried by companies engaged in similar businesses and owning
similar properties in localities where the MLP or any applicable Restricted
Subsidiary operates.

(d) Schedule 4.11 lists all of the Real Estate owned by the Loan Parties as of
the Closing Date.

Section 4.12. Disclosure. As of the Closing Date, none of the financial
statements, certificates or other written information (other than the
Projections, estimates and information of a general economic nature) prepared by
or on behalf of the Loan Parties and furnished to the Administrative Agent or
any Lender in connection with the negotiation or syndication of this Agreement
or any other Loan Document (as modified or supplemented by any other written
information so furnished prior to the Closing Date) when taken as a whole
contains any material misstatement of fact or omits to state any material fact
necessary to make the statements therein, in light of the circumstances under
which they were made, not misleading. As of the Closing Date, the Projections
have been prepared in good faith based upon assumptions believed by the Borrower
to be reasonable at the time furnished; it being understood that the Projections
are as to future events and are not to be viewed as facts, that the Projections
are subject to significant uncertainties and contingencies, many of which are
beyond the control of the Loan Parties, that no assurance can be given that any
particular Projections will be realized and that actual results during the
period covered by any Projections may differ from the projected results, and
such difference may be material.

 

64



--------------------------------------------------------------------------------

Section 4.13. Labor Relations. There are no strikes, lockouts or other labor
disputes or grievances against any Loan Party or any of its Restricted
Subsidiaries, or, to any Loan Party’s knowledge, threatened against any Loan
Party or any of its Restricted Subsidiaries, and no significant unfair labor
practice charges or grievances are pending against any Loan Party or any of its
Restricted Subsidiaries, or, to any Loan Party’s knowledge, threatened against
any of them before any Governmental Authority, in each case, that could
reasonably be expected to have a Material Adverse Effect. All payments due from
any Loan Party or any of its Restricted Subsidiaries pursuant to the provisions
of any collective bargaining agreement have been paid or accrued as a liability
on the books of any Loan Party or any such Subsidiary, except where the failure
to do so could not reasonably be expected to have a Material Adverse Effect.

Section 4.14. Subsidiaries. Schedule 4.14 sets forth the name of, the ownership
interest of the applicable Loan Party in, the jurisdiction of incorporation or
organization of, and the type of each Subsidiary of the Borrower and the other
Loan Parties and identifies each Subsidiary that is a Loan Party, in each case
as of the Closing Date. As of the Closing Date, no Subsidiaries are Unrestricted
Subsidiaries.

Section 4.15. Solvency. As of the Closing Date, after giving effect to the
execution and delivery of the Loan Documents and the making of the Loans under
this Agreement to be made on the Closing Date, the MLP and its Subsidiaries, on
a consolidated basis, are Solvent.

Section 4.16. Deposit and Disbursement Accounts. Schedule 4.16 sets forth all
banks and other financial institutions at which any Loan Party maintains deposit
accounts, lockbox accounts, disbursement accounts, investment accounts or other
similar accounts as of the Closing Date, and such Schedule correctly identifies
the name of each financial institution in which the account is held, the type of
the account, and the complete account number therefor.

Section 4.17. Collateral Documents.

(a) The Guaranty and Security Agreement is effective to create in favor of the
Administrative Agent, for the benefit of the Secured Parties, a legal, valid and
enforceable security interest in the Collateral (as defined therein) to the
extent a security interest may be created in such Collateral under Article 9 of
the UCC, and when UCC financing statements in appropriate form are filed in the
offices specified on Schedule 3 to the Guaranty and Security Agreement, the
Guaranty and Security Agreement shall constitute a fully perfected Lien (to the
extent that such Lien may be perfected by the filing of a UCC financing
statement) on, and security interest in, all right, title and interest of the
Loan Parties in such Collateral, in each case prior and superior in right to any
other Person, other than with respect to Liens expressly permitted by
Section 7.2.

(b) Each Mortgage is effective to create in favor of the Administrative Agent,
for the benefit of the Secured Parties, a legal, valid and enforceable Lien on
all of the right, title and interest in and to the Real Estate of the respective
Loan Party covered thereby and the proceeds thereof, and when such Mortgage is
filed in the real estate records where the respective Mortgaged Property is
located, such Mortgage shall constitute a fully perfected Lien on all right,
title and interest of such Loan Party in such Real Estate and the proceeds
thereof, in each case prior and superior in right to any other Person, other
than with respect to Liens expressly permitted by Section 7.2.

(c) (i) Except as set forth in any flood hazard determinations and surveys of
the Mortgaged Property procured by or otherwise delivered to or received by the
Administrative Agent or as

 

65



--------------------------------------------------------------------------------

set forth on Schedule 4.17, no Mortgage encumbers improved real property that is
located in an area that has been identified by the Secretary of Housing and
Urban Development as an area having special flood hazards and in which flood
insurance has been made available under the National Flood Insurance Act of 1968
and (ii) for each Mortgaged Property set forth on Schedule 4.17, the applicable
Loan Party has obtained flood insurance under the National Flood Insurance Act
of 1968 (in accordance with Section 5.15).

Section 4.18. [Reserved].

Section 4.19. OFAC. Neither any Loan Party nor any of its Subsidiaries or, to
its knowledge, any of its Affiliates (i) is a Sanctioned Person, (ii) has any of
its assets in Sanctioned Countries, or (iii) derives any of its operating income
from investments in, or transactions with, Sanctioned Persons or Sanctioned
Countries. No part of the proceeds of any Loans hereunder will be used directly
or indirectly to fund any operations in, finance any investments or activities
in or make any payments to a Sanctioned Person or a Sanctioned Country or for
any payments to any governmental official or employee, political party, official
of a political party, candidate for political office, or anyone else acting in
an official capacity, in order to obtain, retain or direct business or obtain
any improper advantage, in violation of the United States Foreign Corrupt
Practices Act of 1977, as amended and in effect from time to time.

Section 4.20. Patriot Act. Neither any Loan Party nor any of its Subsidiaries is
an “enemy” or an “ally of the enemy” within the meaning of Section 2 of the
Trading with the Enemy Act or any enabling legislation or executive order
relating thereto. Neither any Loan Party nor any or its Subsidiaries is in
violation of (a) the Trading with the Enemy Act, (b) any of the foreign assets
control regulations of the United States Treasury Department (31 C.F.R.,
Subtitle B, Chapter V, as amended) or any enabling legislation or executive
order relating thereto or (c) the Patriot Act. None of the Loan Parties nor any
of its Subsidiaries (i) is a blocked person described in Section 1 of the
Anti-Terrorism Order or (ii) to the best of its knowledge, engages in any
dealings or transactions, or is otherwise associated, with any such blocked
person.

Section 4.21. State and Federal Regulations.

(a) Neither any Loan Party nor any of its Restricted Subsidiaries is a “natural
gas company” under the Natural Gas Act. Neither the Pipeline System nor any
portion of the Pipeline System is used for the transportation of natural gas in
interstate commerce as contemplated in the Natural Gas Act or the Natural Gas
Policy Act, and neither the Pipeline System nor any portion of the Pipeline
System operates as an interstate common carrier as contemplated in the
Interstate Commerce Act and the Energy Policy Act.

(b) Each Loan Party and each of its Restricted Subsidiaries that owns pipelines
and conducts pipeline operations has followed prudent practice in the
hydrocarbon transportation, processing and distribution industries, as
applicable. No Loan Party nor any of its Restricted Subsidiaries that owns any
interest in the Pipeline System has been or is the subject of a complaint,
investigation or other proceeding by any Governmental Authority regarding its
respective rates or practices with respect to the Pipeline System.

(c) As of the Closing Date, no Loan Party nor any of its Restricted Subsidiaries
is liable for any refunds or interest thereon as a result of an order from any
state regulatory agency with jurisdiction over its Terminals.

(d) Without limiting the generality of Section 4.1, except as set forth on
Schedule 4.21, as of the Closing Date no certificate, license, permit, consent,
authorization or order (to the extent

 

66



--------------------------------------------------------------------------------

not otherwise obtained) is required by any Loan Party or any of its Restricted
Subsidiaries from any Governmental Authority to own, operate and maintain its
Terminals, or to transport, process and/or distribute hydrocarbons under
existing contracts and agreements as its Terminals are presently being owned,
operated and maintained.

ARTICLE V

AFFIRMATIVE COVENANTS

Each of the MLP, the Parent and the Borrower covenants and agrees that so long
as any Lender has a Commitment hereunder or any Obligation (other than in
respect of (i) indemnification, expense reimbursement, tax gross-up or yield
protection for which no claim has been made or (ii) Hedging Obligations of
Lender-Related Hedge Providers) remains unpaid or outstanding:

Section 5.1. Financial Statements and Other Information. The Borrower will
deliver to the Administrative Agent and each Lender:

(a) (i) as soon as available and in any event within 105 days after the end of
each Fiscal Year of the MLP and its Subsidiaries, a copy of the annual audited
report for such Fiscal Year for the MLP and its Subsidiaries, containing a
consolidated balance sheet of the MLP and its Subsidiaries as of the end of such
Fiscal Year (including any adjustments necessary to eliminate the accounts of
Unrestricted Subsidiaries (which may be in footnote form only and shall, in any
case, be in detail sufficient to calculate the financial covenants set forth in
Article VI)) and the related consolidated statements of income, stockholders’
equity and cash flows (together with all footnotes thereto) of the MLP and its
Subsidiaries for such Fiscal Year, setting forth in each case, as applicable, in
comparative form the figures for the previous Fiscal Year, all in reasonable
detail and reported on by PricewaterhouseCoopers LLP or other independent public
accountants of nationally recognized standing (without a “going concern” or like
qualification, exception or explanation and without any qualification or
exception as to the scope of such audit) to the effect that such financial
statements present fairly in all material respects the financial condition and
the results of operations of the MLP and its Subsidiaries for such Fiscal Year
on a consolidated basis in accordance with GAAP and that the examination by such
accountants in connection with such consolidated financial statements has been
made in accordance with generally accepted auditing standards; and (ii) as soon
as available and in any event within five Business Days of receipt by the
Borrower from Gulf LNG, a copy of the annual audited report for such Fiscal Year
of Gulf LNG, containing a balance sheet as of the end of such Fiscal Year and
the related statements of income, stockholders’ equity and cash flows (together
with all footnotes thereto) for such Fiscal Year, setting forth in each case, as
applicable, in comparative form the figures for the previous Fiscal Year, in
each case, to the extent and as provided to the Borrower by Gulf LNG;

(b) (i) as soon as available and in any event within 50 days after the end of
each Fiscal Quarter of the MLP and its Subsidiaries, an unaudited consolidated
balance sheet of the MLP and its Subsidiaries as of the end of such Fiscal
Quarter (including any adjustments necessary to eliminate the accounts of
Unrestricted Subsidiaries (which may be in footnote form only and shall, in any
case, be in detail sufficient to calculate the financial covenants set forth in
Article VI))) and the related unaudited consolidated statements of income and
cash flows of the MLP and its Subsidiaries for such Fiscal Quarter and the then
elapsed portion of such Fiscal Year, setting forth in each case, as applicable,
in comparative form the figures for the corresponding Fiscal Quarter and the
corresponding portion of the previous Fiscal Year; and (ii) as soon as available
and in any event within five Business Days of receipt by the Borrower from Gulf
LNG, an unaudited balance sheet of Gulf LNG as of the end of the Fiscal Quarter
of Gulf LNG and the related unaudited statements of income and cash flows of
Gulf LNG for such Fiscal Quarter and the then elapsed portion of such Fiscal
Year, setting forth in each case, as applicable, in comparative form the figures
for the corresponding Fiscal Quarter and the corresponding portion of the
previous Fiscal Year, in each case, to the extent and as provided to the
Borrower by Gulf LNG;

 

67



--------------------------------------------------------------------------------

(c) concurrently with the delivery of the financial statements referred to in
subsections (a) and (b) of this Section (other than the financial statements for
the fourth Fiscal Quarter of each Fiscal Year delivered pursuant to subsection
(b) of this Section), a Compliance Certificate signed by a Responsible Officer
(i) certifying as to whether there exists a Default or Event of Default on the
date of such certificate and, if a Default or an Event of Default then exists,
specifying the details thereof and the action which the Borrower has taken or
proposes to take with respect thereto, (ii) setting forth in reasonable detail
calculations demonstrating compliance with the financial covenants set forth in
Article VI, (iii) specifying any change in the legal name or type of
organization of any Subsidiary as of the end of such Fiscal Year or Fiscal
Quarter from the Subsidiaries identified to the Administrative Agent and the
Lenders on the Closing Date or as of the most recent Fiscal Year or Fiscal
Quarter, as the case may be, (iv) describing any change in GAAP or the
application thereof which has occurred since the date of the most recently
delivered audited financial statements of the MLP and its Subsidiaries to the
extent the same has had a material effect on the financial statements
accompanying such Compliance Certificate and (v) certifying that the percentage
of Consolidated EBITDA directly attributable to Unrestricted Subsidiaries and
any assets of the MLP and its Restricted Subsidiaries for which the Secured
Parties do not have a valid, perfected security interest (other than any Capital
Stock of Gulf LNG) does not exceed 20% of total Consolidated EBITDA of the MLP
and its Restricted Subsidiaries;

(d) concurrently with the delivery of the financial statements referred to in
subsection (a) above, a certificate of the accounting firm that reported on such
financial statements stating whether they obtained any knowledge during the
course of their examination of such financial statements of any Default or Event
of Default (which certificate may be limited to the extent required by
accounting rules or guidelines); provided that if, as a matter of policy, such
accountants cease to provide such certifications, the Borrower will not be
required to deliver such certifications;

(e) as soon as available and in any event within 60 days after the end of the
calendar year, forecasts and a pro forma budget for the succeeding Fiscal Year,
containing a balance sheet and statements of income and cash flows; and

(f) promptly following any request therefor, such other information regarding
the results of operations, business affairs and financial condition of the MLP
or any of its Subsidiaries as the Administrative Agent may reasonably request.

So long as the MLP is required to file periodic reports under Section 13(a) or
Section 15(d) of the Exchange Act, documents required to be delivered pursuant
to this Section 5.1 may be delivered electronically and shall be deemed to have
been so delivered on the date (i) on which the MLP posts such documents, or
provides a link thereto, on its website (located on the date hereof at
www.arcxlp.com) or (ii) on which such documents are posted on the MLP’s behalf
on the website of the United States Securities and Exchange Commission or the
website of the System for Electronic Document Analysis and Retrieval (SEDAR) or
on IntraLinks or another relevant website, if any, to which each Lender and the
Administrative Agent have access (whether a commercial third-party website or
whether sponsored by the Administrative Agent); provided that the Borrower shall
notify the Administrative Agent of the posting of any such documents, and the
Administrative Agent shall in turn give the Lenders notice of such posting.

Section 5.2. Notices of Material Events. The Borrower will furnish to the
Administrative Agent, promptly after any Responsible Officer of any Loan Party
obtains knowledge thereof, written notice of the following:

(a) the occurrence of any Default or Event of Default;

 

68



--------------------------------------------------------------------------------

(b) the filing or commencement of, or any material development in, any action,
suit or proceeding by or before any arbitrator or Governmental Authority against
the MLP or any of its Restricted Subsidiaries which could reasonably be expected
to result in a Material Adverse Effect;

(c) the occurrence of any event or any other development by which the MLP or any
of its Restricted Subsidiaries (i) fails to comply with any Environmental Law or
to obtain, maintain or comply with any permit, license or other approval
required under any Environmental Law, (ii) receives notice of any claim with
respect to any Environmental Liability, or (iii) becomes aware of any basis for
any Environmental Liability, which, either individually or in the aggregate in
the case of clauses (i), (ii) and (iii) above, could reasonably be expected to
result in a Material Adverse Effect;

(d) promptly and in any event within 45 days after (i) the Borrower, any of its
Subsidiaries or any ERISA Affiliate knows or has reason to know that any ERISA
Event has occurred, a certificate of a Responsible Officer describing such ERISA
Event and the action, if any, proposed to be taken with respect to such ERISA
Event and a copy of any notice filed with the PBGC or the IRS pertaining to such
ERISA Event and any notices received by the Borrower, such Subsidiary or such
ERISA Affiliate from the PBGC or any other governmental agency with respect
thereto, and (ii) becoming aware (1) that there has been a material increase in
Unfunded Pension Liabilities (not taking into account Plans with negative
Unfunded Pension Liabilities) since the date the representations hereunder are
given or deemed given, or from any prior notice, as applicable, (2) of the
existence of any material Withdrawal Liability, (3) of the adoption of, or the
commencement of contributions to, any Plan subject to Section 412 of the Code by
the Borrower, any of its Subsidiaries or any ERISA Affiliate, or (4) of the
adoption of any amendment to a Plan subject to Section 412 of the Code which
results in a material increase in contribution obligations of the Borrower, any
of its Subsidiaries or any ERISA Affiliate, a detailed written description
thereof from a Responsible Officer;

(e) the occurrence of any default or event of default, or the receipt by the
Borrower or any of its Subsidiaries of any written notice of an alleged default
or event of default, with respect to any Material Indebtedness of any Loan Party
or any of its Restricted Subsidiaries;

(f) the establishment of any Bank Product with any Bank Product Provider or any
Hedging Obligation with any Lender-Related Hedge Provider; and

(g) prompt notice of any termination (other than in accordance with its terms)
of any Material Agreement that, individually or in the aggregate, could
reasonably be expected to result in a reduction in revenue or Pro Forma Adjusted
EBITDA of 10% or more on a consolidated basis from the prior Fiscal Year;

(h) any other development that is specific to the Loan Parties and their
Restricted Subsidiaries (and not a matter of general public knowledge) that
results in, or could reasonably be expected to result in, a Material Adverse
Effect.

The Borrower will furnish to the Administrative Agent and each Lender the
following:

(x) promptly and in any event at least 30 days prior thereto, notice of any
change (i) in any Loan Party’s legal name, (ii) in any Loan Party’s chief
executive office, its principal place of business or any office in which it
primarily maintains books or records, (iii) in any Loan Party’s identity or
form, (iv) in any Loan Party’s federal taxpayer identification number or
organizational number or (v) in any Loan Party’s jurisdiction of organization;
and

 

69



--------------------------------------------------------------------------------

(y) promptly, and in any event within 30 days after receipt thereof, a copy of
any material environmental report or site assessment (e.g., ASTM, Phase I, Phase
II or compliance evaluations) obtained by or for any Loan Party or any of its
Restricted Subsidiaries after the Closing Date on any Real Estate.

Each notice or other document delivered under this Section shall be accompanied
by a written statement of a Responsible Officer setting forth the details of the
event or development requiring such notice or other document and any action
taken or proposed to be taken with respect thereto.

Section 5.3. Existence; Conduct of Business. Each Loan Party will, and will
cause each of its Restricted Subsidiaries to, do or cause to be done all things
necessary to preserve, renew and maintain in full force and effect (i) its legal
existence and (ii) its respective rights, licenses, permits, privileges,
franchises, patents, copyrights, trademarks and trade names except, in the case
of this clause (ii), where the failure so to do could not reasonably be expected
to have a Material Adverse Effect; provided that nothing in this Section shall
prohibit any merger, consolidation, liquidation or dissolution permitted under
Section 7.3, any asset sale or disposition permitted under Section 7.6 or any
other transaction expressly permitted under this Agreement.

Section 5.4. Compliance with Laws. Each Loan Party will, and will cause each of
its Restricted Subsidiaries to, comply with all laws, rules, regulations and
requirements of any Governmental Authority applicable to its business and
properties, including, without limitation, all Environmental Laws, ERISA and
OSHA, except where the failure to do so, either individually or in the
aggregate, could not reasonably be expected to result in a Material Adverse
Effect.

Section 5.5. Payment of Obligations. Each Loan Party will, and will cause each
of its Restricted Subsidiaries to, pay and discharge at or before maturity all
of its obligations and liabilities (including, without limitation, all taxes,
assessments and other governmental charges, levies and all other claims that
could result in a statutory Lien) before the same shall become delinquent or in
default, except where (a) the validity or amount thereof is being contested in
good faith by appropriate proceedings and such Loan Party or such Restricted
Subsidiary has set aside on its books adequate reserves with respect thereto in
accordance with GAAP or (b) the failure to make such payment or discharge could
not reasonably be expected to result in a Material Adverse Effect.

Section 5.6. Books and Records. Each Loan Party will, and will cause each of its
Restricted Subsidiaries to, keep proper books of record and account in which
full, true and correct entries shall be made of all dealings and transactions in
relation to its business and activities to the extent necessary to prepare the
consolidated financial statements of the MLP in conformity with GAAP.

Section 5.7. Visitation and Inspection. Each Loan Party will, and will cause
each of its Restricted Subsidiaries to, permit any representatives of the
Administrative Agent and the Lenders, acting on a coordinated basis, to visit
and inspect (at the expense of the Administrative Agent or Lender, as
applicable) its properties, to examine its books and records and to make copies
and take extracts therefrom except where such examination could reasonably
jeopardize an applicable privilege, and to discuss its affairs, finances and
accounts with any of its officers and with its independent certified public
accountants, all at such reasonable times, during normal business hours, and
after reasonable prior notice to the Borrower; provided that, unless an Event of
Default shall have occurred and be continuing, the Administrative Agent and the
Lenders shall not exercise such rights under this Section 5.7 more often than
once per year.

Section 5.8. Maintenance of Properties; Insurance. Each Loan Party will, and
will cause each of its Restricted Subsidiaries to, (a) keep and maintain all
property material to the conduct of its business (including, without limitation,
all Terminals) in good working order and condition, ordinary

 

70



--------------------------------------------------------------------------------

wear and tear excepted, except where such failure could not reasonably be
expected to result in a Material Adverse Effect, (b) maintain with financially
sound and reputable insurance companies which are not Affiliates of the Borrower
(i) insurance with respect to its properties and business, and the properties
and business of its Restricted Subsidiaries, against loss or damage of the kinds
customarily insured against by companies in the same or similar businesses
operating in the same or similar locations and (ii) all insurance required to be
maintained pursuant to the Collateral Documents, and will, upon request of the
Administrative Agent or any Lender, acting on a coordinated basis, furnish to
each Lender at reasonable intervals a certificate of a Responsible Officer
setting forth the nature and extent of all insurance maintained by the MLP and
its Restricted Subsidiaries in accordance with this Section, and (c) at all
times shall name the Administrative Agent as additional insured on all liability
policies of the MLP and its Restricted Subsidiaries and as loss payee (pursuant
to a loss payee endorsement reasonably approved by the Administrative Agent) on
all casualty and property insurance policies of the MLP and its Restricted
Subsidiaries.

Section 5.9. Use of Proceeds; Margin Regulations. The Borrower will use the
proceeds of all Loans to provide for working capital needs and capital
expenditures relating to Terminal construction, to pay fees, costs and expenses
incurred by the Loan Parties in connection with the MLP IPO and the transactions
contemplated by this Agreement and the other Loan Documents and for other
general corporate purposes of the Loan Parties and their Restricted Subsidiaries
(including Permitted Acquisitions and Restricted Payments permitted under
Section 7.5). No part of the proceeds of any Loan will be used, whether directly
or indirectly, for any purpose that would violate any rule or regulation of the
Board of Governors of the Federal Reserve System, including Regulation T,
Regulation U or Regulation X. All Letters of Credit will be used for general
corporate purposes.

Section 5.10. Casualty and Condemnation. The Borrower (a) will furnish to the
Administrative Agent and the Lenders prompt written notice of any casualty or
other insured damage to any material portion of the Collateral or the
commencement of any action or proceeding for the taking of any material portion
of the Collateral under power of eminent domain or by condemnation or similar
proceeding and (b) will ensure that the net cash proceeds of any such event
(whether in the form of insurance proceeds, condemnation awards or otherwise)
are collected and applied in accordance with the applicable provisions of this
Agreement and the Collateral Documents.

Section 5.11. Cash Management. Each Loan Party will, and will cause each of its
Subsidiary Loan Parties to:

(a) maintain all cash management and treasury business with SunTrust Bank or a
Permitted Third Party Bank, including, without limitation, all deposit accounts,
disbursement accounts, investment accounts and lockbox accounts (other than
zero-balance accounts for the purpose of managing local disbursements and
payroll, withholding and other fiduciary accounts, all of which the Loan Parties
may maintain without restriction) (each such deposit account, disbursement
account, investment account and lockbox account, a “Controlled Account”); each
Controlled Account shall be a cash collateral account, with all cash, checks and
other similar items of payment in such account securing payment of the
Obligations, and in which each Loan Party shall have granted a first priority
Lien to the Administrative Agent, on behalf of the Secured Parties, perfected
either automatically under the UCC (with respect to Controlled Accounts at
SunTrust Bank) or subject to Control Account Agreements; and

(b) at any time after the occurrence and during the continuance of an Event of
Default, at the request of the Required Lenders, each Loan Party will, and will
cause each of its Subsidiary Loan Parties to, cause all payments constituting
proceeds of accounts or other Collateral to be directed into lockbox accounts
under agreements in form and substance satisfactory to the Administrative Agent.

 

71



--------------------------------------------------------------------------------

Section 5.12. Additional Subsidiaries and Collateral.

(a) In the event that, subsequent to the Closing Date, any Person becomes a
Domestic Subsidiary of any Loan Party, whether pursuant to formation,
acquisition or otherwise, (x) the Borrower shall promptly notify the
Administrative Agent and the Lenders thereof and (y) within 30 days after such
Person becomes a Domestic Subsidiary that is a Restricted Subsidiary, the
Borrower shall cause such Domestic Subsidiary (i) to become a new Guarantor and
to grant Liens in favor of the Administrative Agent in all of its personal
property by executing and delivering to the Administrative Agent a supplement to
the Guaranty and Security Agreement in form and substance reasonably
satisfactory to the Administrative Agent, executing and delivering a Copyright
Security Agreement, a Patent Security Agreement and a Trademark Security
Agreement, as applicable, and authorizing and delivering, at the request of the
Administrative Agent, such UCC financing statements or similar instruments
required by the Administrative Agent to perfect the Liens in favor of the
Administrative Agent and granted under any of the Loan Documents, (ii) to grant
Liens in favor of the Administrative Agent in all fee interests in Real Estate
with an individual value exceeding $2,500,000 by executing and delivering to the
Administrative Agent such Real Estate Documents as the Administrative Agent
shall require, and (iii) to deliver all such other documentation (including,
without limitation, certified organizational documents, resolutions, lien
searches, title insurance policies, surveys, environmental reports and legal
opinions) and to take all such other actions as such Subsidiary would have been
required to deliver and take pursuant to Section 3.1 if such Subsidiary had been
a Loan Party on the Closing Date or that such Subsidiary would be required to
deliver pursuant to Section 5.13 with respect to any Real Estate. In addition,
within 30 days after the date any Person becomes a Domestic Subsidiary of any
Loan Party or any of its Subsidiary Loan Parties, the applicable Loan Party
shall, or shall cause the applicable Subsidiary Loan Party to, (i) pledge all of
the Capital Stock of such Domestic Subsidiary to the Administrative Agent as
security for the Obligations by executing and delivering a supplement to the
Guaranty and Security Agreement in form and substance reasonably satisfactory to
the Administrative Agent, and (ii) deliver any original certificates evidencing
such pledged Capital Stock to the Administrative Agent, together with
appropriate powers executed in blank.

(b) In the event that, subsequent to the Closing Date, any Person becomes a
Foreign Subsidiary, whether pursuant to formation, acquisition or otherwise,
(x) the Borrower shall promptly notify the Administrative Agent and the Lenders
thereof and (y) to the extent such Foreign Subsidiary is owned directly by any
Loan Party or any Subsidiary Loan Party that is a U.S. Person, within 60 days
after such Person becomes a Foreign Subsidiary or, if the Administrative Agent
determines in its sole discretion that the Borrower is working in good faith,
such longer period as the Administrative Agent shall permit not to exceed 60
additional days, the applicable Loan Party shall, or shall cause the applicable
Subsidiary Loan Party to, (i) pledge 65% of the issued and outstanding voting
Capital Stock and 100% of the issued and outstanding non-voting Capital Stock of
such Foreign Subsidiary, as applicable, to the Administrative Agent as security
for the Obligations pursuant to a pledge agreement in form and substance
satisfactory to the Administrative Agent, (ii) deliver any original certificates
evidencing such pledged Capital Stock to the Administrative Agent, together with
appropriate powers executed in blank, and (iii) deliver all such other
documentation (including, without limitation, certified organizational
documents, resolutions, lien searches and legal opinions) and to take all such
other actions as the Administrative Agent may reasonably request.

(c) The Borrower agrees that, following the delivery of any Collateral Documents
required to be executed and delivered by this Section, the Administrative Agent
shall have a valid and enforceable, first priority perfected Lien on the
property required to be pledged pursuant to subsections (a) and (b) of this
Section (to the extent that such Lien can be perfected by execution, delivery or
recording of the Collateral Documents or UCC financing statements, or possession
of such Collateral), free and clear of all Liens other than Liens expressly
permitted by Section 7.2. All actions to be taken pursuant to this Section shall
be at the expense of the Borrower or the applicable Loan Party, and shall be
taken to the reasonable satisfaction of the Administrative Agent.

 

72



--------------------------------------------------------------------------------

Section 5.13. Additional Real Estate; Leased Locations.

(a) To the extent otherwise permitted hereunder, if any Loan Party proposes to
acquire a fee simple interest in Real Estate with an individual value exceeding
$2,500,000 after the Closing Date, it shall at the time of such acquisition
provide to the Administrative Agent all Real Estate Documents requested by the
Administrative Agent granting the Administrative Agent a first priority Lien on
such Real Estate (subject to Liens permitted by Section 7.2), together with all
material environmental audits and reports (e.g., ASTM, Phase I, Phase II or
compliance evaluations), title insurance policies, real property surveys, flood
zone reports, evidence of compliance with zoning and building laws,
environmental indemnities, legal opinions, supplemental casualty and flood
insurance and other documents, instruments and agreements reasonably requested
by the Administrative Agent, in each case in form and substance reasonably
satisfactory to the Administrative Agent.

(b) To the extent otherwise permitted hereunder, if any Loan Party proposes to
lease any Real Estate for which lease payments made by such Loan Party would
exceed $2,500,000 in any calendar year, the Borrower shall first provide to the
Administrative Agent a copy of such lease and shall use commercially reasonable
efforts to provide to the Administrative Agent a Collateral Access Agreement
from the landlord of such leased property, which agreement or letter shall be
reasonably satisfactory in form and substance to the Administrative Agent;
provided that if the Borrower is unable to deliver any such Collateral Access
Agreement after using its commercially reasonable efforts to do so, the
Administrative Agent shall waive the foregoing requirement in its reasonable
discretion.

Section 5.14. Further Assurances. Each Loan Party will, and will cause each of
its Restricted Subsidiaries to, execute any and all further documents, financing
statements, agreements and instruments, and take all such further actions
(including the filing and recording of financing statements, fixture filings,
Mortgages and other documents), which may be required under any applicable law,
or which the Administrative Agent or the Required Lenders may reasonably
request, to effectuate the transactions contemplated by the Loan Documents or to
grant, preserve, protect or perfect the Liens created by the Collateral
Documents or the validity or priority of any such Lien, all at the expense of
the Borrower. The Borrower also agrees to provide to the Administrative Agent,
from time to time upon request, evidence reasonably satisfactory to the
Administrative Agent as to the perfection and priority of the Liens created or
intended to be created by the Collateral Documents.

Section 5.15. Flood Insurance. Each Loan Party will, and will cause each of its
Subsidiary Loan Parties to, with respect to each portion of Mortgaged Property
on which improvements are located, (a) provide the Administrative Agent with (or
confirm that the Administrative Agent has otherwise obtained) a standard flood
hazard determination for such Mortgaged Property and (b) if the improvements on
such Mortgaged Property are located in a “flood hazard area” in any Flood
Insurance Rate Map published by the Federal Emergency Management Agency (or any
successor agency), obtain flood insurance in such total amount as the
Administrative Agent or the Required Lenders may from time to time reasonably
require, and otherwise comply with the National Flood Insurance Program as set
forth in the Flood Disaster Protection Act of 1973, as amended from time to
time. In addition, to the extent any Loan Party fails to obtain or maintain
satisfactory flood insurance required pursuant to the preceding sentence with
respect to any Mortgaged Property, after thirty (30) days’ prior written notice
by the Administrative Agent to the Borrower (so long as there is no Event of
Default), the Administrative Agent shall be permitted, in its sole discretion,
to obtain forced placed insurance at the Borrower’s expense to ensure compliance
with any applicable flood insurance laws.

 

73



--------------------------------------------------------------------------------

Section 5.16. Designation and Conversion of Restricted Subsidiaries and
Unrestricted Subsidiaries.

(a) Unless designated as an Unrestricted Subsidiary in accordance with
Section 5.16(b), any Person that becomes a Subsidiary of any Loan Party or any
of its Restricted Subsidiaries shall be classified as a Restricted Subsidiary.

(b) The Borrower may designate, by prior written notice thereof to the
Administrative Agent, any Restricted Subsidiary, including a newly formed or
newly acquired Subsidiary, as an Unrestricted Subsidiary if, immediately prior
and immediately after giving effect to such designation, (i) (A) the
representations and warranties of the Loan Parties and the Restricted
Subsidiaries contained in each of the Loan Documents are true and correct in all
material respects (other than those representations and warranties that are
expressly qualified by a Material Adverse Effect or other materiality, in which
case such representations and warranties shall be true and correct in all
respects) on and as of such date as if made on and as of the date of such
designation (or, if stated to have been made expressly as of an earlier date,
were true and correct in all material respects (other than those representations
and warranties that are expressly qualified by a Material Adverse Effect or
other materiality, in which case such representations and warranties shall be
true and correct in all respects) as of such date), (B) no Default or Event of
Default exists or would exist and (C) the Total Leverage Ratio and the Secured
Leverage Ratio, if applicable, do not exceed the maximum permitted Total
Leverage Ratio and Secured Leverage Ratio pursuant to Section 6.1 and
Section 6.3, respectively, as of the last day of the most recently ended Fiscal
Quarter, (ii) the Investment deemed to be made in such Subsidiary pursuant to
the next sentence would be permitted to be made at the time of such designation
under Section 7.4 and (iii) any Guarantee by any Loan Party of any Indebtedness
of such Subsidiary would be permitted to be made at the time of such designation
under Section 7.4(c). The designation of any Restricted Subsidiary as an
Unrestricted Subsidiary shall constitute an Investment in an Unrestricted
Subsidiary in an amount equal to the fair market value of the applicable Loan
Party’s or Restricted Subsidiary’s direct and indirect ownership interest in
such Subsidiary at the time of designation. Except as provided in this
Section 5.16(b), no Restricted Subsidiary may be redesignated as an Unrestricted
Subsidiary.

(c) The Borrower may designate, by prior written notice thereof to the
Administrative Agent, any Unrestricted Subsidiary to be a Restricted Subsidiary
if, immediately prior and immediately after giving effect to such designation,
(i) (A) the representations and warranties of the Loan Parties and the
Restricted Subsidiaries contained in each of the Loan Documents are true and
correct in all material respects (other than those representations and
warranties that are expressly qualified by a Material Adverse Effect or other
materiality, in which case such representations and warranties shall be true and
correct in all respects) on and as of such date as if made on and as of the date
of such designation (or, if stated to have been made expressly as of an earlier
date, were true and correct in all material respects (other than those
representations and warranties that are expressly qualified by a Material
Adverse Effect or other materiality, in which case such representations and
warranties shall be true and correct in all respects) as of such date), (B) no
Default or Event of Default exists or would exist and (C) the Total Leverage
Ratio and the Secured Leverage Ratio, if applicable, do not exceed the maximum
permitted Total Leverage Ratio and Secured Leverage Ratio pursuant to
Section 6.1 and Section 6.3, respectively, as of the last day of the most
recently ended Fiscal Quarter and (ii) the Borrower is in compliance with the
requirements of Section 5.12 and Section 5.13. Any such designation shall (x) be
treated as a cash dividend or return of capital to the applicable Loan Party or
Restricted Subsidiary in an amount equal to the lesser of the fair market value
of the Borrower’s direct and indirect ownership interest in such Subsidiary and
the amount of the applicable Loan Party’s or Restricted Subsidiary’s cash
investment previously made for purposes of the limitation on Investments under
Section 7.4 and (y) constitute the incurrence at the time of such designation of
any Investment, Indebtedness or Liens of such Subsidiary existing at such time.

 

74



--------------------------------------------------------------------------------

(d) The Borrower will cause the management, business and affairs of the Loan
Parties and their Subsidiaries to be conducted in such a manner (including,
without limitation, by keeping separate books of account, furnishing separate
financial statements of the Unrestricted Subsidiaries to creditors and potential
creditors thereof and by not permitting Properties of the Loan Parties and their
Subsidiaries to be commingled) so that each Unrestricted Subsidiary that is a
corporation will be treated as a corporate entity separate and distinct from
each Loan Party and each Restricted Subsidiary. No Loan Party will permit any
Unrestricted Subsidiary to hold any Capital Stock or Indebtedness of any
Restricted Subsidiary.

Section 5.17. Post-Closing Matters. The Borrower will, and will cause each other
Loan Party to, satisfy the requirements set forth on Schedule 5.17 on or before
the date specified for such requirement on Schedule 5.17 or such later date as
agreed to by the Administrative Agent in its sole discretion.

ARTICLE VI

FINANCIAL COVENANTS

Each of the MLP, the Parent and the Borrower covenants and agrees that so long
as any Lender has a Commitment hereunder or any Obligation (other than in
respect of (i) indemnification, expense reimbursement, tax gross-up or yield
protection for which no claim has been made or (ii) Hedging Obligations of
Lender-Related Hedge Providers) remains unpaid or outstanding:

Section 6.1. Total Leverage Ratio. The Borrower will maintain, as of the last
day of each Fiscal Quarter, commencing with the Fiscal Quarter ending on
December 31, 2013, a Total Leverage Ratio of not greater than 4.50:1.00;
provided that (i) if the Borrower or any of its Restricted Subsidiaries
consummates any Material Acquisition, then the maximum permitted Total Leverage
Ratio shall be increased to 5.00:1.00 from and including the first day of the
Fiscal Quarter in which such Material Acquisition occurs to and including the
last day of the second full Fiscal Quarter thereafter, and shall be decreased to
4.50:1.00 for each Fiscal Quarter thereafter (unless otherwise increased
pursuant to this proviso); and (ii) if any Loan Party incurs any Qualified
Senior Notes in an outstanding aggregate principal amount of more than
$200,000,000 (excluding capitalized or “paid-in-kind” interest or fees) at any
time, then the maximum permitted Total Leverage Ratio shall be increased to
5.00:1.00 from and including the first day of the Fiscal Quarter in which such
incurrence of Qualified Senior Notes occurs and for each Fiscal Quarter
thereafter.

Section 6.2. Interest Coverage Ratio. The Borrower will maintain, as of the last
day of each Fiscal Quarter, commencing with the Fiscal Quarter ending on
December 31, 2013, an Interest Coverage Ratio of not less than 2.50:1.00.

Section 6.3. Secured Leverage Ratio. The Borrower will maintain, as of the last
day of each Fiscal Quarter, commencing with the Fiscal Quarter in which any Loan
Party incurs any Qualified Senior Notes in an outstanding aggregate principal
amount of more than $200,000,000 (excluding capitalized or “paid-in-kind”
interest or fees), a Secured Leverage Ratio of not greater than 3.50:1.00.

ARTICLE VII

NEGATIVE COVENANTS

Each of the MLP, the Parent and the Borrower covenants and agrees that so long
as any Lender has a Commitment hereunder or any Obligation (other than in
respect of (i) indemnification, expense reimbursement, tax gross-up or yield
protection for which no claim has been made or (ii) Hedging Obligations of
Lender-Related Hedge Providers) remains unpaid or outstanding:

Section 7.1. Indebtedness and Preferred Equity. No Loan Party will, and no Loan
Party will permit any of its Restricted Subsidiaries to, create, incur, assume
or suffer to exist any Indebtedness, except:

(a) Indebtedness created pursuant to the Loan Documents;

 

75



--------------------------------------------------------------------------------

(b) Indebtedness of any Loan Party existing on the date hereof and set forth on
Schedule 7.1 and Permitted Refinancing Indebtedness in respect thereof;

(c) Indebtedness of any Loan Party owing to any other Loan Party;

(d) Guarantees by any Loan Party of Indebtedness of any other Loan Party or any
other Subsidiary; provided that Guarantees by any Loan Party of Indebtedness of
any Subsidiary that is not a Subsidiary Loan Party shall be subject to
Section 7.4(c);

(e) Indebtedness of any Person which becomes a Restricted Subsidiary after the
date of this Agreement and Permitted Refinancing Indebtedness in respect
thereof; provided that (i) such Indebtedness exists at the time that such Person
becomes a Restricted Subsidiary and is not created in contemplation of or in
connection with such Person becoming a Restricted Subsidiary and (ii) the
aggregate principal amount of such Indebtedness permitted hereunder shall not
exceed $5,000,000 at any time outstanding;

(f) Hedging Obligations permitted by Section 7.10;

(g) Indebtedness that is secured by an asset when acquired by any Loan Party, as
long as such Indebtedness was not incurred in contemplation of such acquisition,
and Permitted Refinancing Indebtedness in respect thereof, in an amount not to
exceed $10,000,000 in the aggregate at any time outstanding;

(h) Indebtedness arising in connection with the endorsement of instruments or
other payment items for deposit in the ordinary course of business;

(i) Indebtedness, in an amount not to exceed $3,000,000 in the aggregate,
incurred in the ordinary course of business under performance, surety, statutory
and appeal bonds, and Indebtedness incurred in respect of workers’ compensation
claims;

(j) Indebtedness, in an amount not to exceed $2,500,000 in the aggregate at any
time outstanding, owed to any Person providing property, casualty, liability or
other insurance to any Loan Party, so long as the amount of such Indebtedness is
not in excess of the amount of the unpaid cost of, and shall be incurred only to
defer the cost of, such insurance for the year in which such Indebtedness is
incurred and such Indebtedness is outstanding only during such year;

(k) Earn-Out Obligations incurred or assumed in connection with the acquisition
or disposition of any business or assets of any Loan Party or equity interests
of any Restricted Subsidiary in an amount not to exceed $10,000,000 in the
aggregate at any time outstanding;

(l) Capital Lease Obligations and purchase money Indebtedness not to exceed
$15,000,000 in the aggregate at any time outstanding;

(m) (i) Qualified Senior Notes so long as, both immediately before and
immediately after giving effect to the incurrence of such Indebtedness and the
application of any of the proceeds thereof on the incurrence date, (A) no
Default or Event of Default exists or would exist and (B) the Total

 

76



--------------------------------------------------------------------------------

Leverage Ratio and the Secured Leverage Ratio, if applicable, do not exceed the
maximum permitted Total Leverage Ratio and Secured Leverage Ratio pursuant to
Section 6.1 and Section 6.3, respectively, as of the last day of the most
recently ended Fiscal Quarter, in each case less 0.25:1.00, measuring
Consolidated Total Debt and Consolidated Secured Debt as of the date of such
incurrence and otherwise recomputing such covenants as of the last day of the
most recently ended Fiscal Quarter for which financial statements are required
to have been delivered pursuant to Section 5.1(a) or (b) as if such Indebtedness
was incurred on the first day of the relevant period for testing compliance
(including, for the avoidance of doubt, giving effect to any increase in the
Total Leverage Ratio pursuant to clause (ii) of Section 6.1) and (ii) Permitted
Refinancing Indebtedness in respect thereof; and

(n) other Indebtedness of the Loan Parties in an amount not to exceed
$10,000,000 in the aggregate at any time outstanding.

No Loan Party will, and no Loan Party will permit any Restricted Subsidiary to,
issue any preferred stock or other preferred equity interest that (i) matures or
is mandatorily redeemable pursuant to a sinking fund obligation or otherwise,
(ii) is or may become redeemable or repurchaseable by such Loan Party or such
Restricted Subsidiary at the option of the holder thereof, in whole or in part,
or (iii) is convertible or exchangeable at the option of the holder thereof for
Indebtedness or preferred stock or any other preferred equity interest described
in this paragraph, on or prior to, in the case of clause (i), (ii) or (iii), the
first anniversary of the Revolving Commitment Termination Date.

Section 7.2. Liens. No Loan Party will, and no Loan Party will permit any of its
Restricted Subsidiaries to, create, incur, assume or suffer to exist any Lien on
any of its assets or property now owned or hereafter acquired, except:

(a) Liens securing the Obligations; provided that no Liens may secure Hedging
Obligations or Bank Product Obligations without securing all other Obligations
on a basis at least pari passu with such Hedging Obligations or Bank Product
Obligations and subject to the priority of payments set forth in Section 2.21
and Section 8.2;

(b) Permitted Encumbrances;

(c) Liens on any property or asset of any Loan Party existing on the date hereof
and set forth on Schedule 7.2; provided that such Liens shall not apply to any
other property or asset of any Loan Party;

(d) any Lien (x) existing on any asset of any Person at the time such Person
becomes a Restricted Subsidiary of any Loan Party, (y) existing on any asset of
any Person at the time such Person is merged with or into any Loan Party or
(z) existing on any asset prior to the acquisition thereof by any Loan Party;
provided that (i) any such Lien was not created in the contemplation of any of
the foregoing, (ii) any such Lien secures only those obligations which it
secures on the date that such Person becomes a Subsidiary or the date of such
merger or the date of such acquisition and (iii) any such Lien does not secure
Indebtedness in excess of the amount of Indebtedness permitted by
Section 7.1(e);

(e) Liens granted to secured Indebtedness permitted under Section 7.1(g);

(f) Liens granted to secure payment of Capital Lease Obligations and purchase
money Indebtedness so long as such Indebtedness is permitted under
Section 7.1(l);

(g) extensions, renewals, or replacements of any Lien referred to in subsections
(b) through (f) of this Section; provided that the principal amount of the
Indebtedness secured thereby is not increased and that any such extension,
renewal or replacement is limited to the assets originally encumbered thereby;
and

 

77



--------------------------------------------------------------------------------

(h) other Liens with respect to Indebtedness that are pari passu with or junior
to the Liens securing the Obligations in an amount not to exceed $10,000,000 in
the aggregate.

Section 7.3. Fundamental Changes.

(a) No Loan Party will, and no Loan Party will permit any of its Restricted
Subsidiaries to, merge into or consolidate into any other Person, or permit any
other Person to merge into or consolidate with it, or sell, lease, transfer or
otherwise dispose of (in a single transaction or a series of transactions) all
or substantially all of its assets (in each case, whether now owned or hereafter
acquired) or all or substantially all of the Capital Stock of any of its
Restricted Subsidiaries (in each case, whether now owned or hereafter acquired)
or liquidate or dissolve; provided that if, at the time thereof and immediately
after giving effect thereto, no Default or Event of Default shall have occurred
and be continuing, (i) any Loan Party may merge with a Person if such Loan Party
is the surviving Person and (iii) any Subsidiary Loan Party may sell, transfer,
lease or otherwise dispose of all or substantially all of its assets to any Loan
Party; provided, further, that any such merger involving a Person that is not a
wholly owned Subsidiary immediately prior to such merger shall not be permitted
unless also permitted by Section 7.4.

(b) No Loan Party will, and no Loan Party will permit any of its Restricted
Subsidiaries to, engage in any business other than the energy logistics
businesses and businesses reasonably related thereto.

Notwithstanding the foregoing clauses (a) and (b), and for the avoidance of
doubt, (i) the MLP shall be permitted to issue Capital Stock from time to time
and (ii) each Loan Party shall be permitted to issue Capital Stock to any other
Loan Party (each of clauses (i) and (ii), an “Excluded Issuance”).

Section 7.4. Investments, Loans. No Loan Party will, and no Loan Party will
permit any of its Restricted Subsidiaries to, purchase, hold or acquire
(including pursuant to any merger with any Person that was not a wholly owned
Subsidiary prior to such merger) any Capital Stock, evidence of Indebtedness or
other securities (including any option, warrant, or other right to acquire any
of the foregoing) of, make or permit to exist any loans or advances to,
Guarantee any obligations of, or make or permit to exist any investment or any
other interest in, any other Person, or purchase or otherwise acquire (in one
transaction or a series of transactions) any assets of any other Person that
constitute a business unit, or create or form any Subsidiary (all of the
foregoing being collectively called “Investments”), except:

(a) Investments (other than Permitted Investments) existing on the date hereof
and set forth on Schedule 7.4 (including Investments in Subsidiaries);

(b) Permitted Investments;

(c) Guarantees by any Loan Party constituting Indebtedness permitted by
Section 7.1; provided that the aggregate principal amount of Indebtedness of
Subsidiaries that are not Subsidiary Loan Parties that is Guaranteed by any Loan
Party (including all such Guarantees existing on the Closing Date) shall not
exceed $2,500,000 at any time outstanding;

(d) Investments made by any Loan Party in or to any Loan Party;

 

78



--------------------------------------------------------------------------------

(e) Investments made by any Loan Party in or to any Person that is not a
Subsidiary Loan Party; provided that the aggregate amount of Investments in or
to any Person that is not a Subsidiary Loan Party (including all such
Investments existing on the Closing Date) pursuant to this clause (e) shall not
exceed $5,000,000 at any time outstanding;

(f) loans or advances to employees, officers or directors of the MLP or any of
its Restricted Subsidiaries in the ordinary course of business for travel,
relocation and related expenses; provided that the aggregate amount of all such
loans and advances does not exceed $500,000 at any time outstanding;

(g) Hedging Transactions permitted by Section 7.10;

(h) Investments in securities of trade creditors or customers received pursuant
to any plan of reorganization or similar arrangement upon the bankruptcy or
insolvency of such trade creditors or customers;

(i) Investments owned by any Person at the time it becomes a Subsidiary not made
in contemplation of the acquisition of such Person, not to exceed $10,000,000 at
any time outstanding;

(j) lease, utility and other similar deposits in the ordinary course of business
in an amount not to exceed $500,000 in the aggregate;

(k) Investments made from the proceeds of issuances of Capital Stock by the MLP
or capital contributions made to the MLP by the holders of Capital Stock of the
MLP; provided that (i) at the time of and immediately after giving effect to
such Investment, no Event of Default shall have occurred and be continuing,
(ii) such Investments are made within 180 days after the receipt of such
proceeds and (iii) the aggregate amount of Investments in or to any Person that
is not a Subsidiary Loan Party pursuant to this clause (k) shall not exceed at
any time outstanding the greater of (x) $30,000,000 and (y) 10% of Consolidated
Net Tangible Assets;

(l) Permitted Acquisitions, and advances, deposits and prepayments made in
connection therewith;

(m) the acquisition of 10.32% of the Capital Stock of Gulf LNG; and

(n) other Investments not to exceed $10,000,000 at any time outstanding.

Section 7.5. Restricted Payments. No Loan Party will, and no Loan Party will
permit any of its Restricted Subsidiaries to, declare or make, or agree to pay
or make, directly or indirectly, any Restricted Payment, except:

(a) Restricted Payments made by the MLP solely in interests of any class of its
Capital Stock;

(b) Restricted Payments made (i) by any Loan Party to any other Loan Party or
(ii) by any Loan Party (other than the MLP) to each owner of Capital Stock of
such Loan Party on a pro rata basis (or on a basis more favorable to any such
owner that is a Loan Party);

(c) so long as no Event of Default then exists and is continuing or would result
therefrom, Restricted Payments by the MLP pursuant to and in accordance with the
cash distribution policy adopted by the General Partner pursuant to the MLP
Partnership Agreement;

 

79



--------------------------------------------------------------------------------

(d) so long as no Event of Default then exists and is continuing or would result
therefrom, the declaration and payment of regularly scheduled or accrued
dividends to holders of any class or series of any preferred unit of the MLP
issued on or after the Closing Date pursuant to and in accordance with the MLP
Partnership Agreement;

(e) so long as no Event of Default then exists and is continuing or would result
therefrom, payments made to the General Partner and its Affiliates pursuant to
Section 7.5 of the MLP Partnership Agreement;

(f) the defeasance, redemption, repurchase or other acquisition or retirement
for value or other payment of, or on account of, Capital Stock of the MLP with
the proceeds from the offering of Capital Stock of the MLP;

(g) so long as no Event of Default then exists and is continuing or would result
therefrom, (i) the redemption, repurchase or other acquisition or retirement for
value of the Capital Stock of the MLP or (ii) payment, settlement, exercise,
redemption, repurchase or exchange of any other award constituting a Restricted
Payment, in the case of clauses (i) and (ii), that is held or received by
current or former officers, directors or employees (or their estates or
beneficiaries under their estates or their immediate family members) of the
General Partner and the MLP or any of its Restricted Subsidiaries pursuant to
any equity subscription agreement, equity plan, equity option agreement,
unitholders’ agreement, incentive plan or similar agreement under which such
Capital Stock was issued or such award made, in an aggregate amount not to
exceed $1,000,000 in any Fiscal Year (with unused amounts in any Fiscal Year
being permitted to be carried over for two succeeding Fiscal Years);

(h) the repurchase of Capital Stock deemed to occur upon the exercise of units
or other equity options to the extent such Capital Stock represents a portion of
the exercise price of those units or other equity options and any repurchase or
other acquisition of Capital Stock made in lieu of withholding taxes in
connection with any exercise or exchange of equity options, warrants, incentives
or other rights to acquire Capital Stock, in an aggregate amount not to exceed
$1,000,000 in any Fiscal Year (with unused amounts in any Fiscal Year being
permitted to be carried over for two succeeding Fiscal Years);

(i) payments of cash, dividends, distributions, advances or other Restricted
Payments by the MLP to allow the payment of cash in lieu of the issuance of
fractional units upon (i) the exercise of options or warrants or (ii) the
conversion or exchange of Capital Stock of the MLP;

(j) the payment of any dividend or distribution or the consummation of any
irrevocable redemption within 90 days after the date of declaration of the
dividend or distribution or giving of the redemption notice, as the case may be,
thereof if, at the date of declaration or notice, such payment would be
permitted under Section 7.5(a), (c), (d), (e), (f), (g) or (h);

(k) on the Closing Date (or within five Business Days following the Closing
Date), (A) the payment by the Borrower to LCP of up to $8,500,000 as repayment
for the cash investments made by LCP in support of the Mobile Terminal and the
Brooklyn Terminal acquisitions and (B) the payment by the MLP to Gulf Coast
Asphalt Company, LLC of $29,000,000 in respect of accrued and unpaid
distributions on, and the redemption of, Initial Preferred Units owned by Gulf
Coast Asphalt Company, LLC in Arc Terminals LP;

(l) Restricted Payments made by any Loan Party on any Indebtedness as
capitalized or “paid-in-kind” interest or fees; and

(m) Restricted Payments made by any Loan Party on any Indebtedness permitted
pursuant to Section 7.16(a).

 

80



--------------------------------------------------------------------------------

Section 7.6. Sale of Assets. No Loan Party will, and no Loan Party will permit
any of its Restricted Subsidiaries to, convey, sell, lease, assign, transfer or
otherwise dispose of any of its assets, business or property or, in the case of
any Restricted Subsidiary, any shares of such Subsidiary’s Capital Stock, in
each case whether now owned or hereafter acquired, to any Person other than any
Loan Party, except:

(a) the sale or other disposition for fair market value of obsolete or worn out
property or other property not necessary for operations or otherwise not used or
useful in the ordinary course of business of the Loan Parties and the Restricted
Subsidiaries;

(b) the sale of inventory and Permitted Investments in the ordinary course of
business;

(c) to the extent permitted under Section 7.3;

(d) the sale of any Capital Stock of Gulf LNG; and

(e) the sale or other disposition of such assets in an aggregate amount not to
exceed $10,000,000 in any Fiscal Year.

Section 7.7. Transactions with Affiliates. No Loan Party will, and no Loan Party
will permit any of its Restricted Subsidiaries to, sell, lease or otherwise
transfer any property or assets to, or purchase, lease or otherwise acquire any
property or assets from, or otherwise engage in any other transactions with, any
of its Affiliates, except:

(a) in the ordinary course of business at prices and on terms and conditions not
less favorable to such Loan Party or such Restricted Subsidiary than could be
obtained on an arm’s-length basis from unrelated third parties;

(b) transactions between or among any Loan Parties not involving any other
Affiliates;

(c) Investments permitted by Section 7.4(f) and Section 7.4(n);

(d) any Restricted Payment permitted by Section 7.5;

(e) Excluded Issuances; and

(f) Investments in Unrestricted Subsidiaries and related transactions otherwise
permitted under the terms of this Agreement.

Section 7.8. Restrictive Agreements. No Loan Party will, and no Loan Party will
permit any of its Restricted Subsidiaries to, directly or indirectly, enter
into, incur or permit to exist any agreement that prohibits, restricts or
imposes any condition upon (a) the ability of any Loan Party or any of its
Restricted Subsidiaries to create, incur or permit any Lien upon any of its
assets or properties, whether now owned or hereafter acquired, or (b) the
ability of any of its Restricted Subsidiaries to pay dividends or other
distributions with respect to its Capital Stock, to make or repay loans or
advances to the Borrower or any other Restricted Subsidiary thereof, to
Guarantee Indebtedness of the Borrower or any other Restricted Subsidiary
thereof or to transfer any of its property or assets to the Borrower or any
other

 

81



--------------------------------------------------------------------------------

Restricted Subsidiary thereof; provided that (i) the foregoing shall not apply
to restrictions or conditions imposed by law or by this Agreement or any other
Loan Document, (ii) the foregoing shall not apply to restrictions or conditions
under Qualified Senior Notes or Unsecured Debt Documents, (iii) the foregoing
shall not apply to customary restrictions and conditions contained in agreements
relating to the sale of a Subsidiary pending such sale so long as such
restrictions and conditions apply only to the Subsidiary that is sold and such
sale is permitted hereunder, (iv) clause (a) shall not apply to restrictions or
conditions imposed by any agreement relating to secured Indebtedness permitted
by Section 7.1(g) or Section 7.1(l) if such restrictions and conditions apply
only to the property or assets securing such Indebtedness and (v) clause
(a) shall not apply to customary provisions in leases restricting the assignment
thereof.

Section 7.9. Sale and Leaseback Transactions. No Loan Party will, and no Loan
Party will permit any of its Restricted Subsidiaries to, enter into any
arrangement, directly or indirectly, whereby it shall sell or transfer any
property, real or personal, used or useful in its business, whether now owned or
hereinafter acquired, and thereafter rent or lease such property or other
property that it intends to use for substantially the same purpose or purposes
as the property sold or transferred.

Section 7.10. Hedging Transactions. No Loan Party will, and no Loan Party will
permit any of its Restricted Subsidiaries to, enter into any Hedging
Transaction, other than Hedging Transactions entered into by any Loan Party or
any of its Restricted Subsidiaries in the ordinary course of business to hedge
or mitigate risks to which such Loan Party or any of its Restricted Subsidiaries
is exposed in the conduct of its business or the management of its liabilities.
Solely for the avoidance of doubt, each Loan Party acknowledges that a Hedging
Transaction entered into for speculative purposes or of a speculative nature
(which shall be deemed to include any Hedging Transaction under which any Loan
Party or any of its Restricted Subsidiaries is or may become obliged to make any
payment (i) in connection with the purchase by any third party of any Capital
Stock or any Indebtedness or (ii) as a result of changes in the market value of
any Capital Stock or any Indebtedness) is not a Hedging Transaction entered into
in the ordinary course of business to hedge or mitigate risks.

Section 7.11. Amendment to Organizational Documents. No Loan Party will, and no
Loan Party will permit any of its Restricted Subsidiaries to, amend, modify or
waive any of its rights under its certificate of incorporation, bylaws or other
organizational documents in any manner that would have a material adverse effect
on the interests of the Lenders or the Administrative Agent under the Loan
Documents.

Section 7.12. Accounting Changes. No Loan Party will, and no Loan Party will
permit any of its Restricted Subsidiaries to, make any significant change in
accounting treatment or reporting practices, except as required by GAAP or the
SEC, or change the fiscal year of the MLP or of any of its Restricted
Subsidiaries, except to change the fiscal year of a Restricted Subsidiary to
conform its fiscal year to that of the MLP.

Section 7.13. Lease Obligations. No Loan Party will, and no Loan Party will
permit any of its Restricted Subsidiaries to, create or suffer to exist any
obligations for the payment under operating leases or agreements to lease (but
excluding any obligations under leases required to be classified as capital
leases under GAAP having a term of five years or more) which would cause the
present value of the direct or contingent liabilities of the MLP and its
Restricted Subsidiaries under such leases or agreements to lease, on a
consolidated basis, to exceed 5% of the Consolidated Net Tangible Assets in any
period of four consecutive Fiscal Quarters.

Section 7.14. Government Regulation. No Loan Party will, and no Loan Party will
permit any of its Restricted Subsidiaries to, (a) be or become subject at any
time to any law, regulation or list of any Governmental Authority of the United
States (including, without limitation, the OFAC list) that prohibits or limits
the Lenders or the Administrative Agent from making any advance or extension of

 

82



--------------------------------------------------------------------------------

credit to the Borrower or from otherwise conducting business with the Loan
Parties and their Restricted Subsidiaries, or (b) fail to provide documentary
and other evidence of the identity of the Loan Parties as may be reasonably
requested by the Lenders or the Administrative Agent at any time to enable the
Lenders or the Administrative Agent to verify the identity of the Loan Parties
or to comply with any applicable law or regulation, including, without
limitation, Section 326 of the Patriot Act at 31 U.S.C. Section 5318, or
(c) take any action that would result in the Terminals of any Loan Party or any
of its Restricted Subsidiaries being subject to FERC jurisdiction.

Section 7.15. Embargoed Person. No Loan Party will, and no Loan Party will
permit any of its Restricted Subsidiaries to, permit (a) any of the funds or
properties of any Loan Party or any Restricted Subsidiary that are used to repay
the Loans to constitute property of, or be beneficially owned directly or
indirectly by, any Person subject to sanctions or trade restrictions under
United States law (“Embargoed Person” or “Embargoed Persons”) that is identified
on (i) the “List of Specially Designated Nationals and Blocked Persons”
maintained by OFAC and/or on any other similar list maintained by OFAC pursuant
to any authorizing statute including, but not limited to, the International
Emergency Economic Powers Act, 50 U.S.C. §§ 1701 et seq., The Trading with the
Enemy Act, 50 U.S.C. App. 1 et seq., and any Executive Order or Governmental
Regulation promulgated thereunder, with the result that the investment in any
Loan Party or any Restricted Subsidiary (whether directly or indirectly) is
prohibited by a Governmental Regulation, or the Loans would be in violation of a
Governmental Regulation, or (ii) the Executive Order, any related enabling
legislation or any other similar Executive Orders or (b) any Embargoed Person to
have any direct or indirect interest, of any nature whatsoever in any Loan Party
or any Restricted Subsidiary (other than with respect to publicly traded
partnership interests in the MLP), with the result that the investment in any
Loan Party or any Restricted Subsidiary (whether directly or indirectly) is
prohibited by a Governmental Regulation or the Loans are in violation of a
Governmental Regulation.

Section 7.16. Prepayment and Amendment of Unsecured Indebtedness.

(a) No Loan Party will, and no Loan Party will permit any of its Restricted
Subsidiaries to, make any optional payments or prepayments on account of
principal (whether by redemption, purchase, retirement, defeasance, set-off or
otherwise) of any Qualified Senior Notes or any other Indebtedness that is
subordinated in right of payment to the Obligations prior to the date that is 91
days after the Revolving Commitment Termination Date, except, so long as no
Default or Event of Default exists and is continuing or would result therefrom,
(i) prepayments, redemptions or purchases with the proceeds of issuances of
Capital Stock of the MLP, (ii) prepayments, redemptions or purchases with the
proceeds of Permitted Refinancing Indebtedness and (iii) prepayments,
redemptions or purchases of up to 35% of the original principal amount of such
Indebtedness.

(b) No Loan Party will, and no Loan Party will permit any of its Restricted
Subsidiaries to, agree to or permit any amendment, modification, waiver, consent
or other change to any provision of any Unsecured Debt Document if such
amendment, modification, waiver, consent or other change would not be permitted
by the definition of “Qualified Senior Notes”.

Section 7.17. Negative Pledge on Gulf LNG Capital Stock. No Loan Party will, and
no Loan Party will permit any of its Subsidiaries to, create, incur, assume or
suffer to exist any Lien on any Capital Stock of Gulf LNG owned by any Loan
Party or any of its Subsidiaries.

 

83



--------------------------------------------------------------------------------

ARTICLE VIII

EVENTS OF DEFAULT

Section 8.1. Events of Default. If any of the following events (each, an “Event
of Default”) shall occur:

(a) the Borrower shall fail to pay any principal of any Loan or of any
reimbursement obligation in respect of any LC Disbursement, when and as the same
shall become due and payable, whether at the due date thereof or at a date fixed
for prepayment or otherwise; or

(b) the Borrower shall fail to pay any interest on any Loan or any fee or any
other amount (other than an amount payable under subsection (a) of this Section
or an amount related to a Bank Product Obligation) payable under this Agreement
or any other Loan Document, when and as the same shall become due and payable,
and such failure shall continue unremedied for a period of three (3) Business
Days; or

(c) any representation or warranty made or deemed made by or on behalf of any
Loan Party or any of its Restricted Subsidiaries in or in connection with this
Agreement or any other Loan Document (including the schedules attached hereto
and thereto), or in any amendments or modifications hereof or waivers hereunder,
or in any certificate, report, financial statement or other document submitted
to the Administrative Agent or the Lenders by any Loan Party or any
representative of any Loan Party pursuant to or in connection with this
Agreement or any other Loan Document shall prove to be incorrect in any material
respect (other than any representation or warranty that is expressly qualified
by a Material Adverse Effect or other materiality, in which case such
representation or warranty shall prove to be incorrect in any respect) when made
or deemed made or submitted; or

(d) any Loan Party shall fail to observe or perform any covenant or agreement
contained in Section 5.1, Section 5.2, Section 5.3 (with respect to any Loan
Party’s legal existence), Section 5.17, Article VI or Article VII; or

(e) any Loan Party shall fail to observe or perform any covenant or agreement
contained in this Agreement (other than those referred to in subsections (a),
(b) and (d) of this Section) or any other Loan Document, and such failure shall
remain unremedied for 30 days after the earlier of (i) any officer of the MLP,
the Parent or the Borrower becomes aware of such failure, or (ii) notice thereof
shall have been given to the Borrower by the Administrative Agent or any Lender;
provided that, to the extent such covenant or agreement relates to compliance
with Environmental Laws, such 30-day period will be extended for another 60 days
so long as the Borrower and its Subsidiaries (i) exercise good faith efforts
toward achieving compliance and (ii) the default is capable of resolution within
such 90-day period; or

(f) any Loan Party or any of its Restricted Subsidiaries (whether as primary
obligor or as guarantor or other surety) shall fail to pay any principal of, or
premium or interest on, any Material Indebtedness that is outstanding, when and
as the same shall become due and payable (whether at scheduled maturity,
required prepayment, acceleration, demand or otherwise), and such failure shall
continue after the applicable grace period, if any, specified in the agreement
or instrument evidencing or governing such Material Indebtedness; or any other
event shall occur or condition shall exist under any agreement or instrument
relating to any Material Indebtedness and shall continue after the applicable
grace period, if any, specified in such agreement or instrument, if the effect
of such event or condition is to accelerate, or permit the acceleration of, the
maturity of such Material Indebtedness; or any Material Indebtedness shall be
declared to be due and payable, or required to be prepaid or redeemed (other
than by a regularly scheduled required prepayment or redemption), purchased or
defeased, or any offer to prepay, redeem, purchase or defease such Material
Indebtedness shall be required to be made, in each case prior to the stated
maturity thereof; or

 

84



--------------------------------------------------------------------------------

(g) any Loan Party or any of its Restricted Subsidiaries shall (i) commence a
voluntary case or other proceeding or file any petition seeking liquidation,
reorganization or other relief under any federal, state or foreign bankruptcy,
insolvency or other similar law now or hereafter in effect or seeking the
appointment of a custodian, trustee, receiver, liquidator or other similar
official of it or any substantial part of its property, (ii) consent to the
institution of, or fail to contest in a timely and appropriate manner, any
proceeding or petition described in clause (i) of this subsection, (iii) apply
for or consent to the appointment of a custodian, trustee, receiver, liquidator
or other similar official for such Loan Party or any such Restricted Subsidiary
or for a substantial part of its assets, (iv) file an answer admitting the
material allegations of a petition filed against it in any such proceeding,
(v) make a general assignment for the benefit of creditors, or (vi) take any
corporate or organizational action for the purpose of effecting any of the
foregoing; or

(h) an involuntary proceeding shall be commenced or an involuntary petition
shall be filed seeking (i) liquidation, reorganization or other relief in
respect of any Loan Party or any of its Restricted Subsidiaries or its debts, or
any substantial part of its assets, under any federal, state or foreign
bankruptcy, insolvency or other similar law now or hereafter in effect or
(ii) the appointment of a custodian, trustee, receiver, liquidator or other
similar official for any Loan Party or any of its Restricted Subsidiaries or for
a substantial part of its assets, and in any such case, such proceeding or
petition shall remain undismissed for a period of 60 days or an order or decree
approving or ordering any of the foregoing shall be entered; or

(i) any Loan Party or any of its Restricted Subsidiaries shall generally become
unable to pay, shall admit in writing its inability generally to pay, or shall
generally fail to pay, its debts as they become due; or

(j) (i) an ERISA Event shall have occurred that, in the opinion of the Required
Lenders, when taken together with other ERISA Events that have occurred, could
reasonably be expected to have a Material Adverse Effect, (ii) there is or
arises an Unfunded Pension Liability (not taking into account Plans with
negative Unfunded Pension Liability) that could reasonably be expected to result
in a Material Adverse Effect, or (iii) there is or arises any potential
Withdrawal Liability that could reasonably be expected to have a Material
Adverse Effect; or

(k) any judgment or order for the payment of money in excess of $15,000,000 in
the aggregate shall be rendered against any Loan Party or any of its Restricted
Subsidiaries, and either (i) enforcement proceedings shall have been commenced
by any creditor upon such judgment or order or (ii) there shall be a period of
30 consecutive days during which a stay of enforcement of such judgment or
order, by reason of a pending appeal or otherwise, shall not be in effect; or

(l) any non-monetary judgment or order shall be rendered against any Loan Party
or any of its Restricted Subsidiaries that could reasonably be expected, either
individually or in the aggregate, to have a Material Adverse Effect, and there
shall be a period of 30 consecutive days during which a stay of enforcement of
such judgment or order, by reason of a pending appeal or otherwise, shall not be
in effect; provided that, to the extent such judgment relates to compliance with
Environmental Laws, such 30-day period will be extended for another 60 days so
long as the Borrower and its Restricted Subsidiaries (i) exercise good faith
efforts toward achieving compliance and (ii) the default is capable of
resolution within such 90-day period; or

(m) a Change in Control shall occur or exist; or

 

85



--------------------------------------------------------------------------------

(n) any provision of the Guaranty and Security Agreement or any other Collateral
Document shall for any reason cease to be valid and binding on, or enforceable
against, any Loan Party, or any Loan Party shall so state in writing, or any
Loan Party shall seek to terminate its obligation under the Guaranty and
Security Agreement or any other Collateral Document (other than the release of
any guaranty or collateral to the extent permitted pursuant to Section 9.11); or

(o) any Lien purported to be created under any Collateral Document shall fail or
cease to be, or shall be asserted by any Loan Party not to be, a valid and
perfected Lien on any Collateral, with the priority required by the applicable
Collateral Documents;

then, and in every such event (other than an event described in subsection (g),
(h) or (i) of this Section) and at any time thereafter during the continuance of
such event, the Administrative Agent may, and upon the written request of the
Required Lenders shall, by notice to the Borrower, take any or all of the
following actions, at the same or different times: (i) terminate the
Commitments, whereupon the Commitment of each Lender shall terminate
immediately, (ii) declare the principal of and any accrued interest on the
Loans, and all other Obligations owing hereunder, to be, whereupon the same
shall become, due and payable immediately, without presentment, demand, protest
or other notice of any kind, all of which are hereby waived by the Borrower,
(iii) exercise all remedies contained in any other Loan Document, and
(iv) exercise any other remedies available at law or in equity; provided that,
if an Event of Default specified in subsection (g), (h) or (i) of this Section
shall occur, the Commitments shall automatically terminate and the principal of
the Loans then outstanding, together with accrued interest thereon, and all fees
and all other Obligations shall automatically become due and payable, without
presentment, demand, protest or other notice of any kind, all of which are
hereby waived by the Borrower.

Section 8.2. Application of Proceeds from Collateral. All proceeds from each
sale of, or other realization upon, all or any part of the Collateral by any
Secured Party after an Event of Default arises shall be applied as follows:

(a) first, to the reimbursable expenses of the Administrative Agent incurred in
connection with such sale or other realization upon the Collateral, until the
same shall have been paid in full;

(b) second, to the fees and other reimbursable expenses of the Administrative
Agent, the Swingline Lender and the Issuing Bank then due and payable pursuant
to any of the Loan Documents, until the same shall have been paid in full;

(c) third, to all reimbursable expenses, if any, of the Lenders then due and
payable pursuant to any of the Loan Documents, until the same shall have been
paid in full;

(d) fourth, to the fees and interest then due and payable under the terms of
this Agreement, until the same shall have been paid in full;

(e) fifth, to the aggregate outstanding principal amount of the Loans, the LC
Exposure, the Bank Product Obligations and the Net Mark-to-Market Exposure of
the Hedging Obligations that constitute Obligations, until the same shall have
been paid in full, allocated pro rata among the Secured Parties based on their
respective pro rata shares of the aggregate amount of such Loans, LC Exposure,
Bank Product Obligations and Net Mark-to-Market Exposure of such Hedging
Obligations;

 

86



--------------------------------------------------------------------------------

(f) sixth, to additional cash collateral for the aggregate amount of all
outstanding Letters of Credit until the aggregate amount of all cash collateral
held by the Administrative Agent pursuant to this Agreement is at least 102% of
the LC Exposure after giving effect to the foregoing clause fifth; and

(g) seventh, to the extent any proceeds remain, to the Borrower or as otherwise
provided by a court of competent jurisdiction.

All amounts allocated pursuant to the foregoing clauses third through fifth to
the Lenders as a result of amounts owed to the Lenders under the Loan Documents
shall be allocated among, and distributed to, the Lenders pro rata based on
their respective Pro Rata Shares; provided that all amounts allocated to that
portion of the LC Exposure comprised of the aggregate undrawn amount of all
outstanding Letters of Credit pursuant to clauses fifth and sixth shall be
distributed to the Administrative Agent, rather than to the Lenders, and held by
the Administrative Agent in an account in the name of the Administrative Agent
for the benefit of the Issuing Bank and the Lenders as cash collateral for the
LC Exposure, such account to be administered in accordance with Section 2.22(g).
All cash collateral for LC Exposure shall be applied to satisfy drawings under
the Letters of Credit as they occur; if any amount remains on deposit on cash
collateral after all letters of credit have either been fully drawn or expired,
such remaining amount shall be applied to other Obligations, if any, in the
order set forth above.

Notwithstanding the foregoing, Bank Product Obligations and Hedging Obligations
shall be excluded from the application described above if the Administrative
Agent has not received written notice thereof, together with such supporting
documentation as the Administrative Agent may request, from the Bank Product
Provider or the Lender-Related Hedge Provider, as the case may be. Each Bank
Product Provider or Lender-Related Hedge Provider that has given the notice
contemplated by the preceding sentence shall, by such notice, be deemed to have
acknowledged and accepted the appointment of the Administrative Agent pursuant
to the terms of Article IX for itself and its Affiliates as if a “Lender” party
hereto.

ARTICLE IX

THE ADMINISTRATIVE AGENT

Section 9.1. Appointment of the Administrative Agent.

(a) Each Lender irrevocably appoints SunTrust Bank as the Administrative Agent
and authorizes it to take such actions on its behalf and to exercise such powers
as are delegated to the Administrative Agent under this Agreement and the other
Loan Documents, together with all such actions and powers that are reasonably
incidental thereto. The Administrative Agent may perform any of its duties
hereunder or under the other Loan Documents by or through any one or more
sub-agents or attorneys-in-fact appointed by the Administrative Agent. The
Administrative Agent and any such sub-agent or attorney-in-fact may perform any
and all of its duties and exercise its rights and powers through their
respective Related Parties. The exculpatory provisions set forth in this Article
shall apply to any such sub-agent, attorney-in-fact or Related Party and shall
apply to their respective activities in connection with the syndication of the
credit facilities provided for herein as well as activities as the
Administrative Agent.

(b) The Issuing Bank shall act on behalf of the Lenders with respect to any
Letters of Credit issued by it and the documents associated therewith until such
time and except for so long as the Administrative Agent may agree at the request
of the Required Lenders to act for the Issuing Bank with respect thereto;
provided that the Issuing Bank shall have all the benefits and immunities
(i) provided to

 

87



--------------------------------------------------------------------------------

the Administrative Agent in this Article with respect to any acts taken or
omissions suffered by the Issuing Bank in connection with Letters of Credit
issued by it or proposed to be issued by it and the application and agreements
for letters of credit pertaining to the Letters of Credit as fully as if the
term “Administrative Agent” as used in this Article included the Issuing Bank
with respect to such acts or omissions and (ii) as additionally provided in this
Agreement with respect to the Issuing Bank.

Section 9.2. Nature of Duties of the Administrative Agent. The Administrative
Agent shall not have any duties or obligations except those expressly set forth
in this Agreement and the other Loan Documents. Without limiting the generality
of the foregoing, (a) the Administrative Agent shall not be subject to any
fiduciary or other implied duties, regardless of whether a Default or an Event
of Default has occurred and is continuing, (b) the Administrative Agent shall
not have any duty to take any discretionary action or exercise any discretionary
powers, except those discretionary rights and powers expressly contemplated by
the Loan Documents that the Administrative Agent is required to exercise in
writing by the Required Lenders (or such other number or percentage of the
Lenders as shall be necessary under the circumstances as provided in
Section 10.2), and (c) except as expressly set forth in the Loan Documents, the
Administrative Agent shall not have any duty to disclose, and shall not be
liable for the failure to disclose, any information relating to any Loan Party
or any of its Subsidiaries that is communicated to or obtained by the
Administrative Agent or any of its Affiliates in any capacity. The
Administrative Agent shall not be liable for any action taken or not taken by
it, its sub-agents or its attorneys-in-fact with the consent or at the request
of the Required Lenders (or such other number or percentage of the Lenders as
shall be necessary under the circumstances as provided in Section 10.2) or in
the absence of its own gross negligence or willful misconduct. The
Administrative Agent shall not be responsible for the negligence or misconduct
of any sub-agents or attorneys-in-fact selected by it with reasonable care. The
Administrative Agent shall not be deemed to have knowledge of any Default or
Event of Default unless and until written notice thereof (which notice shall
include an express reference to such event being a “Default” or “Event of
Default” hereunder) is given to the Administrative Agent by the Borrower or any
Lender, and the Administrative Agent shall not be responsible for or have any
duty to ascertain or inquire into (i) any statement, warranty or representation
made in or in connection with any Loan Document, (ii) the contents of any
certificate, report or other document delivered hereunder or thereunder or in
connection herewith or therewith, (iii) the performance or observance of any of
the covenants, agreements, or other terms and conditions set forth in any Loan
Document, (iv) the validity, enforceability, effectiveness or genuineness of any
Loan Document or any other agreement, instrument or document, or (v) the
satisfaction of any condition set forth in Article III or elsewhere in any Loan
Document, other than to confirm receipt of items expressly required to be
delivered to the Administrative Agent. The Administrative Agent may consult with
legal counsel (including counsel for the Borrower) concerning all matters
pertaining to such duties.

Section 9.3. Lack of Reliance on the Administrative Agent. Each of the Lenders,
the Swingline Lender and the Issuing Bank acknowledges that it has,
independently and without reliance upon the Administrative Agent, the Issuing
Bank or any other Lender and based on such documents and information as it has
deemed appropriate, made its own credit analysis and decision to enter into this
Agreement. Each of the Lenders, the Swingline Lender and the Issuing Bank also
acknowledges that it will, independently and without reliance upon the
Administrative Agent, the Issuing Bank or any other Lender and based on such
documents and information as it has deemed appropriate, continue to make its own
decisions in taking or not taking any action under or based on this Agreement,
any related agreement or any document furnished hereunder or thereunder.

Section 9.4. Certain Rights of the Administrative Agent. If the Administrative
Agent shall request instructions from the Required Lenders with respect to any
action or actions (including the failure to act) in connection with this
Agreement, the Administrative Agent shall be entitled to refrain from such act
or taking such act unless and until it shall have received instructions from
such Lenders, and the

 

88



--------------------------------------------------------------------------------

Administrative Agent shall not incur liability to any Person by reason of so
refraining. Without limiting the foregoing, no Lender shall have any right of
action whatsoever against the Administrative Agent as a result of the
Administrative Agent acting or refraining from acting hereunder in accordance
with the instructions of the Required Lenders where required by the terms of
this Agreement.

Section 9.5. Reliance by the Administrative Agent. The Administrative Agent
shall be entitled to rely upon, and shall not incur any liability for relying
upon, any notice, request, certificate, consent, statement, instrument, document
or other writing (including any electronic message, posting or other
distribution) believed by it to be genuine and to have been signed, sent or made
by the proper Person. The Administrative Agent may also rely upon any statement
made to it orally or by telephone and believed by it to be made by the proper
Person and shall not incur any liability for relying thereon. The Administrative
Agent may consult with legal counsel (including counsel for the Borrower),
independent public accountants and other experts selected by it and shall not be
liable for any action taken or not taken by it in accordance with the advice of
such counsel, accountants or experts.

Section 9.6. The Administrative Agent in its Individual Capacity. The bank
serving as the Administrative Agent shall have the same rights and powers under
this Agreement and any other Loan Document in its capacity as a Lender as any
other Lender and may exercise or refrain from exercising the same as though it
were not the Administrative Agent; and the terms “Lenders”, “Required Lenders”
or any similar terms shall, unless the context clearly otherwise indicates,
include the Administrative Agent in its individual capacity. The bank acting as
the Administrative Agent and its Affiliates may accept deposits from, lend money
to, and generally engage in any kind of business with any Loan Party or any
Subsidiary or Affiliate of any Loan Party as if it were not the Administrative
Agent hereunder.

Section 9.7. Successor Administrative Agent.

(a) The Administrative Agent may resign at any time by giving notice thereof to
the Lenders and the Borrower. Upon any such resignation, the Required Lenders
shall have the right to appoint a successor Administrative Agent, subject to
approval by the Borrower provided that no Default or Event of Default shall
exist at such time. If no successor Administrative Agent shall have been so
appointed, and shall have accepted such appointment within 30 days after the
retiring Administrative Agent gives notice of resignation, then the retiring
Administrative Agent may, on behalf of the Lenders, appoint a successor
Administrative Agent, which shall be a commercial bank organized under the laws
of the United States or any state thereof or a bank which maintains an office in
the United States, having a combined capital and surplus of at least
$500,000,000.

(b) Upon the acceptance of its appointment as the Administrative Agent hereunder
by a successor, such successor Administrative Agent shall thereupon succeed to
and become vested with all the rights, powers, privileges and duties of the
retiring Administrative Agent, and the retiring Administrative Agent shall be
discharged from its duties and obligations under this Agreement and the other
Loan Documents. If, within 45 days after written notice is given of the retiring
Administrative Agent’s resignation under this Section, no successor
Administrative Agent shall have been appointed and shall have accepted such
appointment, then on such 45th day (i) the retiring Administrative Agent’s
resignation shall become effective, (ii) the retiring Administrative Agent shall
thereupon be discharged from its duties and obligations under the Loan Documents
and (iii) the Required Lenders shall thereafter perform all duties of the
retiring Administrative Agent under the Loan Documents until such time as the
Required Lenders appoint a successor Administrative Agent as provided above.
After any retiring Administrative Agent’s resignation hereunder, the provisions
of this Article shall continue in effect for the benefit of such retiring
Administrative Agent and its representatives and agents in respect of any
actions taken or not taken by any of them while it was serving as the
Administrative Agent.

 

89



--------------------------------------------------------------------------------

(c) In addition to the foregoing, if a Lender becomes, and during the period it
remains, a Defaulting Lender, and if any Default has arisen from a failure of
the Borrower to comply with Section 2.26(a), then the Issuing Bank and the
Swingline Lender may, upon prior written notice to the Borrower and the
Administrative Agent, resign as Issuing Bank or as Swingline Lender, as the case
may be, effective at the close of business Atlanta, Georgia time on a date
specified in such notice (which date may not be less than five (5) Business Days
after the date of such notice).

Section 9.8. Withholding Tax.

(a) To the extent required by any applicable law, the Administrative Agent may
withhold from any interest payment to any Lender an amount equivalent to any
applicable withholding tax. If the Internal Revenue Service or any authority of
the United States or any other jurisdiction asserts a claim that the
Administrative Agent did not properly withhold tax from amounts paid to or for
the account of any Lender (because the appropriate form was not delivered or was
not properly executed, or because such Lender failed to notify the
Administrative Agent of a change in circumstances that rendered the exemption
from, or reduction of, withholding tax ineffective, or for any other reason),
such Lender shall indemnify the Administrative Agent (to the extent that the
Administrative Agent has not already been reimbursed by the Borrower and without
limiting the obligation of the Borrower to do so) fully for all amounts paid,
directly or indirectly, by the Administrative Agent as tax or otherwise,
including penalties and interest, together with all expenses incurred, including
legal expenses, allocated staff costs and any out of pocket expenses.

(b) Without duplication of any indemnity provided under subsection (a) of this
Section, each Lender shall also indemnify the Administrative Agent, within 10
days after demand therefor, for (i) any Indemnified Taxes or Other Taxes
attributable to such Lender (to the extent that the Administrative Agent has not
already been reimbursed by the Borrower and without limiting the obligation of
the Borrower to do so), (ii) any Taxes attributable to such Lender’s failure to
comply with the provisions of Section 10.4(d) relating to the maintenance of a
Participant Register and (iii) any Excluded Taxes attributable to such Lender,
in each case, that are payable or paid by the Administrative Agent in connection
with any Loan Document, and any reasonable expenses arising therefrom or with
respect thereto, whether or not such Taxes were correctly or legally imposed or
asserted by the relevant Governmental Authority. A certificate as to the amount
of such payment or liability delivered to any Lender by the Administrative Agent
shall be conclusive absent manifest error. Each Lender hereby authorizes the
Administrative Agent to set off and apply any and all amounts at any time owing
to such Lender under any Loan Document or otherwise payable by the
Administrative Agent to the Lender from any other source against any amount due
to the Administrative Agent under this subsection.

Section 9.9. The Administrative Agent May File Proofs of Claim.

(a) In case of the pendency of any receivership, insolvency, liquidation,
bankruptcy, reorganization, arrangement, adjustment, composition or other
judicial proceeding relative to any Loan Party, the Administrative Agent
(irrespective of whether the principal of any Loan or any Revolving Credit
Exposure shall then be due and payable as herein expressed or by declaration or
otherwise and irrespective of whether the Administrative Agent shall have made
any demand on the Borrower) shall be entitled and empowered, by intervention in
such proceeding or otherwise:

(i) to file and prove a claim for the whole amount of the principal and interest
owing and unpaid in respect of the Loans or Revolving Credit Exposure and all
other Obligations that are owing and unpaid and to file such other documents as
may be necessary or advisable in order to have the claims of the Lenders, the
Issuing Bank and the Administrative Agent (including any claim for the
reasonable compensation, expenses, disbursements and advances of the Lenders,
the Issuing Bank and the Administrative Agent and its agents and counsel and all
other amounts due the Lenders, the Issuing Bank and the Administrative Agent
under Section 10.3) allowed in such judicial proceeding; and

(ii) to collect and receive any monies or other property payable or deliverable
on any such claims and to distribute the same.

 

90



--------------------------------------------------------------------------------

(b) Any custodian, receiver, assignee, trustee, liquidator, sequestrator or
other similar official in any such judicial proceeding is hereby authorized by
each Lender and the Issuing Bank to make such payments to the Administrative
Agent and, if the Administrative Agent shall consent to the making of such
payments directly to the Lenders and the Issuing Bank, to pay to the
Administrative Agent any amount due for the reasonable compensation, expenses,
disbursements and advances of the Administrative Agent and its agents and
counsel, and any other amounts due the Administrative Agent under Section 10.3.

Nothing contained herein shall be deemed to authorize the Administrative Agent
to authorize or consent to or accept or adopt on behalf of any Lender or the
Issuing Bank any plan of reorganization, arrangement, adjustment or composition
affecting the Obligations or the rights of any Lender or to authorize the
Administrative Agent to vote in respect of the claim of any Lender in any such
proceeding.

Section 9.10. Authorization to Execute Other Loan Documents. Each Lender hereby
authorizes the Administrative Agent to execute on behalf of all Lenders all Loan
Documents (including, without limitation, the Collateral Documents and any
subordination agreements) other than this Agreement.

Section 9.11. Collateral and Guaranty Matters. The Lenders irrevocably authorize
the Administrative Agent, at its option and in its discretion:

(a) to release any Lien on any property granted to or held by the Administrative
Agent under any Loan Document (i) upon the termination of all Revolving
Commitments, the Cash Collateralization of all reimbursement obligations with
respect to Letters of Credit in an amount equal to 102% of the aggregate LC
Exposure of all Lenders, and the payment in full of all Obligations (other than
contingent indemnification obligations and such Cash Collateralized
reimbursement obligations), (ii) that is sold or to be sold as part of or in
connection with any sale permitted hereunder or under any other Loan Document,
or (iii) if approved, authorized or ratified in writing in accordance with
Section 10.2; and

(b) to release any Loan Party from its obligations under the applicable
Collateral Documents if such Person ceases to be a Restricted Subsidiary as a
result of a transaction permitted hereunder.

Upon request by the Administrative Agent at any time, the Required Lenders will
confirm in writing the Administrative Agent’s authority to release its interest
in particular types or items of property, or to release any Loan Party from its
obligations under the applicable Collateral Documents, pursuant to this Section.
In each case as specified in this Section, the Administrative Agent is
authorized, at the Borrower’s expense, to execute and deliver to the applicable
Loan Party such documents as such Loan Party may reasonably request to evidence
the release of such item of Collateral from the Liens granted under the
applicable Collateral Documents, or to release such Loan Party from its
obligations under the applicable Collateral Documents, in each case in
accordance with the terms of the Loan Documents and this Section.

Section 9.12. Syndication Agents; Documentation Agents. Each Lender hereby
designates Citibank, N.A. and Wells Fargo Bank, N.A. as Co-Syndication Agents
and agrees that the Co-Syndication

 

91



--------------------------------------------------------------------------------

Agents shall have no duties or obligations under any Loan Documents to any
Lender or any Loan Party. Each Lender hereby designates Barclays Bank PLC and
Regions Bank as Co-Documentation Agents and agrees that the Co-Documentation
Agents shall have no duties or obligations under any Loan Documents to any
Lender or any Loan Party.

Section 9.13. Right to Realize on Collateral and Enforce Guarantee. Anything
contained in any of the Loan Documents to the contrary notwithstanding, the
Borrower, the Administrative Agent and each Lender hereby agree that (i) no
Lender shall have any right individually to realize upon any of the Collateral
or to enforce the Collateral Documents, it being understood and agreed that all
powers, rights and remedies hereunder and under the Collateral Documents may be
exercised solely by the Administrative Agent, and (ii) in the event of a
foreclosure by the Administrative Agent on any of the Collateral pursuant to a
public or private sale or other disposition, the Administrative Agent or any
Lender may be the purchaser or licensor of any or all of such Collateral at any
such sale or other disposition and the Administrative Agent, as agent for and
representative of the Lenders (but not any Lender or Lenders in its or their
respective individual capacities unless the Required Lenders shall otherwise
agree in writing), shall be entitled, for the purpose of bidding and making
settlement or payment of the purchase price for all or any portion of the
Collateral sold at any such public sale, to use and apply any of the Obligations
as a credit on account of the purchase price for any collateral payable by the
Administrative Agent at such sale or other disposition.

Section 9.14. Secured Bank Product Obligations and Hedging Obligations. No Bank
Product Provider or Lender-Related Hedge Provider that obtains the benefits of
Section 8.2, the Collateral Documents or any Collateral by virtue of the
provisions hereof or of any other Loan Document shall have any right to notice
of any action or to consent to, direct or object to any action hereunder or
under any other Loan Document or otherwise in respect of the Collateral
(including the release or impairment of any Collateral) other than in its
capacity as a Lender and, in such case, only to the extent expressly provided in
the Loan Documents. Notwithstanding any other provision of this Article to the
contrary, the Administrative Agent shall not be required to verify the payment
of, or that other satisfactory arrangements have been made with respect to, Bank
Product Obligations and Hedging Obligations unless the Administrative Agent has
received written notice of such Obligations, together with such supporting
documentation as the Administrative Agent may request, from the applicable Bank
Product Provider or Lender-Related Hedge Provider, as the case may be.

ARTICLE X

MISCELLANEOUS

Section 10.1. Notices.

 

  (a) Written Notices.

(i) Except in the case of notices and other communications expressly permitted
to be given by telephone, all notices and other communications to any party
herein to be effective shall be in writing and shall be delivered by hand or
overnight courier service, mailed by certified or registered mail or sent by
telecopy, as follows:

 

To the Borrower:    Arc Terminals Holdings LLC    3000 Research Forest Drive,
Suite 250    The Woodlands, Texas 77381    Attention: Vincent T. Cubbage   
Telecopy Number: (212) 993-1299

 

92



--------------------------------------------------------------------------------

With copies to:    Arc Logistics Partners LP    725 Fifth Avenue, 19th Floor   
New York, New York 10022    Attention: Vincent T. Cubbage    Telecopy Number:
(212) 993-1299    and    Vinson & Elkins L.L.P.    666 Fifth Avenue, 26th Floor
   New York, New York 10103    Attention: Brett M. Santoli    Telecopy Number:
(917) 849-5304 To the Administrative Agent:    SunTrust Bank    3333 Peachtree
Road / 8th Floor    Atlanta, Georgia 30326    Attention: Carmen Malizia   
Telecopy Number: (404) 439-7470 With copies to:    SunTrust Bank    Agency
Services    303 Peachtree Street, N.E. / 25th Floor    Atlanta, Georgia 30308   
Attention: Doug Weltz    Telecopy Number: (404) 495-2170    and    King &
Spalding LLP    100 N. Tryon Street, Suite 3900    Charlotte, North Carolina
28202    Attention: W. Todd Holleman    Telecopy Number: (704) 503-2622 To the
Issuing Bank:    SunTrust Bank    25 Park Place, N.E. / Mail Code 3706 / 16th
Floor    Atlanta, Georgia 30303    Attention: Standby Letter of Credit Dept.   
Telecopy Number: (404) 588-8129 To the Swingline Lender:    SunTrust Bank   
Agency Services    303 Peachtree Street, N.E. / 25th Floor    Atlanta, Georgia
30308    Attention: Doug Weltz    Telecopy Number: (404) 495-2170 To any other
Lender:    the address set forth in the Administrative Questionnaire    or the
Assignment and Acceptance executed by such    Lender

 

93



--------------------------------------------------------------------------------

Any party hereto may change its address or telecopy number for notices and other
communications hereunder by notice to the other parties hereto. All such notices
and other communications shall be effective upon actual receipt by the relevant
Person or, if delivered by overnight courier service, upon the first Business
Day after the date deposited with such courier service for overnight (next-day)
delivery or, if sent by telecopy, upon transmittal in legible form by facsimile
machine or, if mailed, upon the third Business Day after the date deposited into
the mail or, if delivered by hand, upon delivery; provided that notices
delivered to the Administrative Agent, the Issuing Bank or the Swingline Lender
shall not be effective until actually received by such Person at its address
specified in this Section.

(ii) Any agreement of the Administrative Agent, the Issuing Bank or any Lender
herein to receive certain notices by telephone or facsimile is solely for the
convenience and at the request of the Borrower. The Administrative Agent, the
Issuing Bank and each Lender shall be entitled to rely on the authority of any
Person purporting to be a Person authorized by the Borrower to give such notice
and the Administrative Agent, the Issuing Bank and the Lenders shall not have
any liability to the Borrower or other Person on account of any action taken or
not taken by the Administrative Agent, the Issuing Bank or any Lender in
reliance upon such telephonic or facsimile notice. The obligation of the
Borrower to repay the Loans and all other Obligations hereunder shall not be
affected in any way or to any extent by any failure of the Administrative Agent,
the Issuing Bank or any Lender to receive written confirmation of any telephonic
or facsimile notice or the receipt by the Administrative Agent, the Issuing Bank
or any Lender of a confirmation which is at variance with the terms understood
by the Administrative Agent, the Issuing Bank and such Lender to be contained in
any such telephonic or facsimile notice.

 

  (b) Electronic Communications.

(i) Notices and other communications to the Lenders and the Issuing Bank
hereunder may be delivered or furnished by electronic communication (including
e-mail and Internet or intranet websites) pursuant to procedures approved by the
Administrative Agent, provided that the foregoing shall not apply to notices to
any Lender or the Issuing Bank pursuant to Article II unless such Lender, the
Issuing Bank, as applicable, and the Administrative Agent have agreed to receive
notices under any Section thereof by electronic communication and have agreed to
the procedures governing such communications. The Administrative Agent or the
Borrower may, in its discretion, agree to accept notices and other
communications to it hereunder by electronic communications pursuant to
procedures approved by it; provided that approval of such procedures may be
limited to particular notices or communications.

(ii) Unless the Administrative Agent otherwise prescribes, (i) notices and other
communications sent to an e-mail address shall be deemed received upon the
sender’s receipt of an acknowledgement from the intended recipient (such as by
the “return receipt requested” function, as available, return e-mail or other
written acknowledgement); provided that if such notice or other communication is
not sent during the normal business hours of the recipient, such notice or
communication shall be deemed to have been sent at the opening of business on
the next Business Day for the recipient, and (ii) notices or communications
posted to an Internet or intranet website shall be deemed received upon the
deemed receipt by the intended recipient at its e-mail address as described in
the foregoing clause (i) of notification that such notice or communication is
available and identifying the website address therefor.

 

94



--------------------------------------------------------------------------------

Section 10.2. Waiver; Amendments.

(a) No failure or delay by the Administrative Agent, the Issuing Bank or any
Lender in exercising any right or power hereunder or under any other Loan
Document, and no course of dealing between the Borrower and the Administrative
Agent or any Lender, shall operate as a waiver thereof, nor shall any single or
partial exercise of any such right or power, or any abandonment or
discontinuance of steps to enforce such right or power, preclude any other or
further exercise thereof or the exercise of any other right or power hereunder
or thereunder. The rights and remedies of the Administrative Agent, the Issuing
Bank and the Lenders hereunder and under the other Loan Documents are cumulative
and are not exclusive of any rights or remedies provided by law. No waiver of
any provision of this Agreement or of any other Loan Document or consent to any
departure by any Loan Party or any Subsidiary therefrom shall in any event be
effective unless the same shall be permitted by subsection (b) of this Section,
and then such waiver or consent shall be effective only in the specific instance
and for the purpose for which given. Without limiting the generality of the
foregoing, the making of a Loan or the issuance of a Letter of Credit shall not
be construed as a waiver of any Default or Event of Default, regardless of
whether the Administrative Agent, any Lender or the Issuing Bank may have had
notice or knowledge of such Default or Event of Default at the time.

(b) No amendment or waiver of any provision of this Agreement or of the other
Loan Documents (other than the Fee Letter), nor consent to any departure by any
Loan Party or any Subsidiary therefrom, shall in any event be effective unless
the same shall be in writing and signed by the Borrower and the Required
Lenders, or the Borrower and the Administrative Agent with the consent of the
Required Lenders, and then such amendment, waiver or consent shall be effective
only in the specific instance and for the specific purpose for which given;
provided that, in addition to the consent of the Required Lenders, no amendment,
waiver or consent shall:

(i) increase the Commitment of any Lender without the written consent of such
Lender;

(ii) reduce the principal amount of any Loan or LC Disbursement or reduce the
rate of interest thereon, or reduce any fees payable hereunder, without the
written consent of each Lender affected thereby;

(iii) postpone the date fixed for any payment of any principal of (other than
any mandatory prepayment pursuant to Section 2.12), or interest on, any Loan or
LC Disbursement or any fees hereunder or reduce the amount of, waive or excuse
any such payment, or postpone the scheduled date for the termination or
reduction of any Commitment, without the written consent of each Lender affected
thereby;

(iv) change Section 2.21(b) or (c) in a manner that would alter the pro rata
sharing of payments required thereby, without the written consent of each
Lender;

(v) change any of the provisions of this subsection (b) or the definition of
“Required Lenders” or any other provision hereof specifying the number or
percentage of Lenders which are required to waive, amend or modify any rights
hereunder or make any determination or grant any consent hereunder, without the
consent of each Lender;

(vi) release all or substantially all of the guarantors, or limit the liability
of such guarantors, under any guaranty agreement guaranteeing any of the
Obligations, without the written consent of each Lender; or

(vii) release all or substantially all collateral (if any) securing any of the
Obligations, without the written consent of each Lender;

 

95



--------------------------------------------------------------------------------

provided, further, that no such amendment, waiver or consent shall amend, modify
or otherwise affect the rights, duties or obligations of the Administrative
Agent, the Swingline Lender or the Issuing Bank without the prior written
consent of such Person.

(c) Notwithstanding anything to the contrary herein, no Defaulting Lender shall
have any right to approve or disapprove any amendment, waiver or consent
hereunder, except that the Commitment of such Lender may not be increased or
extended, and amounts payable to such Lender hereunder may not be permanently
reduced, without the consent of such Lender (other than reductions in fees and
interest in which such reduction does not disproportionately affect such
Lender).

(d) Notwithstanding anything to the contrary herein, this Agreement may be
amended (or amended and restated) without the consent of any Lender (but with
the consent of the Borrower and the Administrative Agent) if, upon giving effect
to such amendment and restatement, such Lender shall no longer be a party to
this Agreement (as so amended and restated), the Commitments of such Lender
shall have terminated (but such Lender shall continue to be entitled to the
benefits of Sections 2.18, 2.19, 2.20 and 10.3), such Lender shall have no other
commitment or other obligation hereunder and such Lender shall have been paid in
full all principal, interest and other amounts owing to it or accrued for its
account under this Agreement.

(e) Notwithstanding anything to the contrary herein, this Agreement may be
amended (or amended and restated) with the written consent of the Required
Lenders, the Administrative Agent, the Borrower and the other Loan Parties
(i) to add one or more additional credit facilities to this Agreement, to permit
the extensions of credit from time to time outstanding thereunder and the
accrued interest and fees in respect thereof to share ratably in the benefits of
this Agreement and the other Loan Documents with the Revolving Credit Exposure
and any incremental facility and the accrued interest and fees in respect
thereof and to include appropriately the Lenders holding such credit facilities
in any determination of the Required Lenders and (ii) to change, modify or alter
Section 2.21(b) or (c) or any other provision hereof relating to pro rata
sharing of payments among the Lenders to the extent necessary to effectuate any
of the amendments (or amendments and restatements) enumerated in subsection (d),
(e)(i) or (f) of this Section.

(f) Notwithstanding anything to the contrary herein, the Borrower may, by
written notice to the Administrative Agent from time to time, make one or more
offers (each, a “Loan Modification Offer”) to all of the Lenders to make one or
more amendments or modifications to (A) allow the maturity of the Loans of the
accepting Lenders to be extended and (B) increase the Applicable Margin,
Applicable Percentage or other fees payable with respect to the Loans and
Commitments of the accepting Lenders (each, a “Permitted Amendment”) pursuant to
procedures reasonably specified by the Administrative Agent and reasonably
acceptable to the Borrower. Such notice shall set forth (x) the terms and
conditions of the requested Permitted Amendment and (y) the date on which such
Permitted Amendment is requested to become effective. A Permitted Amendment
shall become effective only with respect to the Loans and/or Commitments of the
Lenders that accept the applicable Loan Modification Offer (such Lenders, the
“Accepting Lenders”) and, in the case of any Accepting Lender, only with respect
to such Lender’s Loans and/or Commitments as to which such Lender’s acceptance
has been made. The Borrower, each Loan Party and each Accepting Lender shall
execute and deliver to the Administrative Agent a modification agreement (a
“Loan Modification Agreement”) and such other documentation as the
Administrative Agent shall reasonably specify to evidence the acceptance of such
Permitted Amendment and the terms and conditions thereof. The Administrative
Agent shall promptly notify each Lender as to the effectiveness of each Loan
Modification Agreement. Each of the parties hereto hereby agrees that, upon the
effectiveness of any Loan Modification Agreement, this Agreement shall be deemed
amended to the extent (but only to the extent) necessary to reflect the
existence and terms of the Permitted Amendment evidenced thereby and only with
respect to the Loans and Commitments of the Accepting Lenders as to which such
Lenders’ acceptance has been made.

 

96



--------------------------------------------------------------------------------

(g) Notwithstanding anything to the contrary herein, this Agreement may be
amended (or amended and restated) without the consent of any Lender (but with
the consent of the Borrower and the Administrative Agent) solely to cure a
defect or error.

(h) Notwithstanding anything to the contrary herein, if any of the Collateral
shall be sold, transferred or otherwise disposed of by any Loan Party in a
transaction permitted by the Credit Agreement, then the Administrative Agent, at
the request and sole expense of such Loan Party, shall promptly execute and
deliver to such Loan Party all releases or other documents reasonably necessary
for the release of the Liens created under the Collateral Documents on such
Collateral of such Loan Party, made without recourse, representation, warranty
or other assurance of any kind.

Section 10.3. Expenses; Indemnification.

(a) The Borrower shall pay (i) all reasonable, out-of-pocket costs and expenses
of the Administrative Agent and its Affiliates, including the reasonable fees,
charges and disbursements of counsel for the Administrative Agent and its
Affiliates, in connection with the syndication of the credit facilities provided
for herein, the preparation and administration of the Loan Documents and any
amendments, modifications or waivers thereof (whether or not the transactions
contemplated in this Agreement or any other Loan Document shall be consummated),
including the reasonable fees, charges and disbursements of counsel for the
Administrative Agent and its Affiliates, (ii) all reasonable out-of-pocket
expenses incurred by the Issuing Bank in connection with the issuance,
amendment, renewal or extension of any Letter of Credit or any demand for
payment thereunder and (iii) all out-of-pocket costs and expenses (including,
without limitation, the reasonable fees, charges and disbursements of outside
counsel and the allocated cost of inside counsel) incurred by the Administrative
Agent, the Issuing Bank or any Lender in connection with the enforcement or
protection of its rights in connection with this Agreement, including its rights
under this Section, or in connection with the Loans made or any Letters of
Credit issued hereunder, including all such out-of-pocket expenses incurred
during any workout, restructuring or negotiations in respect of such Loans or
Letters of Credit.

(b) The Borrower shall indemnify the Administrative Agent (and any sub-agent
thereof), each Lender and the Issuing Bank, and each Related Party of any of the
foregoing Persons (each such Person being called an “Indemnitee”) against, and
hold each Indemnitee harmless from, any and all losses, claims, damages,
liabilities, penalties and related expenses (including the reasonable documented
out-of-pocket fees, charges and disbursements of any counsel for any
Indemnitee), and shall indemnify and hold harmless each Indemnitee from all fees
and time charges and disbursements for attorneys who may be employees of any
Indemnitee, incurred by any Indemnitee or asserted against any Indemnitee by any
third party or by the Borrower or any other Loan Party arising out of, in
connection with, or as a result of (i) the execution or delivery of this
Agreement, any other Loan Document or any agreement or instrument contemplated
hereby or thereby, the performance by the parties hereto of their respective
obligations hereunder or thereunder or the consummation of the transactions
contemplated hereby or thereby, (ii) any Loan or Letter of Credit or the use or
proposed use of the proceeds therefrom (including any refusal by the Issuing
Bank to honor a demand for payment under a Letter of Credit if the documents
presented in connection with such demand do not strictly comply with the terms
of such Letter of Credit), (iii) any actual or alleged presence or Release of
Hazardous Materials on or from any property owned or operated by the Borrower or
any of its Subsidiaries, or any Environmental Liability related in any way to
the Borrower or any of its Subsidiaries, or (iv) any actual or prospective
claim, litigation, investigation or proceeding relating to any of the foregoing,
whether based on contract, tort or any other theory, whether brought by a third
party or by the Borrower or any other Loan Party, and regardless of whether any

 

97



--------------------------------------------------------------------------------

Indemnitee is a party thereto; provided that such indemnity shall not, as to any
Indemnitee, be available to the extent that such losses, claims, damages,
liabilities, penalties or related expenses are determined by a court of
competent jurisdiction by final and non-appealable judgment to have resulted
from (x) the gross negligence or willful misconduct of such Indemnitee or (y) a
claim brought by the Borrower or any other Loan Party against an Indemnitee for
a material or bad faith breach of such Indemnitee’s material obligations
hereunder or under any other Loan Document. No Indemnitee shall be liable for
any damages arising from the use by others of any information or other materials
obtained through any Platform, except as a result of such Indemnitee’s gross
negligence or willful misconduct as determined by a court of competent
jurisdiction in a final and non-appealable judgment.

(c) The Borrower shall pay, and hold the Administrative Agent, the Issuing Bank
and each of the Lenders harmless from and against, any and all present and
future stamp, documentary, and other similar taxes with respect to this
Agreement and any other Loan Documents, any collateral described therein or any
payments due thereunder, and save the Administrative Agent, the Issuing Bank and
each Lender harmless from and against any and all liabilities with respect to or
resulting from any delay or omission to pay such taxes.

(d) To the extent that the Borrower fails to pay any amount required to be paid
to the Administrative Agent, the Issuing Bank or the Swingline Lender under
subsection (a), (b) or (c) hereof, each Lender severally agrees to pay to the
Administrative Agent, the Issuing Bank or the Swingline Lender, as the case may
be, such Lender’s pro rata share (in accordance with its respective Revolving
Commitment (or Revolving Credit Exposure, as applicable) determined as of the
time that the unreimbursed expense or indemnity payment is sought) of such
unpaid amount; provided that the unreimbursed expense or indemnified payment,
claim, damage, liability or related expense, as the case may be, was incurred by
or asserted against the Administrative Agent, the Issuing Bank or the Swingline
Lender in its capacity as such.

(e) To the extent permitted by applicable law, each party hereto shall not
assert, and hereby waives, any claim against any other party hereto, on any
theory of liability, for special, indirect, consequential or punitive damages
(as opposed to actual or direct damages) arising out of, in connection with or
as a result of this Agreement, any other Loan Document or any agreement or
instrument contemplated hereby, the transactions contemplated therein, any Loan
or any Letter of Credit or the use of proceeds thereof; provided that in no
event shall the Borrower’s indemnity obligations under subsections (a), (b) and
(c) hereof be limited by this subsection (e).

(f) All amounts due under this Section shall be payable within 30 days after
written demand therefor.

Section 10.4. Successors and Assigns.

(a) The provisions of this Agreement shall be binding upon and inure to the
benefit of the parties hereto and their respective successors and assigns
permitted hereby, except that no Loan Party may assign or otherwise transfer any
of its rights or obligations hereunder without the prior written consent of the
Administrative Agent and each Lender, and no Lender may assign or otherwise
transfer any of its rights or obligations hereunder except (i) to an assignee in
accordance with the provisions of subsection (b) of this Section, (ii) by way of
participation in accordance with the provisions of subsection (d) of this
Section or (iii) by way of pledge or assignment of a security interest subject
to the restrictions of subsection (f) of this Section (and any other attempted
assignment or transfer by any party hereto shall be null and void). Nothing in
this Agreement, expressed or implied, shall be construed to confer upon any
Person (other than the parties hereto, their respective successors and assigns
permitted hereby, Participants to the extent provided in subsection (d) of this
Section and, to the extent expressly contemplated hereby, the Related Parties of
each of the Administrative Agent and the Lenders) any legal or equitable right,
remedy or claim under or by reason of this Agreement.

 

98



--------------------------------------------------------------------------------

(b) Any Lender may at any time assign to one or more assignees all or a portion
of its rights and obligations under this Agreement (including all or a portion
of its Commitments, Loans and other Revolving Credit Exposure at the time owing
to it); provided that any such assignment shall be subject to the following
conditions:

(i) Minimum Amounts.

(A) in the case of an assignment of the entire remaining amount of the assigning
Lender’s Commitments, Loans and other Revolving Credit Exposure at the time
owing to it or in the case of an assignment to a Lender, an Affiliate of a
Lender or an Approved Fund, no minimum amount need be assigned; and

(B) in any case not described in subsection (b)(i)(A) of this Section, the
aggregate amount of the Commitment (which for this purpose includes Loans and
Revolving Credit Exposure outstanding thereunder) or, if the applicable
Commitment is not then in effect, the principal outstanding balance of the Loans
and Revolving Credit Exposure of the assigning Lender subject to each such
assignment (determined as of the date the Assignment and Acceptance with respect
to such assignment is delivered to the Administrative Agent or, if “Trade Date”
is specified in the Assignment and Acceptance, as of the Trade Date) shall not
be less than $3,000,000 and in minimum increments of $1,000,000, unless each of
the Administrative Agent and, so long as no Event of Default has occurred and is
continuing, the Borrower otherwise consents (each such consent not to be
unreasonably withheld or delayed).

(ii) Proportionate Amounts. Each partial assignment shall be made as an
assignment of a proportionate part of all the assigning Lender’s rights and
obligations under this Agreement with respect to the Loans, other Revolving
Credit Exposure or the Commitments assigned.

(iii) Required Consents. No consent shall be required for any assignment except
to the extent required by subsection (b)(i)(B) of this Section and, in addition:

(A) the consent of the Borrower (such consent not to be unreasonably withheld or
delayed and which consent shall be deemed to have been given unless an objection
is delivered to the Administrative Agent within 10 Business Days after notice of
such proposed assignment is delivered to the Borrower) shall be required unless
(x) an Event of Default has occurred and is continuing at the time of such
assignment or (y) such assignment is to a Lender, an Affiliate of such Lender or
an Approved Fund of such Lender;

(B) the consent of the Administrative Agent (such consent not to be unreasonably
withheld or delayed) shall be required; and

(C) the consent of each of the Issuing Bank and the Swingline Lender (such
consents not to be unreasonably withheld or delayed).

(iv) Assignment and Acceptance. The parties to each assignment shall deliver to
the Administrative Agent (A) a duly executed Assignment and Acceptance, (B) a
processing and recordation fee of $3,500, (C) an Administrative Questionnaire
unless the assignee is already a Lender and (D) the documents required under
Section 2.20(e).

 

99



--------------------------------------------------------------------------------

(v) No Assignment to the Borrower. No such assignment shall be made to the
Borrower or any of the Borrower’s Affiliates or Subsidiaries.

(vi) No Assignment to Natural Persons. No such assignment shall be made to a
natural person.

Subject to acceptance and recording thereof by the Administrative Agent pursuant
to subsection (c) of this Section, from and after the effective date specified
in each Assignment and Acceptance, the assignee thereunder shall be a party to
this Agreement and, to the extent of the interest assigned by such Assignment
and Acceptance, have the rights and obligations of a Lender under this
Agreement, and the assigning Lender thereunder shall, to the extent of the
interest assigned by such Assignment and Acceptance, be released from its
obligations under this Agreement (and, in the case of an Assignment and
Acceptance covering all of the assigning Lender’s rights and obligations under
this Agreement, such Lender shall cease to be a party hereto) but shall continue
to be entitled to the benefits of Sections 2.18, 2.19, 2.20 and 10.3 with
respect to facts and circumstances occurring prior to the effective date of such
assignment; provided that, except to the extent otherwise expressly agreed by
the affected parties, no assignment by a Defaulting Lender will constitute a
waiver or release of any claim of any party hereunder arising from such Lender’s
having been a Defaulting Lender. Any assignment or transfer by a Lender of
rights or obligations under this Agreement that does not comply with this
subsection shall be treated for purposes of this Agreement as a sale by such
Lender of a participation in such rights and obligations in accordance with
subsection (d) of this Section.

(c) The Administrative Agent, acting solely for this purpose as an agent of the
Borrower, shall maintain at one of its offices in Atlanta, Georgia a copy of
each Assignment and Acceptance delivered to it and a register for the
recordation of the names and addresses of the Lenders, and the Commitments of,
and principal amount (and stated interest) of the Loans and Revolving Credit
Exposure owing to, each Lender pursuant to the terms hereof from time to time
(the “Register”). The entries in the Register shall be conclusive absent
manifest error, and the Loan Parties, the Administrative Agent and the Lenders
shall treat each Person whose name is recorded in the Register pursuant to the
terms hereof as a Lender hereunder for all purposes of this Agreement.
Information contained in the Register with respect to any Lender shall be
available for inspection by such Lender at any reasonable time and from time to
time upon reasonable prior notice; information contained in the Register shall
also be available for inspection by the Borrower at any reasonable time and from
time to time upon reasonable prior notice. In establishing and maintaining the
Register, the Administrative Agent shall serve as the Borrower’s agent solely
for tax purposes and solely with respect to the actions described in this
Section, and the Borrower hereby agrees that, to the extent SunTrust Bank serves
in such capacity, SunTrust Bank and its officers, directors, employees, agents,
sub-agents and affiliates shall constitute “Indemnitees”.

(d) Any Lender may at any time, without the consent of, or notice to, the
Borrower, the Administrative Agent, the Swingline Lender or the Issuing Bank,
sell participations to any Person (other than a natural person, the Borrower or
any of the Borrower’s Affiliates or Subsidiaries) (each, a “Participant”) in all
or a portion of such Lender’s rights and/or obligations under this Agreement
(including all or a portion of its Commitment and/or the Loans owing to it);
provided that (i) such Lender’s obligations under this Agreement shall remain
unchanged, (ii) such Lender shall remain solely responsible to the other parties
hereto for the performance of such obligations and (iii) the Borrower, the
Administrative Agent, the Issuing Bank, the Swingline Lender and the other
Lenders shall continue to deal solely and directly with such Lender in
connection with such Lender’s rights and obligations under this Agreement.

 

100



--------------------------------------------------------------------------------

Any agreement or instrument pursuant to which a Lender sells such a
participation shall provide that such Lender shall retain the sole right to
enforce this Agreement and to approve any amendment, modification or waiver of
any provision of this Agreement; provided that such agreement or instrument may
provide that such Lender will not, without the consent of the Participant, agree
to any amendment, modification or waiver with respect to the following to the
extent affecting such Participant: (i) increase the Commitment of such Lender;
(ii) reduce the principal amount of any Loan or LC Disbursement or reduce the
rate of interest thereon, or reduce any fees payable hereunder; (iii) postpone
the date fixed for any payment of any principal of, or interest on, any Loan or
LC Disbursement or any fees hereunder or reduce the amount of, waive or excuse
any such payment, or postpone the scheduled date for the termination or
reduction of any Commitment; (iv) change Section 2.21(b) or (c) in a manner that
would alter the pro rata sharing of payments required thereby; (v) change any of
the provisions of Section 10.2(b) or the definition of “Required Lenders” or any
other provision hereof specifying the number or percentage of Lenders which are
required to waive, amend or modify any rights hereunder or make any
determination or grant any consent hereunder; (vi) release all or substantially
all of the guarantors, or limit the liability of such guarantors, under any
guaranty agreement guaranteeing any of the Obligations; or (vii) release all or
substantially all collateral (if any) securing any of the Obligations. Subject
to subsection (e) of this Section, the Borrower agrees that each Participant
shall be entitled to the benefits of Sections 2.18, 2.19, and 2.20 to the same
extent as if it were a Lender and had acquired its interest by assignment
pursuant to subsection (b) of this Section; provided that such Participant
agrees to be subject to Section 2.24 as though it were a Lender. To the extent
permitted by law, each Participant also shall be entitled to the benefits of
Section 10.7 as though it were a Lender; provided that such Participant agrees
to be subject to Section 2.21 as though it were a Lender.

Each Lender that sells a participation shall, acting solely for this purpose as
a non-fiduciary agent of the Borrower, maintain a register in the United States
on which it enters the name and address of each Participant and the principal
amounts (and stated interest) of each Participant’s interest in the Loans or
other obligations under the Loan Documents (the “Participant Register”);
provided that no Lender shall have any obligation to disclose all or any portion
of the Participant Register to any Person (including the identity of any
Participant or any information relating to a Participant’s interest in any
commitments, loans, letters of credit or other obligations under any Loan
Document) except to the extent that such disclosure is necessary to establish
that such commitment, loan, letter of credit or other obligation is in
registered form under Section 5f.103-1(c) of the United States Treasury
Regulations. The entries in the Participant Register shall be conclusive, absent
manifest error, and such Lender shall treat each person whose name is recorded
in the Participant Register as the owner of such participation for all purposes
of this Agreement notwithstanding any notice to the contrary.

(e) A Participant shall not be entitled to receive any greater payment under
Sections 2.18 and 2.20 than the applicable Lender would have been entitled to
receive with respect to the participation sold to such Participant, unless the
sale of the participation to such Participant is made with the Borrower’s prior
written consent. A Participant shall not be entitled to the benefits of
Section 2.20 unless the Borrower is notified of the participation sold to such
Participant and such Participant agrees, for the benefit of the Borrower, to
comply with Section 2.20(e) and (f) as though it were a Lender.

(f) Any Lender may at any time pledge or assign a security interest in all or
any portion of its rights under this Agreement to secure obligations of such
Lender, including, without limitation, any pledge or assignment to secure
obligations to a Federal Reserve Bank or any other Central Bank; provided that
no such pledge or assignment shall release such Lender from any of its
obligations hereunder or substitute any such pledgee or assignee for such Lender
as a party hereto.

 

101



--------------------------------------------------------------------------------

Section 10.5. Governing Law; Jurisdiction; Consent to Service of Process.

(a) This Agreement and the other Loan Documents and any claim, controversy,
dispute or cause of action (whether in contract or tort or otherwise) based
upon, arising out of or relating to this Agreement or any other Loan Document
(except, as to any other Loan Document, as expressly set forth therein) and the
transactions contemplated hereby and thereby shall be construed in accordance
with and be governed by the law of the State of New York.

(b) Each party hereto hereby irrevocably and unconditionally submits, for itself
and its property, to the exclusive jurisdiction of the United States District
Court for the Southern District of New York, the Supreme Court of the State of
New York sitting in New York county, and of any appellate court from any
thereof, in any action or proceeding arising out of or relating to this
Agreement or any other Loan Document or the transactions contemplated hereby or
thereby, or for recognition or enforcement of any judgment, and each of the
parties hereto hereby irrevocably and unconditionally agrees that all claims in
respect of any such action or proceeding may be heard and determined in such
District Court or New York state court or, to the extent permitted by applicable
law, such appellate court. Each of the parties hereto agrees that a final
judgment in any such action or proceeding shall be conclusive and may be
enforced in other jurisdictions by suit on the judgment or in any other manner
provided by law. Nothing in this Agreement or any other Loan Document shall
affect any right that the Administrative Agent, the Issuing Bank or any Lender
may otherwise have to bring any action or proceeding relating to this Agreement
or any other Loan Document against the Borrower or its properties in the courts
of any jurisdiction.

(c) Each party hereto irrevocably and unconditionally waives any objection which
it may now or hereafter have to the laying of venue of any such suit, action or
proceeding described in subsection (b) of this Section and brought in any court
referred to in subsection (b) of this Section. Each of the parties hereto
irrevocably waives, to the fullest extent permitted by applicable law, the
defense of an inconvenient forum to the maintenance of such action or proceeding
in any such court.

(d) Each party to this Agreement irrevocably consents to the service of process
in the manner provided for notices in Section 10.1. Nothing in this Agreement or
in any other Loan Document will affect the right of any party hereto to serve
process in any other manner permitted by law.

Section 10.6. WAIVER OF JURY TRIAL. EACH PARTY HERETO IRREVOCABLY WAIVES, TO THE
FULLEST EXTENT PERMITTED BY APPLICABLE LAW, ANY RIGHT IT MAY HAVE TO A TRIAL BY
JURY IN ANY LEGAL PROCEEDING DIRECTLY OR INDIRECTLY ARISING OUT OF THIS
AGREEMENT OR ANY OTHER LOAN DOCUMENT OR THE TRANSACTIONS CONTEMPLATED HEREBY OR
THEREBY (WHETHER BASED ON CONTRACT, TORT OR ANY OTHER THEORY). EACH PARTY HERETO
(A) CERTIFIES THAT NO REPRESENTATIVE, AGENT OR ATTORNEY OF ANY OTHER PARTY HAS
REPRESENTED, EXPRESSLY OR OTHERWISE, THAT SUCH OTHER PARTY WOULD NOT, IN THE
EVENT OF LITIGATION, SEEK TO ENFORCE THE FOREGOING WAIVER, AND (B) ACKNOWLEDGES
THAT IT AND THE OTHER PARTIES HERETO HAVE BEEN INDUCED TO ENTER INTO THIS
AGREEMENT AND THE OTHER LOAN DOCUMENTS BY, AMONG OTHER THINGS, THE MUTUAL
WAIVERS AND CERTIFICATIONS IN THIS SECTION.

Section 10.7. Right of Set-off. In addition to any rights now or hereafter
granted under applicable law and not by way of limitation of any such rights,
each Lender and the Issuing Bank shall have the right, at any time or from time
to time upon the occurrence and during the continuance of an Event of Default,
without prior notice to any Loan Party, any such notice being expressly waived
by each Loan Party to the extent permitted by applicable law, to set off and
apply against all deposits (general or

 

102



--------------------------------------------------------------------------------

special, time or demand, provisional or final) of any Loan Party at any time
held or other obligations at any time owing by such Lender and the Issuing Bank
to or for the credit or the account of such Loan Party against any and all
Obligations held by such Lender or the Issuing Bank, as the case may be,
irrespective of whether such Lender or the Issuing Bank shall have made demand
hereunder and although such Obligations may be unmatured. Each Lender and the
Issuing Bank agrees promptly to notify the Administrative Agent and the Borrower
after any such set-off and any application made by such Lender or the Issuing
Bank, as the case may be; provided that the failure to give such notice shall
not affect the validity of such set-off and application. Each Lender and the
Issuing Bank agrees to apply all amounts collected from any such set-off to the
Obligations before applying such amounts to any other Indebtedness or other
obligations owed by any Loan Party and any of its Restricted Subsidiaries to
such Lender or the Issuing Bank.

Section 10.8. Counterparts; Integration. This Agreement may be executed by one
or more of the parties to this Agreement on any number of separate counterparts,
and all of said counterparts taken together shall be deemed to constitute one
and the same instrument. This Agreement, the Fee Letter, the other Loan
Documents, and any separate letter agreements relating to any fees payable to
the Administrative Agent and its Affiliates constitute the entire agreement
among the parties hereto and thereto and their affiliates regarding the subject
matters hereof and thereof and supersede all prior agreements and
understandings, oral or written, regarding such subject matters. Delivery of an
executed counterpart to this Agreement or any other Loan Document by facsimile
transmission or by electronic mail in pdf format shall be as effective as
delivery of a manually executed counterpart hereof.

Section 10.9. Survival. All covenants, agreements, representations and
warranties made by the Borrower herein and in the certificates, reports, notices
or other instruments delivered in connection with or pursuant to this Agreement
shall be considered to have been relied upon by the other parties hereto and
shall survive the execution and delivery of this Agreement and the other Loan
Documents and the making of any Loans and issuance of any Letters of Credit,
regardless of any investigation made by any such other party or on its behalf
and notwithstanding that the Administrative Agent, the Issuing Bank or any
Lender may have had notice or knowledge of any Default or incorrect
representation or warranty at the time any credit is extended hereunder, and
shall continue in full force and effect as long as the principal of or any
accrued interest on any Loan or any fee or any other amount payable under this
Agreement is outstanding and unpaid or any Letter of Credit is outstanding and
so long as the Commitments have not expired or terminated. The provisions of
Sections 2.18, 2.19, 2.20, and 10.3 and Article IX shall survive and remain in
full force and effect regardless of the consummation of the transactions
contemplated hereby, the repayment of the Loans, the expiration or termination
of the Letters of Credit and the Commitments or the termination of this
Agreement or any provision hereof.

Section 10.10. Severability. Any provision of this Agreement or any other Loan
Document held to be illegal, invalid or unenforceable in any jurisdiction,
shall, as to such jurisdiction, be ineffective to the extent of such illegality,
invalidity or unenforceability without affecting the legality, validity or
enforceability of the remaining provisions hereof or thereof; and the
illegality, invalidity or unenforceability of a particular provision in a
particular jurisdiction shall not invalidate or render unenforceable such
provision in any other jurisdiction.

Section 10.11. Confidentiality. Each of the Administrative Agent, the Issuing
Bank and the Lenders agrees to take normal and reasonable precautions to
maintain the confidentiality of any information relating to the Borrower or any
of its Subsidiaries or any of their respective businesses, to the extent
designated in writing as confidential and provided to it by the Borrower or any
of its Subsidiaries, other than any such information that is available to the
Administrative Agent, the Issuing Bank or any Lender on a non-confidential basis
prior to disclosure by the Borrower or any of its Subsidiaries, except that such
information may be disclosed (i) to any Related Party of the Administrative
Agent, the Issuing

 

103



--------------------------------------------------------------------------------

Bank or any such Lender including, without limitation, accountants, legal
counsel and other advisors, (ii) to the extent required by applicable laws or
regulations or by any subpoena or similar legal process, (iii) to the extent
requested by any regulatory agency or authority purporting to have jurisdiction
over it (including any self-regulatory authority such as the National
Association of Insurance Commissioners), (iv) to the extent that such
information becomes publicly available other than as a result of a breach of
this Section, or which becomes available to the Administrative Agent, the
Issuing Bank, any Lender or any Related Party of any of the foregoing on a
non-confidential basis from a source other than the Borrower or any of its
Subsidiaries, (v) in connection with the exercise of any remedy hereunder or
under any other Loan Documents or any suit, action or proceeding relating to
this Agreement or any other Loan Documents or the enforcement of rights
hereunder or thereunder, (vi) subject to execution by such Person of an
agreement containing provisions substantially the same as those of this Section,
to (A) any assignee of or Participant in, or any prospective assignee of or
Participant in, any of its rights or obligations under this Agreement, or
(B) any actual or prospective party (or its Related Parties) to any swap or
derivative or other transaction under which payments are to be made by reference
to the Borrower and its obligations, this Agreement or payments hereunder,
(vii) to any rating agency, (viii) to the CUSIP Service Bureau or any similar
organization, or (ix) with the consent of the Borrower. Any Person required to
maintain the confidentiality of any information as provided for in this Section
shall be considered to have complied with its obligation to do so if such Person
has exercised the same degree of care to maintain the confidentiality of such
information as such Person would accord its own confidential information, which
in no event shall be less than commercially reasonable efforts. In the event of
any conflict between the terms of this Section and those of any other
Contractual Obligation entered into with any party hereto (whether or not a Loan
Document), the terms of this Section shall govern.

Section 10.12. Interest Rate Limitation. Notwithstanding anything herein to the
contrary, if at any time the interest rate applicable to any Loan, together with
all fees, charges and other amounts which may be treated as interest on such
Loan under applicable law (collectively, the “Charges”), shall exceed the
maximum lawful rate of interest (the “Maximum Rate”) which may be contracted
for, charged, taken, received or reserved by a Lender holding such Loan in
accordance with applicable law, the rate of interest payable in respect of such
Loan hereunder, together with all Charges payable in respect thereof, shall be
limited to the Maximum Rate and, to the extent lawful, the interest and Charges
that would have been payable in respect of such Loan but were not payable as a
result of the operation of this Section shall be cumulated and the interest and
Charges payable to such Lender in respect of other Loans or periods shall be
increased (but not above the Maximum Rate therefor) until such cumulated amount,
together with interest thereon at the Federal Funds Rate to the date of
repayment (to the extent permitted by applicable law), shall have been received
by such Lender.

Section 10.13. Waiver of Effect of Corporate Seal. The Borrower represents and
warrants that neither it nor any other Loan Party is required to affix its
corporate seal to this Agreement or any other Loan Document pursuant to any
Requirement of Law, agrees that this Agreement is delivered by the Borrower
under seal and waives any shortening of the statute of limitations that may
result from not affixing the corporate seal to this Agreement or such other Loan
Documents.

Section 10.14. Patriot Act. The Administrative Agent and each Lender hereby
notifies the Loan Parties that, pursuant to the requirements of the Patriot Act,
it is required to obtain, verify and record information that identifies each
Loan Party, which information includes the name and address of such Loan Party
and other information that will allow such Lender or the Administrative Agent,
as applicable, to identify such Loan Party in accordance with the Patriot Act.

Section 10.15. No Advisory or Fiduciary Responsibility. In connection with all
aspects of each transaction contemplated hereby (including in connection with
any amendment, waiver or other modification hereof or of any other Loan
Document), the Borrower and each other Loan Party

 

104



--------------------------------------------------------------------------------

acknowledges and agrees and acknowledges its Affiliates’ understanding that
(i) (A) the services regarding this Agreement provided by the Administrative
Agent and/or the Lenders are arm’s-length commercial transactions between the
Borrower, each other Loan Party and their respective Affiliates, on the one
hand, and the Administrative Agent and the Lenders, on the other hand, (B) each
of the Borrower and the other Loan Parties have consulted their own legal,
accounting, regulatory and tax advisors to the extent they have deemed
appropriate, and (C) the Borrower and each other Loan Party is capable of
evaluating and understanding, and understands and accepts, the terms, risks and
conditions of the transactions contemplated hereby and by the other Loan
Documents; (ii) (A) each of the Administrative Agent and the Lenders is and has
been acting solely as a principal and, except as expressly agreed in writing by
the relevant parties, has not been, is not, and will not be acting as an
advisor, agent or fiduciary for the Borrower, any other Loan Party or any of
their respective Affiliates, or any other Person, and (B) neither the
Administrative Agent nor any Lender has any obligation to the Borrower, any
other Loan Party or any of their Affiliates with respect to the transaction
contemplated hereby except those obligations expressly set forth herein and in
the other Loan Documents; and (iii) the Administrative Agent, the Lenders and
their respective Affiliates may be engaged in a broad range of transactions that
involve interests that differ from those of the Borrower, the other Loan Parties
and their respective Affiliates, and each of the Administrative Agent and the
Lenders has no obligation to disclose any of such interests to the Borrower, any
other Loan Party or any of their respective Affiliates. To the fullest extent
permitted by law, each of the Borrower and the other Loan Parties hereby waives
and releases any claims that it may have against the Administrative Agent or any
Lender with respect to any breach or alleged breach of agency or fiduciary duty
in connection with any aspect of any transaction contemplated hereby.

Section 10.16. Location of Closing. Each Lender and the Issuing Bank
acknowledges and agrees that it has delivered, with the intent to be bound, its
executed counterparts of this Agreement to the Administrative Agent, c/o King &
Spalding LLP, 1185 Avenue of the Americas, New York, New York 10036. Each Loan
Party acknowledges and agrees that it has delivered, with the intent to be
bound, its executed counterparts of this Agreement and each other Loan Document,
together with all other documents, instruments, opinions, certificates and other
items required under Section 3.1, to the Administrative Agent, c/o King &
Spalding LLP, 1185 Avenue of the Americas, New York, New York 10036. All parties
agree that the closing of the transactions contemplated by this Agreement has
occurred in New York.

Section 10.17. Amendment and Restatement. This Agreement constitutes an
amendment and restatement of the Existing Credit Agreement and is not, is not
intended by the parties to be, and shall not be deemed or construed as, a
repayment or novation of the Indebtedness outstanding under the Existing Credit
Agreement. All rights and obligations of the parties shall continue in effect,
except as otherwise expressly set forth herein. Without limiting the foregoing,
no Default or Event of Default existing under the Existing Credit Agreement as
of the Closing Date shall be deemed waived or cured by this amendment and
restatement thereof. All references in the other Loan Documents to the Credit
Agreement shall be deemed to refer to and mean this Agreement, as the same may
be further amended, supplemented and restated from time to time.

Section 10.18. Release of Loan Documents. In connection with the reallocation of
the Existing Revolving Loans pursuant to Section 2.5 and the amendment and
restatement of the Existing Credit Agreement pursuant to Section 10.17, each
Lender and the Administrative Agent hereby agrees, confirms and ratifies, for
the benefit of LCP (which shall be a third party beneficiary of this Section),
that (i) all obligations, guaranties and other amounts of any and every kind
owing by LCP under the Released Loan Documents are hereby satisfied in full and
irrevocably discharged, terminated and released; (ii) each of the Released Loan
Documents are hereby terminated and are of no further force or effect, other
than those provisions therein that specifically survive termination pursuant to
the specific terms thereof; (iii) all security interests and other liens granted
to or held by the Administrative Agent under the

 

105



--------------------------------------------------------------------------------

Released Loan Documents are hereby forever and irrevocably satisfied, released
and discharged; (iv) LCP is hereby authorized to file UCC termination statements
for all UCC financing statements filed against LCP with respect to the security
interests and other liens granted under the Released Loan Documents; and (v) the
Administrative Agent shall take, at the Borrower’s expense, all reasonable
additional steps (including executing and delivering additional documents,
instruments or releases) requested by LCP as may be necessary or advisable to
release the security interests and other liens granted under the Released Loan
Documents and to further evidence the termination of all instruments of record
with respect thereto.

(remainder of page left intentionally blank)

 

106



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed by their respective authorized officers as of the day and year first
above written.

 

ARC TERMINALS HOLDINGS LLC, A Delaware limited liability company By:   Arc
Logistics LLC,         its sole member     By:   Arc Logistics Partners LP,    
    its sole member         By:   Arc Logistics GP LLC,           its general
partner

 

By:  

/s/ Bradley K. Oswald

Name:   Bradley Oswald Title:   Vice President, Chief Financial Officer and
Treasurer ARC LOGISTICS PARTNERS LP, A Delaware limited partnership By:   Arc
Logistics GP LLC,   its general partner By:  

/s/ Bradley K. Oswald

Name:   Bradley K. Oswald Title:   Vice President, Chief Financial Officer and
Treasurer

 

ARC LOGISTICS LLC, a Delaware limited liability company     By:   Arc Logistics
Partners LP,         its sole member         By:   Arc Logistics GP LLC,        
  its general partner

 

By:  

/s/ Bradley K. Oswald

Name:   Bradley K. Oswald Title:   Vice President, Chief Financial Officer and
Treasurer

 

Signature Page to

Second Amended and Restated Revolving Credit Agreement



--------------------------------------------------------------------------------

SUNTRUST BANK, as the Administrative Agent, as the Issuing Bank, as the
Swingline Lender and as a Lender By:  

/s/ Scott Mackey

Name:   Scott Mackey Title:   Director

 

Signature Page to

Second Amended and Restated Revolving Credit Agreement



--------------------------------------------------------------------------------

CITIBANK, N.A., as a Lender By:  

/s/ Daniel A. Davis

Name:   Daniel A. Davis Title:   SVP

 

Signature Page to

Second Amended and Restated Revolving Credit Agreement



--------------------------------------------------------------------------------

WELLS FARGO BANK, N.A., as a Lender By:  

/s/ Lila Jordan

Name:   Lila Jordan Title:   Managing Director

 

Signature Page to

Second Amended and Restated Revolving Credit Agreement



--------------------------------------------------------------------------------

CAPITAL ONE, NATIONAL ASSOCIATION, as a Lender By:  

/s/ Robert James

Name:   Robert James Title:   Vice President

 

Signature Page to

Second Amended and Restated Revolving Credit Agreement



--------------------------------------------------------------------------------

BANK MIDWEST, a division of NBH Bank, N.A. as a Lender By:  

/s/ Candice Apperson

Name:   Candice Apperson Title:   Vice President

 

Signature Page to

Second Amended and Restated Revolving Credit Agreement



--------------------------------------------------------------------------------

REGIONS BANK, as a Lender By:  

/s/ Dave Valentine

Name:   Dave Valentine Title:   Vice President

 

Signature Page to

Second Amended and Restated Revolving Credit Agreement



--------------------------------------------------------------------------------

BARCLAYS BANK PLC, as a Lender By:  

/s/ Vanessa A. Kurbatskiy

Name:   Vanessa A. Kurbatskiy Title:   Vice President

 

Signature Page to

Second Amended and Restated Revolving Credit Agreement



--------------------------------------------------------------------------------

ROYAL BANK OF CANADA, as a Lender By:  

/s/ Jay Sartain

Name:   Jay Sartain Title:   Authorized Signatory

 

Signature Page to

Second Amended and Restated Revolving Credit Agreement



--------------------------------------------------------------------------------

ONEWEST BANK, FSB, as a Lender By:  

/s/ Sean Murphy

Name:   Sean Murphy Title:   Executive Vice President

 

Signature Page to

Second Amended and Restated Revolving Credit Agreement



--------------------------------------------------------------------------------

BRANCH BANKING AND TRUST COMPANY, as a Lender By:  

/s/ Deanna Breland

Name:   Deanna Breland Title:   SVP

 

Signature Page to

Second Amended and Restated Revolving Credit Agreement



--------------------------------------------------------------------------------

SCHEDULE I

Commitment Amounts

 

Lender

   Revolving Commitment Amount  

SunTrust Bank

   $ 27,500,000   

Citibank, N.A.

   $ 22,500,000   

Wells Fargo Bank, N.A.

   $ 22,500,000   

Barclays Bank PLC

   $ 17,500,000   

Regions Bank

   $ 17,500,000   

Branch Banking and Trust Company

   $ 15,000,000   

Capital One, National Association

   $ 15,000,000   

Bank Midwest, a division of NBH Bank, N.A.

   $ 12,500,000   

OneWest Bank, FSB

   $ 12,500,000   

Royal Bank of Canada

   $ 12,500,000   



--------------------------------------------------------------------------------

SCHEDULE 1.1

Mortgaged Property as of the Closing Date

 

Mortgage

  

Mortgagor

  

Property Location (Address including zip code)

  

County

&

State

Mortgage, Security Agreement, Assignment of Leases and Rents, Financing
Statement and Fixture Filing, dated January 20, 2012, as amended by the First
Amendment to the Mortgage, Security Agreement, Assignment of Leases and Rents,
Financing Statement and Fixture Filing, dated November 12, 2013    Arc Logistics
LLC   

500 Viaduct Rd.

Chickasaw, AL, 36611 and

1437 Cochrane Causeway

Mobile, AL, 36602

   Mobile, Alabama Mortgage, Security Agreement, Assignment of Leases and Rents,
Financing Statement and Fixture Filing, dated November 30, 2012    Blakeley
Logistics, LLC   

Lot 1, Argain Subdivision,

according to plat thereof recorded in Map Book 95, page 3, of the records in the
Office of the Judge of Probate of Mobile County, Alabama

   Mobile, Alabama Mortgage, Security Agreement, Assignment of Leases and Rents,
Financing Statement and Fixture Filing, dated February 8, 2013, as amended by
the First Amendment to Mortgage, Security Agreement, Assignment of Leases and
Rents, Financing Statement and Fixture Filing, dated May 21, 2013    Arc
Terminals Mobile Holdings, LLC   

835 Cochrane Causeway and

500 Cochrane Causeway,

Mobile, AL, 36602

   Mobile, Alabama Mortgage and Security Agreement with Assignment of Rents,
dated January 20, 2012, as amended by the First Amendment to Mortgage and
Security Agreement with Assignment of Rents,    Arc Terminals Holdings LLC   

20206 North State Route 29

Chillicothe, IL, 61523

   Peoria, Illinois



--------------------------------------------------------------------------------

dated March 8, 2013, as amended by the Second Amendment to Mortgage and Security
Agreement with Assignment of Rents, dated November 12, 2013          Deed of
Trust, Security Agreement and Assignment of Leases and Rents, dated January 20,
2012, as amended by the First Amendment to Deed of Trust, Security Agreement and
Assignment of Leases and Rents, dated February 28, 2012, as amended by the
Second Amendment to Deed of Trust, Security Agreement and Assignment of Leases
and Rents, dated February 8, 2013, as amended by the Third Amendment to Deed of
Trust, Security Agreement and Assignment of Leases and Rents, dated November 12,
2013    Arc Terminals Holdings LLC   

2999 West Oak Street

Selma, NC, 27576

  

Johnston,

North Carolina

Open-End Mortgage, dated January 20, 2012, as amended by the First Amendment to
Open-End Mortgage, dated February 28, 2012, as amended by the Second Amendment
to Open-End Mortgage, dated February 8, 2013    Arc Terminals Holdings LLC   

2844 Summit Street

Toledo, OH, 43611

   Lucas, Ohio Open-End Mortgage, dated January 20, 2012, as amended by the
First Amendment to Open-End Mortgage, dated February 28, 2012, as amended by the
Second Amendment to Open-End Mortgage, dated February 8, 2013    Arc Terminals
Holdings LLC   

250 Mahoning Avenue

Cleveland, OH, 41113 and 2261

West 3rd Street

Cleveland, OH, 41113

   Cuyahoga, Ohio Deed of Trust, dated January 20, 2012, as amended by the First
   Arc Terminals Holdings LLC   

801 Foot of Butt Street

City of Chesapeake, VA, 23324

   N/A, Virginia



--------------------------------------------------------------------------------

Amendment to Deed of Trust, dated March 8, 2013, as amended by the Second
Amendment to Deed of Trust, dated November 12, 2013          Mortgage, dated
January 20, 2012, as amended by the First Amendment to Mortgage, dated
February 8, 2013, as amended by the Second Amendment to Mortgage dated
November 12, 2013    Arc Terminals Holdings LLC   

4009 Triangle Street

McFarland, WI, 53558

   Dane, Wisconsin Mortgage, Security Agreement, Assignment of Leases and Rents,
Financing Statement and Fixture Filing, dated February 26, 2013, as amended by
the First Amendment to Mortgage, Security Agreement, Assignment of Leases and
Rents, Financing Statement and Fixture Filing, dated November 12, 2013, as
amended by the Second Amendment to Mortgage, Security Agreement, Assignment of
Leases and Rents, Financing Statement and Fixture Filing, dated November 12,
2013    Arc Terminals New York Holdings, LLC   

25 Paidge Avenue

Brooklyn, NY, 11222

   Kings County, New York



--------------------------------------------------------------------------------

SCHEDULE 4.5

Environmental Matters

Possible Environmental Liabilities associated with the Newtown Creek Superfund
Site listed on the National Priorities List since September 29, 2010
(NYN000206282).



--------------------------------------------------------------------------------

SCHEDULE 4.11

Real Estate

 

Company

  

Property Location
(Address including zip
code)

  

County

  

Mortgagor-
Mortgagee

   Nature and
Use    Fair Market
Value
(Acquired
Value)      Does
Property
include
fixtures?

Arc Terminals Holdings LLC

  

2201 Southport Ave.

Baltimore, MD, 21226

   Baltimore    None    Terminaling
and Storage    $ 9,500,000       Yes

Arc Terminals Holdings LLC

  

801 Foot of Butt Street

City of Chesapeake, VA, 23324

   N/A    Arc Terminals Holdings LLC – Sun Trust Bank    Terminaling
and Storage    $ 5,600,000       Yes

Arc Terminals Holdings LLC

  

2999 West Oak Street

Selma, NC, 27576

   Johnston    Arc Terminals Holdings LLC – Sun Trust Bank    Terminaling
and Storage    $ 5,200,000       Yes

Arc Terminals Holdings LLC

  

2590 Southport Road

Spartanburg, SC, 29302

   Spartanburg    None    Terminaling
and Storage    $ 2,500,000       Yes

Arc Terminals Holdings LLC

  

4009 Triangle Street

McFarland, WI, 53558

   Dane    Arc Terminals Holdings LLC – Sun Trust Bank    Terminaling
and Storage    $ 4,500,000       Yes

Arc Terminals Holdings LLC

  

2844 Summit Street

Toledo, OH, 43611

   Lucas    Arc Terminals Holdings LLC – Sun Trust Bank    Terminaling
and Storage    $ 6,000,000       Yes

Arc Terminals Holdings LLC

   250 Mahoning Avenue Cleveland, OH, 41113    Cuyahoga    Arc Terminals
Holdings LLC – Sun Trust Bank    Terminaling
and Storage    $ 3,600,000       Yes

Arc Terminals Holdings LLC

  

2261 West 3rd Street

Cleveland, OH, 41113

   Cuyahoga    Arc Terminals Holdings LLC – Sun Trust Bank    Terminaling
and Storage    $ 16,000,000       Yes

Arc Terminals Holdings LLC

  

20206 North State Route 29

Chillicothe, IL, 61523

   Peoria    Arc Terminals Holdings LLC – Sun Trust Bank    Terminaling
and Storage    $ 5,800,000       Yes

Arc Logistics LLC

  

500 Viaduct Rd.

Chickasaw, AL, 36611

   Mobile    Arc Logistics LLC – Sun Trust Bank    Terminaling
and Storage    $ 23,700,000       Yes



--------------------------------------------------------------------------------

Arc Logistics LLC

  

1437 Cochrane Causeway

Mobile, AL, 36602

   Mobile    Arc Logistics LLC– Sun Trust Bank    Terminaling
and Storage    $ 22,300,000       Yes

Arc Terminals New York Holdings, LLC

  

25 Paidge Avenue

Brooklyn, NY 11222

   Kings    Arc Terminals New York Holdings, LLC – Sun Trust Bank    Terminaling
and Storage    $ 27,000,000       Yes

Arc Terminals Mobile Holdings, LLC

  

835 Cochrane Causeway and 500 Cochrane Causeway,

Mobile, AL 36602

   Mobile    Arc Terminals Mobile Holdings, LLC – Sun Trust Bank    Terminaling
and Storage    $ 13,000,000       Yes

Blakeley Logistics, LLC

  

Lot 1, Argain Subdivision

(Map Book 95, Page 3)

   Mobile    Blakeley Logistics, LLC – Sun Trust Bank    Land    $ 7,212,000   
   No



--------------------------------------------------------------------------------

SCHEDULE 4.14

Subsidiaries

 

Name of Subsidiary

    

Owner

   Ownership
Interest    

Jurisdiction of

Organization

    

Type of

Subsidiary

     Loan
Party?

Arc Logistics LLC

     Arc Logistics Partners LP      100 %    Delaware      Limited liability
company      Yes

Arc Terminals Holdings LLC

     Arc Logistics LLC      100 %    Delaware      Limited liability company
     Yes

Arc Terminals New York Holdings, LLC

     Arc Terminals Holdings LLC      100 %    Delaware      Limited liability
company      Yes

Arc Terminals Mobile Holdings, LLC

     Arc Terminals Holdings LLC      100 %    Delaware      Limited liability
company      Yes

Blakeley Logistics, LLC

     Arc Terminals Holdings LLC      100 %    Alabama      Limited liability
company      Yes

Arc Terminals Mississippi Holdings LLC

     Arc Terminals Holdings LLC      100 %    Delaware      Limited liability
company      Yes



--------------------------------------------------------------------------------

SCHEDULE 4.16

Deposit and Disbursement Accounts

 

Name of Loan Party

 

Name of Bank

 

Type of

Account

 

Account Number

Arc Terminals Holdings LLC   Citibank, N.A.   Checking   9955528423 Arc
Terminals Holdings LLC   Citibank, N.A.   IMMA   9941948013



--------------------------------------------------------------------------------

SCHEDULE 4.17

Mortgaged Property Covered by Flood Insurance

 

500 Viaduct Rd.

Chickasaw, AL

835 Cochrane Causeway

Mobile, AL

500 Cochrane Causeway

Mobile, AL

1437 Cochrane Causeway

Mobile, AL

25 Paidge Avenue

Brooklyn, NY



--------------------------------------------------------------------------------

SCHEDULE 4.21

State and Federal Regulation

 

Location of Terminal

 

Necessary Permits/Plans

Mobile, AL

 

•        Air

 

•        Spill Prevention Control and Countermeasure

 

•        National Pollution Discharge Elimination System

 

•        Best Management Practices

 

•        Facility Security Plan

 

•        Facility Response Plan

 

•        Dock Operations Manual

 

Chickasaw, AL

 

•        Spill Prevention Control and Countermeasure

 

•        National Pollution Discharge Elimination System

 

•        Best Management Practices

 

•        Facility Security Plan

 

•        Facility Response Plan

 

•        Dock Operations Manual

 

Saraland, AL

 

•        Air

 

•        Spill Prevention Control and Countermeasure

 

•        National Pollution Discharge Elimination System

 

•        Best Management Practices

 

Chillicothe, IL

 

•        Air

 

•        Spill Prevention Control and Countermeasure

 

•        National Pollution Discharge Elimination System

 

•        Storm Water Pollution Prevention Plan

 

•        Facility Security Plan

 

•        Facility Response Plan

 

Cleveland, OH1

 

•        Air

 

•        Spill Prevention Control and Countermeasure

 

•        National Pollution Discharge Elimination System

 

•        Storm Water Pollution Prevention Plan

 

•        Facility Security Plan

 

•        Facility Response Plan

 

•        City Air Permit

 

•        Dock Operations Manual

 

McFarland, WI

 

•        Air

 

•        Spill Prevention, Control and Countermeasure

 

•        National Pollution Discharge Elimination System

 

1  For permits, both properties in Cleveland, OH are treated as one facility.



--------------------------------------------------------------------------------

 

•        Facility Response Plan

 

•        Storm Water Pollution Prevention Plan

 

•        Facility Security Plan

 

City of Chesapeake, VA

 

•        Air

 

•        Spill Prevention, Control and Countermeasure

 

•        National Pollution Discharge Elimination System

 

•        Storm Water Pollution Prevention Plan

 

•        Facility Response Plan

 

•        Facility Security Plan

 

•        Tank Registrations

 

•        Leak Detection and Repair/Oil Discharge Contingency Plan

 

•        Dock Operations Manual

 

Selma, NC

 

•        Air

 

•        Spill Prevention, Control and Countermeasure

 

•        National Pollution Discharge Elimination System

 

•        Storm Water Pollution Prevention Plan

 

•        Facility Security Plan

 

•        Facility Response Plan

 

Toledo, OH

 

•        Air

 

•        National Pollution Discharge Elimination System

 

•        Storm Water Pollution Prevention Plan

 

•        Integrated Contingency Plan

 

•        Facility Security Plan

 

•        Operator Qualification Plan

 

•        Integrity Management Plan

 

•        Public Awareness Program

 

•        Operating and Maintenance Manual

 

•        DOT Annual Report

 

•        Drug Testing Program

 

Brooklyn, NY

 

•        Chemical Bulk Storage Permit

 

•        Integrated Contingency Plan

 

•        Dock Operations Manual

 

•        Major Oil Storage Facility Permit

 

•        New York Fire Department Permit

 

•        Facility Security Plan

 

•        Title V Air permit

 

•        State Pollution Discharge Elimination System Permit



--------------------------------------------------------------------------------

SCHEDULE 5.17

Post-Closing Matters

(1) On or before November 26, 2013, the Borrower shall deliver to the
Administrative Agent a certificate of good standing for Arc Logistics LLC from
the Secretary of State of the State of Alabama.

(2) On or before December 1, 2013, the Borrower shall deliver to the
Administrative Agent a pro forma balance sheet of the MLP and its Subsidiaries
as of the Closing Date.



--------------------------------------------------------------------------------

SCHEDULE 7.1

Existing Indebtedness

None.



--------------------------------------------------------------------------------

SCHEDULE 7.2

Existing Liens

None.



--------------------------------------------------------------------------------

SCHEDULE 7.4

Existing Investments

None.



--------------------------------------------------------------------------------

EXHIBIT A

FORM OF ASSIGNMENT AND ACCEPTANCE

THIS ASSIGNMENT AND ACCEPTANCE (THIS “ASSIGNMENT AND ACCEPTANCE”) IS MADE AND
ENTERED INTO AS OF THE EFFECTIVE DATE (AS DEFINED BELOW), BY AND BETWEEN [NAME
OF ASSIGNOR] (THE “ASSIGNOR”) AND [NAME OF ASSIGNEE] (THE “ASSIGNEE”).

Reference is made to the Second Amended and Restated Revolving Credit Agreement,
dated as of November 12, 2013 (as amended and in effect on the date hereof, the
“Credit Agreement”), among Arc Terminals Holdings LLC, a Delaware limited
liability company, certain of its Affiliates party thereto, the lenders from
time to time party thereto and SunTrust Bank, as the Administrative Agent for
such lenders. Terms defined in the Credit Agreement are used herein with the
same meanings.

The Assignor hereby sells and assigns, without recourse, to the Assignee, and
the Assignee hereby purchases and assumes, without recourse, from the Assignor,
effective as of the Effective Date set forth below, the interests set forth
below (the “Assigned Interest”) in the Assignor’s rights and obligations under
the Credit Agreement, including, without limitation, the interests set forth
below in the Revolving Commitment of the Assignor on the Effective Date and the
Revolving Loans owing to the Assignor which are outstanding on the Effective
Date, together with the participations in the LC Exposure and the Swingline
Exposure of the Assignor on the Effective Date, but excluding accrued interest
and fees to and excluding the Effective Date. The Assignee hereby acknowledges
receipt of a copy of the Credit Agreement. From and after the Effective Date,
(i) the Assignee shall be a party to and be bound by the provisions of the
Credit Agreement and, to the extent of the Assigned Interest, have the rights
and obligations of a Lender thereunder and (ii) the Assignor shall, to the
extent of the Assigned Interest, relinquish its rights and be released from its
obligations under the Credit Agreement.

This Assignment and Acceptance is being delivered to the Administrative Agent
together with (i) any documentation required to be delivered by the Assignee
pursuant to Section 2.20(e) and Section 2.20(f) of the Credit Agreement, duly
completed and executed by the Assignee, and (ii) if the Assignee is not already
a Lender under the Credit Agreement, an Administrative Questionnaire in the form
supplied by the Administrative Agent, duly completed by the Assignee. The
Assignee shall pay the fee payable to the Administrative Agent pursuant to
Section 10.4(b) of the Credit Agreement.

The Assignor (a) represents and warrants that (i) it is the legal and beneficial
owner of the Assigned Interest, (ii) the Assigned Interest is free and clear of
any lien, encumbrance or other adverse claim and (iii) it has full power and
authority, and has taken all action necessary, to execute and deliver this
Assignment and Acceptance and to consummate the transactions contemplated
hereby, and (b) assumes no responsibility with respect to (i) any statements,
warranties or representations made in or in connection with the Credit Agreement
or any other Loan Document, (ii) the execution, legality, validity,
enforceability, genuineness, sufficiency or value of the Loan Documents or any
collateral thereunder, (iii) the financial condition of the Borrower, any of its
Subsidiaries or Affiliates or any other Person obligated in respect of any Loan
Document or (iv) the performance or observance by the Borrower, any of its
Subsidiaries or Affiliates or any other Person of any of their respective
obligations under any Loan Document.

The Assignee (a) represents and warrants that (i) it has full power and
authority, and has taken all action necessary, to execute and deliver this
Assignment and Acceptance and to consummate the transactions contemplated hereby
and to become a Lender under the Credit Agreement, (ii) from and after



--------------------------------------------------------------------------------

the Effective Date, it shall be bound by the provisions of the Credit Agreement
as a Lender thereunder and, to the extent of the Assigned Interest, shall have
the obligations of a Lender thereunder, (iii) it has received a copy of the
Credit Agreement, together with copies of the most recent financial statements
delivered pursuant to Section 5.1 thereof, as applicable, and such other
documents and information as it has deemed appropriate to make its own credit
analysis and decision to enter into this Assignment and Acceptance and to
purchase the Assigned Interest, and on the basis of which it has made such
analysis and decision independently and without reliance on the Administrative
Agent or any other Lender, and (iv) attached to this Assignment and Acceptance
is any documentation required to be delivered by it pursuant to the terms of the
Credit Agreement, duly completed and executed by the Assignee, and (b) agrees
that (i) it will, independently and without reliance on the Administrative
Agent, the Assignor or any other Lender, and based on such documents and
information as it shall deem appropriate at the time, continue to make its own
credit decisions in taking or not taking action under the Loan Documents, and
(ii) it will perform in accordance with their terms all of the obligations which
by the terms of the Loan Documents are required to be performed by it as a
Lender.

From and after the Effective Date, the Administrative Agent shall make all
payments in respect of the Assigned Interest (including payments of principal,
interest, fees and other amounts) to the Assignor for amounts which have accrued
to but excluding the Effective Date and to the Assignee for amounts which have
accrued from and after the Effective Date, unless otherwise agreed in writing by
the Administrative Agent.

This Assignment and Acceptance shall be binding upon, and inure to the benefit
of, the parties hereto and their respective successors and assigns. This
Assignment and Acceptance may be executed in any number of counterparts, which
together shall constitute one instrument. Delivery of an executed counterpart of
a signature page of this Assignment and Acceptance by telecopy shall be
effective as delivery of a manually executed counterpart of this Assignment and
Acceptance. This Assignment and Acceptance shall be governed by and construed in
accordance with the laws of the State of New York.

Legal Name of Assignor:

Legal Name of Assignee:

Assignee’s Address for Notices:

Effective Date of Assignment (the “Effective Date”):

Assigned Interest:

 

Facility

  Principal Amount Assigned     Percentage Assigned of Revolving
Commitment1  

Revolving Commitment

  $ [             ]      [     ]% 

 

1  Set forth, to at least 8 decimals, as a percentage of the aggregate Revolving
Commitments of all Lenders thereunder.



--------------------------------------------------------------------------------

The terms set forth above are hereby agreed to by the undersigned:

 

[Name of Assignor], as Assignor By:  

 

Name:   Title:   [Name of Assignee], as Assignee By:  

 

Name:   Title:  



--------------------------------------------------------------------------------

The undersigned hereby consent[s] to the within assignment2:

 

Arc Terminals Holdings LLC By:  

 

Name:   Title:   SunTrust Bank, as Administrative Agent By:  

 

Name:   Title:   SunTrust Bank, as Issuing Bank By:  

 

Name:   Title:   SunTrust Bank, as Swingline Lender By:  

 

Name:   Title:  

 

2  Consents to be included to the extent required by Section 10.4(b) of the
Credit Agreement.



--------------------------------------------------------------------------------

EXHIBIT B-1

Form of U.S. Tax Compliance Certificate

(For Lenders That Are Foreign Persons

That Are Not Partnerships For U.S. Federal Income Tax Purposes)

Reference is hereby made to the Second Amended and Restated Revolving Credit
Agreement, dated as of November 12, 2013 (as amended, supplemented or otherwise
modified from time to time, the “Credit Agreement”), among Arc Terminals
Holdings LLC, a Delaware limited liability company, certain of its Affiliates
party thereto, the lenders from time to time party thereto and SunTrust Bank, as
the Administrative Agent for such lenders.

Pursuant to the provisions of Section 2.20 of the Credit Agreement, the
undersigned hereby certifies that (i) it is the sole record and beneficial owner
of the Loan(s) (as well as any Note(s) evidencing such Loan(s)) in respect of
which it is providing this certificate, (ii) it is not a bank within the meaning
of Section 881(c)(3)(A) of the Code, (iii) it is not a ten percent shareholder
of the Borrower within the meaning of Section 871(h)(3)(B) of the Code and
(iv) it is not a controlled foreign corporation related to the Borrower as
described in Section 881(c)(3)(C) of the Code.

The undersigned has furnished the Administrative Agent and the Borrower with a
certificate of its non-U.S. Person status on IRS Form W-8BEN. By executing this
certificate, the undersigned agrees that (1) if the information provided on this
certificate changes, the undersigned shall promptly so inform the Borrower and
the Administrative Agent, and (2) the undersigned shall have at all times
furnished the Borrower and the Administrative Agent with a properly completed
and currently effective certificate in either the calendar year in which each
payment is to be made to the undersigned, or in either of the two calendar years
preceding such payments.

Unless otherwise defined herein, terms defined in the Credit Agreement and used
herein shall have the meanings given to them in the Credit Agreement.

 

[NAME OF LENDER] By:  

 

  Name:   Title:

Date:              , 20    



--------------------------------------------------------------------------------

EXHIBIT B-2

Form of U.S. Tax Compliance Certificate

(For Participants That Are Foreign Persons

That Are Not Partnerships For U.S. Federal Income Tax Purposes)

Reference is hereby made to the Second Amended and Restated Revolving Credit
Agreement, dated as of November 12, 2013 (as amended, supplemented or otherwise
modified from time to time, the “Credit Agreement”), among Arc Terminals
Holdings LLC, a Delaware limited liability company, certain of its Affiliates
party thereto, the lenders from time to time party thereto and SunTrust Bank, as
the Administrative Agent for such lenders.

Pursuant to the provisions of Section 2.20 of the Credit Agreement, the
undersigned hereby certifies that (i) it is the sole record and beneficial owner
of the participation in respect of which it is providing this certificate,
(ii) it is not a bank within the meaning of Section 881(c)(3)(A) of the Code,
(iii) it is not a ten percent shareholder of the Borrower within the meaning of
Section 871(h)(3)(B) of the Code, and (iv) it is not a controlled foreign
corporation related to the Borrower as described in Section 881(c)(3)(C) of the
Code.

The undersigned has furnished its participating Lender with a certificate of its
non-U.S. Person status on IRS Form W-8BEN. By executing this certificate, the
undersigned agrees that (1) if the information provided on this certificate
changes, the undersigned shall promptly so inform such Lender in writing, and
(2) the undersigned shall have at all times furnished such Lender with a
properly completed and currently effective certificate in either the calendar
year in which each payment is to be made to the undersigned, or in either of the
two calendar years preceding such payments.

Unless otherwise defined herein, terms defined in the Credit Agreement and used
herein shall have the meanings given to them in the Credit Agreement.

 

[NAME OF PARTICIPANT] By:  

 

  Name:   Title:

Date:              , 20    



--------------------------------------------------------------------------------

EXHIBIT B-3

Form of U.S. Tax Compliance Certificate

(For Participants That Are Foreign Persons

That Are Partnerships For U.S. Federal Income Tax Purposes)

Reference is hereby made to the Second Amended and Restated Revolving Credit
Agreement, dated as of November 12, 2013 (as amended, supplemented or otherwise
modified from time to time, the “Credit Agreement”), among Arc Terminals
Holdings LLC, a Delaware limited liability company, certain of its Affiliates
party thereto, the lenders from time to time party thereto and SunTrust Bank, as
the Administrative Agent for such lenders.

Pursuant to the provisions of Section 2.20 of the Credit Agreement, the
undersigned hereby certifies that (i) it is the sole record owner of the
participation in respect of which it is providing this certificate, (ii) its
direct or indirect partners/members are the sole beneficial owners of such
participation, (iii) with respect such participation, neither the undersigned
nor any of its direct or indirect partners/members is a bank extending credit
pursuant to a loan agreement entered into in the ordinary course of its trade or
business within the meaning of Section 881(c)(3)(A) of the Code, (iv) none of
its direct or indirect partners/members is a ten percent shareholder of the
Borrower within the meaning of Section 871(h)(3)(B) of the Code and (v) none of
its direct or indirect partners/members is a controlled foreign corporation
related to the Borrower as described in Section 881(c)(3)(C) of the Code.

The undersigned has furnished its participating Lender with IRS Form W-8IMY
accompanied by one of the following forms from each of its partners/members that
is claiming the portfolio interest exemption: (i) an IRS Form W-8BEN or (ii) an
IRS Form W-8IMY accompanied by an IRS Form W-8BEN from each of such
partner’s/member’s beneficial owners that is claiming the portfolio interest
exemption. By executing this certificate, the undersigned agrees that (1) if the
information provided on this certificate changes, the undersigned shall promptly
so inform such Lender and (2) the undersigned shall have at all times furnished
such Lender with a properly completed and currently effective certificate in
either the calendar year in which each payment is to be made to the undersigned,
or in either of the two calendar years preceding such payments.

Unless otherwise defined herein, terms defined in the Credit Agreement and used
herein shall have the meanings given to them in the Credit Agreement.

 

[NAME OF PARTICIPANT] By:  

 

  Name:   Title:

Date:              , 20    



--------------------------------------------------------------------------------

EXHIBIT B-4

Form of U.S. Tax Compliance Certificate

(For Lenders That Are Foreign Persons

That Are Partnerships For U.S. Federal Income Tax Purposes)

Reference is hereby made to the Second Amended and Restated Revolving Credit
Agreement, dated as of November 12, 2013 (as amended, supplemented or otherwise
modified from time to time, the “Credit Agreement”), among Arc Terminals
Holdings LLC, a Delaware limited liability company, certain of its Affiliates
party thereto, the lenders from time to time party thereto and SunTrust Bank, as
the Administrative Agent for such lenders.

Pursuant to the provisions of Section 2.20 of the Credit Agreement, the
undersigned hereby certifies that (i) it is the sole record owner of the Loan(s)
(as well as any Note(s) evidencing such Loan(s)) in respect of which it is
providing this certificate, (ii) its direct or indirect partners/members are the
sole beneficial owners of such Loan(s) (as well as any Note(s) evidencing such
Loan(s)), (iii) with respect to the extension of credit pursuant to the Credit
Agreement or any other Loan Document, neither the undersigned nor any of its
direct or indirect partners/members is a bank extending credit pursuant to a
loan agreement entered into in the ordinary course of its trade or business
within the meaning of Section 881(c)(3)(A) of the Code, (iv) none of its direct
or indirect partners/members is a ten percent shareholder of the Borrower within
the meaning of Section 871(h)(3)(B) of the Code and (v) none of its direct or
indirect partners/members is a controlled foreign corporation related to the
Borrower as described in Section 881(c)(3)(C) of the Code.

The undersigned has furnished the Administrative Agent and the Borrower with IRS
Form W-8IMY accompanied by one of the following forms from each of its
partners/members that is claiming the portfolio interest exemption: (i) an IRS
Form W-8BEN or (ii) an IRS Form W-8IMY accompanied by an IRS Form W-8BEN from
each of such partner’s/member’s beneficial owners that is claiming the portfolio
interest exemption. By executing this certificate, the undersigned agrees that
(1) if the information provided on this certificate changes, the undersigned
shall promptly so inform the Borrower and the Administrative Agent, and (2) the
undersigned shall have at all times furnished the Borrower and the
Administrative Agent with a properly completed and currently effective
certificate in either the calendar year in which each payment is to be made to
the undersigned, or in either of the two calendar years preceding such payments.

Unless otherwise defined herein, terms defined in the Credit Agreement and used
herein shall have the meanings given to them in the Credit Agreement.

 

[NAME OF LENDER] By:  

 

  Name:   Title:

Date:              , 20    



--------------------------------------------------------------------------------

EXHIBIT 2.3

FORM OF NOTICE OF REVOLVING BORROWING

[Date]

SunTrust Bank,

as the Administrative Agent

for the Lenders referred to below

3333 Peachtree Road / 8th Floor

Atlanta, Georgia 30326

Attention: Carmen Malizia

Ladies and Gentlemen:

Reference is made to the Second Amended and Restated Revolving Credit Agreement,
dated as of November 12, 2013 (as amended and in effect on the date hereof, the
“Credit Agreement”), among the undersigned, as the Borrower, certain of its
Affiliates party thereto, the lenders from time to time party thereto and
SunTrust Bank, as the Administrative Agent for such lenders. Terms defined in
the Credit Agreement are used herein with the same meanings. This notice
constitutes a Notice of Revolving Borrowing, and the Borrower hereby requests a
Revolving Borrowing under the Credit Agreement, and in that connection the
Borrower specifies the following information with respect to the Revolving
Borrowing requested hereby:

 

(A)   Aggregate principal amount of such Revolving Borrowing1:  

 

(B)   Date of such Revolving Borrowing2:  

 

(C)   Interest rate basis3:  

 

(D)   Interest Period4:  

 

(E)   Location and number of the Borrower’s account to which proceeds of such
Revolving Borrowing are to be disbursed:  

 

The Borrower hereby represents and warrants that the conditions specified in
subsections (a) and (b) of Section 3.2 of the Credit Agreement are satisfied.

 

1  Not less than $500,000 or a larger multiple of $100,000.

2  Which is a Business Day.

3  Eurodollar Borrowing or Base Rate Borrowing.

4  Which must comply with the definition of “Interest Period” and end not later
than the Revolving Commitment Termination Date.



--------------------------------------------------------------------------------

Very truly yours, ARC TERMINALS HOLDINGS LLC By:  

 

Name:   Title:  

cc:

SunTrust Bank

Agency Services

303 Peachtree Street, N.E. / 25th Floor

Atlanta, Georgia 30308

Attention: Doug Weltz



--------------------------------------------------------------------------------

EXHIBIT 2.4

FORM OF NOTICE OF SWINGLINE BORROWING

[Date]

SunTrust Bank,

as the Administrative Agent

for the Lenders referred to below

3333 Peachtree Road / 8th Floor

Atlanta, Georgia 30326

Attention: Carmen Malizia

Ladies and Gentlemen:

Reference is made to the Second Amended and Restated Revolving Credit Agreement,
dated as of November 12, 2013 (as amended and in effect on the date hereof, the
“Credit Agreement”), among the undersigned, as the Borrower, certain of its
Affiliates party thereto, the lenders from time to time party thereto and
SunTrust Bank, as the Administrative Agent for such lenders. Terms defined in
the Credit Agreement are used herein with the same meanings. This notice
constitutes a Notice of Swingline Borrowing, and the Borrower hereby requests a
Swingline Borrowing under the Credit Agreement, and in that connection the
Borrower specifies the following information with respect to the Swingline
Borrowing requested hereby:

 

(A)   Principal amount of such Swingline Borrowing1:  

 

(B)   Date of such Swingline Borrowing2:  

 

(C)   Location and number of the Borrower’s account to which proceeds of such
Swingline Borrowing are to be disbursed:  

 

The Borrower hereby represents and warrants that the conditions specified in
subsections (a) and (b) of Section 3.2 of the Credit Agreement are satisfied.

 

1  Not less than $100,000 or a larger multiple of $50,000.

2  Which is a Business Day.



--------------------------------------------------------------------------------

Very truly yours, ARC TERMINALS HOLDINGS LLC By:  

 

Name:   Title:  

cc:

SunTrust Bank

Agency Services

303 Peachtree Street, N.E. / 25th Floor

Atlanta, Georgia 30308

Attention: Doug Weltz



--------------------------------------------------------------------------------

EXHIBIT 2.7

FORM OF NOTICE OF CONTINUATION/CONVERSION

[Date]

SunTrust Bank,

as the Administrative Agent

for the Lenders referred to below

3333 Peachtree Road / 8th Floor

Atlanta, Georgia 30326

Attention: Carmen Malizia

Ladies and Gentlemen:

Reference is made to the Second Amended and Restated Revolving Credit Agreement,
dated as of November 12, 2013 (as amended and in effect on the date hereof, the
“Credit Agreement”), among the undersigned, as the Borrower, certain of its
Affiliates party thereto, the lenders from time to time party thereto and
SunTrust Bank, as the Administrative Agent for such lenders. Terms defined in
the Credit Agreement are used herein with the same meanings.

This notice constitutes a Notice of Continuation/Conversion, and the Borrower
hereby requests the conversion or continuation of a Revolving Borrowing under
the Credit Agreement, and in that connection the Borrower specifies the
following information with respect to the Revolving Borrowing to be converted or
continued as requested hereby:

 

(A)   Revolving Borrowing to which this request applies:  

 

(B)   Principal amount of Revolving Borrowing to be converted/continued:  

 

(C)   Effective date of election1:  

 

(D)   Interest rate basis2:  

 

(E)   Interest Period3:  

 

 

1  Which is a Business Day.

2  Eurodollar Borrowing or Base Rate Borrowing.

3  Which must comply with the definition of “Interest Period”.



--------------------------------------------------------------------------------

Very truly yours, ARC TERMINALS HOLDINGS LLC By:  

 

Name:   Title:  

cc:

SunTrust Bank

Agency Services

303 Peachtree Street, N.E. / 25th Floor

Atlanta, Georgia 30308

Attention: Doug Weltz



--------------------------------------------------------------------------------

EXHIBIT 3.1(b)(ii)

FORM OF SECRETARY’S CERTIFICATE

[Date]

Reference is made to the Second Amended and Restated Revolving Credit Agreement,
dated as of the date hereof (the “Credit Agreement”), among Arc Terminals
Holdings LLC, a Delaware limited liability company [(the “Company”)][(the
“Borrower”)], certain of its Affiliates party thereto, the lenders from time to
time party thereto and SunTrust Bank, as the Administrative Agent for such
lenders. Terms defined in the Credit Agreement are used herein with the same
meanings. This certificate is being delivered pursuant to Section 3.1(b)(ii) of
the Credit Agreement.

I, [                                        ], Secretary of [the Company][Arc
Logistics Partners LP, a Delaware limited partnership (the “Company”)][Arc
Logistics LLC, a Delaware limited liability company (the “Company”)][[name of
Subsidiary Loan Party], a [                    ] limited liability company, a
subsidiary of the Borrower (the “Company”)], DO HEREBY CERTIFY in my capacity as
such, and not in my individual capacity, that:

(a) in my capacity as Secretary of the Company, I (i) have knowledge of the
business affairs of the Company, (ii) am familiar with and maintain control of
its organizational documents and minute books and (iii) am authorized and
empowered to issue this certificate for and on behalf of the Company;

(b) there have been no amendments or supplements to, or restatements of, the
certificate of [organization][limited partnership] of the Company delivered
pursuant to Section 3.1(b)(iii) of the Credit Agreement except as annexed hereto
as Exhibit A;

(c) no proceedings have been instituted or to the knowledge of the Company are
pending or contemplated with respect to the dissolution, liquidation or sale of
all or substantially all of the assets of the Company or threatening its
existence or the forfeiture of any of its corporate rights;

(d) annexed hereto as Exhibit B is a true, correct and complete copy of the
[limited liability company agreement][limited partnership agreement] of the
Company as in effect on [date]1 and at all times thereafter through the date
hereof;

(e) annexed hereto as Exhibit C is a true, correct and complete copy of certain
resolutions duly adopted by the [Board of Directors] of the Company at a meeting
of said [Board of Directors] duly called and held on [date], which resolutions
are the only resolutions adopted by the [Board of Directors] of the Company or
any committee thereof relating to the Credit Agreement and the other Loan
Documents to which the Company is a party and the transactions contemplated
therein and have not been revoked, amended, supplemented or modified and are in
full force and effect on the date hereof; and

(f) each of the persons named in Exhibit D annexed hereto is and has been at all
times since [date] a duly elected and qualified officer of the Company holding
the respective office set forth opposite his or her name and the signature set
forth opposite of each such person is his or her genuine signature.2

 

1  This date should be prior to the date of the resolutions referred to in
clause (e).

2  Include all officers who are signing the Credit Agreement or any other Loan
Document.



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, I have hereunto signed my name as of the date first above
written.

 

 

Name:   [                                         ] Title:   Secretary

I, [                                        ], [title] of the Company, do hereby
certify in my capacity as such, and not in my individual capacity, that
[                    ] has been duly elected, is duly qualified and is the
Secretary of the Company, that the signature set forth above is [his][her]
genuine signature and that [he][she] has held such office at all times since
[date].3

 

 

Name:   [                                         ] Title:  
[                    ]

 

3  This certification should be included as part of the Secretary’s Certificate
and signed by one of the officers whose incumbency is certified pursuant to
clause (f) above.



--------------------------------------------------------------------------------

EXHIBIT A

Certificate of [Organization][Limited Partnership]

[ATTACHED]



--------------------------------------------------------------------------------

EXHIBIT B

[Limited Liability Company Agreement][Limited Partnership Agreement]

[ATTACHED]



--------------------------------------------------------------------------------

EXHIBIT C

Resolutions

[Attached]



--------------------------------------------------------------------------------

EXHIBIT D

Incumbency

 

Name

    

Title

    

Specimen Signature

 

    

 

    

 

 

    

 

    

 



--------------------------------------------------------------------------------

EXHIBIT 3.1(b)(v)

FORM OF OFFICER’S CERTIFICATE

[Date]

Reference is made to the Second Amended and Restated Revolving Credit Agreement,
dated as of the date hereof (the “Credit Agreement”), among Arc Terminals
Holdings LLC (the “Borrower”), certain of its Affiliates party thereto, the
lenders from time to time party thereto and SunTrust Bank, as the Administrative
Agent for such lenders. Terms defined in the Credit Agreement are used herein
with the same meanings. This certificate is being delivered pursuant to
Section 3.1(b)(v) of the Credit Agreement.

I, [                                        ], [title] of the Borrower, DO
HEREBY CERTIFY in my capacity as such, and not in my individual capacity, that,
as of the date hereof, after giving effect to the funding of any initial
Revolving Borrowing:

1. No Default or Event of Default exists.

2. All representations and warranties of each Loan Party set forth in the Loan
Documents are true and correct in all material respects (other than those
representations and warranties that are expressly qualified by a Material
Adverse Effect or other materiality, in which case such representations and
warranties are true and correct in all respects) on and as of the date hereof
except to the extent any such representation or warranty is stated to relate
solely to an earlier date, in which case such representation or warranty was
true and correct on and as of such earlier date.

3. Since December 31, 2012, there has been no change which has had or could
reasonably be expected to have a Material Adverse Effect.

4. No consents, approvals, authorizations, registrations, filings or orders are
required or advisable to be made or obtained under any Requirement of Law, or by
any Contractual Obligation of any Loan Party, in connection with the execution,
delivery, performance, validity and enforceability of the Loan Documents or any
of the transactions contemplated thereby, and all applicable waiting periods
have expired, and no investigation or inquiry by any Governmental Authority
regarding the Commitments or any transaction being financed with the proceeds
thereof are ongoing.

5. The MLP IPO has occurred and resulted in net proceeds of at least
$75,000,000.



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, I have hereunto signed my name as of the date first above
written.

 

 

Name:   [                                         ] Title:  
[                    ] of the Borrower



--------------------------------------------------------------------------------

EXHIBIT 5.1(c)

Form of Compliance Certificate

[Date]

SunTrust Bank,

as the Administrative Agent

for the Lenders referred to below

3333 Peachtree Road / 8th Floor

Atlanta, Georgia 30326

Attention: Carmen Malizia

Ladies and Gentlemen:

Reference is made to the Second Amended and Restated Revolving Credit Agreement,
dated as of November 12, 2013 (as amended and in effect on the date hereof, the
“Credit Agreement”), among Arc Terminals Holdings LLC (the “Borrower”), certain
of its Affiliates party thereto, the lenders from time to time party thereto and
SunTrust Bank, as the Administrative Agent for such lenders. Terms defined in
the Credit Agreement are used herein with the same meanings.

I, [                                        ], being duly elected and qualified,
and acting in my capacity as the [title of Responsible Officer] of the Borrower,
DO HEREBY CERTIFY in my capacity as such, and not in my individual capacity,
that:

1. The consolidated financial statements of the MLP and its Subsidiaries
attached hereto for the [fiscal quarter][fiscal year] ending [date] fairly
present in all material respects the financial condition of the MLP and its
Subsidiaries as at the end of such [fiscal quarter][fiscal year] on a
consolidated basis, and the related statements of income, stockholders’ equity
and cash flows of the MLP and its Subsidiaries for such [fiscal quarter][fiscal
year], in accordance with GAAP consistently applied (subject to normal year-end
audit adjustments and the absence of footnotes).

2. The calculations set forth in Annex 1 are computations of the financial
covenants set forth in Article VI of the Credit Agreement calculated from the
financial statements attached hereto in accordance with the terms of the Credit
Agreement.

3. The calculations set forth in Annex 2 demonstrate that the percentage of
Consolidated EBITDA directly attributable to any assets of the MLP and its
Restricted Subsidiaries for which the Secured Parties do not have a valid,
perfected security interest (other than any Capital Stock of Gulf LNG) does not
exceed 20% of total Consolidated EBITDA of the MLP and its Restricted
Subsidiaries.

4. Based upon a review of the activities of the MLP and its Restricted
Subsidiaries and the financial statements attached hereto during the period
covered thereby, as of the date hereof, there exists [no Default or Event of
Default.][a Default or Event of Default as specified below:

 

 

 

and the Borrower [has taken][proposes to take] the following actions with
respect thereto:

 

 

  .]



--------------------------------------------------------------------------------

5. [There has been no change in the legal name or type of organization of any
Subsidiary or any new Subsidiaries as of the end of the fiscal [quarter][year]
ending [date] from the Subsidiaries identified to the Lenders [on the Closing
Date][as of the most recent fiscal quarter].]

[A change has occurred in the legal name or type of organization of a Subsidiary
or a new Subsidiary exists as of the end of the fiscal [quarter][year] ending
[date] from the Subsidiaries identified to the Lenders [on the Closing Date][as
of the most recent fiscal quarter] as specified below:

 

 

  .]

6. [No change in GAAP or the application thereof has occurred since the date of
the most recently delivered audited financial statements of the MLP and its
Subsidiaries to the extent the same has had a material effect on the financial
statements accompanying such Compliance Certificate.]

[A change has occurred in GAAP or the application thereof since the date of the
most recently delivered audited financial statements of the MLP and its
Subsidiaries to the extent the same has had a material effect on the financial
statements accompanying such Compliance Certificate and the effect of such
change on the financial statements attached hereto is specified below:

 

 

  .]



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, I have hereunto signed my name as of the date first above
written.

 

 

Name:   [                                         ] Title:  
[                    ] of the Borrower



--------------------------------------------------------------------------------

ANNEX 1

Calculations of Financial Covenants

[Attached]



--------------------------------------------------------------------------------

ANNEX 2

Calculation of Unperfected Consolidated EBITDA

[Attached]